Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 24 May 1996.
Mr President, I should like to refer to the Rules of Procedure, more particularly Rule 5. After our part-session in Strasbourg the Belga press agency published a telex message under the heading 'Members of the European Parliament do not want to economize on their own allowances' , in which it was stated amongst other things that at the moment Members of the European Parliament receive a lump sum allowance for their travelling expenses. A Greek or a Finnish Member, for example, automatically receives a huge travel bonus, business class, the minute he or she attends meetings in Brussels or Strasbourg. No check is made as to whether Members actually travel to and from their country or whether they pocket money by travelling cheaply. Our fellow-Members Mrs Aelvoet and Mr Lannoye have also made statements to the same effect, which have received extensive coverage in the Belgian press.
Rule 5 of the Rules of Procedure provides that the Bureau is to lay down rules governing the payment of expenses and allowances to Members. Rule 4 of the Bureau's rules provides amongst other things, first that Members are entitled to the lump sum travel allowance mentioned in Article 1(1) for only one return journey each week. Secondly, if a Member makes more than one return journey in a working week he receives for the extra journeys an allowance for the travelling expenses actually incurred. They are reimbursed on the basis of an air ticket or a first-class rail ticket upon presentation of the relevant ticket to the Members' allowances branch. Car journeys are reimbursed on the basis of the first class rail fare.
I ask you, Mr President, whether or not the provisions of Rule 4 of these rules on Members' expenses and allowances are being applied.
I am of course informed of remarks and public statements by our colleagues on the practice of Members with regard to the payment of expenses and allowances. I can tell you here and now that Rules 4 and 5 of the Rules of Procedure will be applied, and applied to the letter. Moreover, the Bureau recently decided that travel expenses would only be paid to Members who actually attended sittings and only if they personally signed a declaration stating that the journey had actually been undertaken. The Bureau is prepared to examine proposals for further tightening of the controls.
But, ladies and gentlemen, where there is hard and fast evidence of failure to observe the Rules of Procedure, you should let me have such evidence so that I can investigate the allegations in the proper manner. I believe that sweeping allegations, which bring not only individual Members but our whole Parliament into public disrepute, are most unhelpful.
On a personal matter Mr President. My name has been mentioned here and I wish to make a reply.
I will read you Article 6 of the Treaty. It says: ' Within the scope of application of this Treaty, and without prejudice to any special provisions contained therein, any discrimination on grounds of nationality shall be prohibited' . Mr President, am I regarded as doing different work from my neighbour, Mr Giansily? Am I regarded as doing different work from my 625 other fellow-Members here? The Bureau must for once have the courage to put forward one common set of rules for all Members of this Parliament and then, Mr President, all speeches such as the one Mr Martens has just made will be superfluous. But you are not bold enough for that. Proposals have already been made three times both by the Committee on the Rules of Procedure and by others in this House and the Bureau has never assumed its responsibility. You will have to apply Article 6 of the Treaty.
Mr Wijsenbeek, allow me to advise you and all other Members that the Bureau took the decision I have outlined on the basis of the political responsibility it bears. Should you disagree with it, every group and every Member is free to make appropriate proposals to the Bureau, and I guarantee that we shall discuss them.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, my name has not been included in the attendance register in the Minutes, but I was present. You can check that by looking at the results of the roll. I ask that the register be amended accordingly.
We shall correct that, Mr Malangré.
(Parliament approved the Minutes)
Mr President, I ask to speak under Rule 108 of our Rules of Procedure, which states very clearly that Members have the right to ask to make a personal statement. That is normally allowed once the item under discussion on the agenda has been dealt with. The item under discussion on the agenda was the speech by Mr Martens, who referred to a Belga report but also mentioned statements. I have the right under Rule 108 of the Rules of Procedure speak in order to refute any remarks made about my person. This is what I have to say. We as Greens have not once made a press announcement with regard to the amendment we had tabled proposing a change in the rules on Members' travel allowances. The statement I made and Paul Lannoye's too were correct as regards the system applying today. We have simply proposed another system. I do not think it is right for Mr Martens to associate our names with statements by the Belga press agency, which were partially incorrect.
Welcome
Before we turn to the next item on our agenda, it gives me great pleasure to welcome to the gallery Mrs Bärbel Höhn, Minister for the Environment and Agriculture of Land North Rhine/Westphalia in the Federal Republic of Germany. We bid you and your delegation a warm welcome.
Urgent political matters
The next item is the statement by the Commission on urgent political matters of major importance.
Before calling Mr Santer, I should like to remind you of the rules. The rules are that after the Commission statement questions may be asked. Each questioner is allowed one minute, and in view of the large number of questions to be asked I shall ensure that this one minute is not exceeded.
Mr President, ladies and gentlemen, I am here today to talk to you about a subject of the utmost importance to our Union - the campaign against unemployment. More specifically, I am here to present the communication which the Commission adopted this morning and whose purpose is to give concrete form to the ideas I presented to you on 31 January this year in connection with a European Pact of Trust for employment.
However, before I deal with that subject, I think that it is my duty, in view of the extreme topicality of the matter, to inform you of the decision on principle which the Commission took this morning regarding the matter of BSE, more commonly known as the 'mad cow' affair.
As you know, the Council of Ministers of Agriculture was unable, last Monday, to rule on the Commission's proposal that the embargo on British exports of gelatin, tallow and semen should be lifted. The reason was that the Council was unable to achieve either the qualified majority needed to approve the decision or the simple majority needed to reject it. According to our comitological rules, it now becomes a matter for the Commission to take the decision, doing so on the basis of its own proposal - a proposal, incidentally, that was made several weeks ago, well before the start of the British policy of non-cooperation. This is what the Commission did this morning, adhering to the consistent line it has followed since the start of this crisis.
The Commission's decision is fully and exclusively based on scientific data which guarantee the protection of health, and has nothing to do with the unfortunate political events from which we have suffered recently, and to which I shall return in due course.
I emphasize the fact that the decision taken by the Commission this morning is a decision on principle, given that the period during which the Council may express an opinion on this matter does not end until next Sunday. It follows that the Commission cannot take a formal decision until immediately after that, in other words on 10 June. As for the implementation of the decision, I would remind you that a number of very strict conditions have to be satisfied in order to ensure the protection of health. Those conditions relate to the methods of production, monitoring and control, and the identification of undertakings authorized to export. As soon as the British authorities have made the necessary arrangements and the Commission has been able to verify that those arrangements are effective, the partial raising of the embargo will become a fact.
The Commission, then, has complied with its responsibilities. It will continue to do so, with the aim of arriving as soon as possible at normalization of trade with the United Kingdom in the beef and veal sector. However, there is no doubt that British authorities still bear the primary responsibility for enabling the entire Union - because this is a Union problem, not just a United Kingdom problem - to move forward towards that normalization.
That is the message I delivered yesterday when I met with the British Foreign Secretary and Minister of Agriculture, Mr Rifkind and Mr Hogg. The meeting was a constructive one, in that - for the first time - the British put forward certain ideas which enable us to contemplate the drafting of a framework programme which, gradually, would lead to the reestablishment of consumer confidence, the stabilization of markets and, consequently, the creation of the necessary conditions for trade to return to normal. We have agreed that the Commissioner, Mr Fischler, and his experts will remain in close contact with the British authorities about the specific form to be taken by these various ideas, and I sincerely hope that this procedure will lead us rapidly towards solving the problem.
But, talking about normalization, we cannot ignore the extremely serious situation that currently exists at the Council because of the blatant and deliberate policy of obstruction being pursued by the United Kingdom. The Commission debated this matter in depth this morning. It expresses its grave concern regarding the obstacles thus created to the proper functioning of our institutions. Such attitudes have no place in a Union based on law and solidarity - which, by definition, is reciprocal.
Such attitudes are contrary to both the spirit and the letter of the Treaty. With your permission, ladies and gentlemen, I shall quote from Article 5 of the Treaty, which reads as follows:
' Member States shall take all appropriate measures, whether general or particular, to ensure fulfilment of the obligations arising out of this Treaty or resulting from action taken by institutions of the Community. They shall facilitate the achievement of the Community's tasks.
' They shall abstain from any measure which could jeopardize the attainment of the objectives of this Treaty.'
Such attitudes benefit no one. Ultimately, they lead to ridiculous situations in which the United Kingdom is blocking decisions which have always figured among its own priorities: the campaign against fraud, the simplification of Community legislation, the efforts to combat racism.
It is therefore the duty of the Commission to make an urgent appeal to the British authorities to abandon this policy and enable the institutions to get on with their work.
(Applause) Now that the Commission has accepted its responsibilities by partially lifting the ban, it looks to the United Kingdom for an immediate stand-down from its position of confrontation. In the absence of such a stand-down, future efforts to find a general framework of cooperation in order to take effective action against BSE and, consequently, to continue the lifting of the ban will be in danger of being seriously affected.
But Mr President, ladies and gentlemen, I would not want to anticipate the in-depth debate on this matter that you will be holding tomorrow. The Commission, in the person of Commissioner Fischler, will be participating in that debate and will give you any additional information you may require.
I now come to the main subject of my statement today, and which one which seems to me to be of crucial importance to the future of Europe: employment.
This morning, the Commission held a discussion in depth of its ideas on employment. As a result, I am happy to be able to present to you now our communication entitled 'Action for employment in Europe - a Pact of Trust' .
What is our approach? First, the Union really must make employment a matter of common interest. We must take action because, in the light of the overwhelming unemployment figures, the risk of doing nothing is the biggest risk of all. How can we create one Europe when the social fabric of another is collapsing? The challenge of unemployment is not just economic but social and moral too. We cannot expect to achieve a leap forward in creativity and dynamism to maintain our living standard within an open world market if at the same time 15 to 20 % of our fellow citizens are on the sidelines.
So we must take action. But what action? The pact we are proposing to make comprises launching a joint initiative involving the public authorities and the social partners and defining their respective roles in a global, coordinated strategy in which each partner will have to live up to its responsibilities and enter into specific commitments at its own level.
Let us take this fact as a starting point: the strategy set out in the White Paper on Growth, Competitiveness and Employment in 1993 is a good strategy, but its implementation needs to be improved. It has to move into a higher gear. To achieve this, the Pact defines a threefold objective: mobilizing all the actors concerned in a genuine strategy for employment, taking greater advantage of the European multiplier effect, and integrating the campaign against unemployment into a medium- and long-term vision of society.
The individual measures are praiseworthy, but ineffective or socially unacceptable. The citizens, for their part, expect their leaders to anticipate the changes outlining tomorrow's society. In this context, Europe holds some powerful trumps, but the potential of the integration process is not yet being used to its best advantage. This applies on the macroeconomic level, to the internal market, to the employment systems and to the European structural policies - the four areas that form the framework of application of the Pact of Trust proposed by the Commission.
Let me say a word about each of these areas.
First, the macroeconomic framework. Growth is essential in order to create jobs. But that does not mean growth at any price. It must be sustainable and based on monetary stability and a sound financial policy. In this sense, the single currency is the ally of future generations. Today, there is a broad consensus between the political authorities and the social partners on the right road to take. So we must hold to our course, but at the same time we need to develop a number of additional tracks to strengthen and refine the strategy. Efforts at budgetary consolidation must be stepped up, and stepped up in a manner favourable to employment. Those efforts, of course, are a matter for national jurisdiction.
However, the Commission considers that this consolidation should be guided by three principles: reducing expenditure is preferable to increasing taxation; active employment measures must be given precedence over passive expenditure on unemployment insurance; the tax on labour increased by 20 % between 1980 and 1993, whereas the tax burden on the other production factors fell by 10 %. This trend needs to be adjusted, because it is detrimental to employment. As I said earlier, the single currency is the ally of future generations, and that alliance will, in particular, take the form of the convergence programmes and the visible effect of reconstruction they are already producing. But it is necessary for the Member States to update their programmes and to do more to emphasize consistency between the various national measures in favour of convergence and the promotion of employment. It is also necessary for that consistency to be evaluated at Union level, and for the Council to be able to issue more specific recommendations within the context of the broad guidelines of economic policy.
The lines of action I have listed are also designed to strengthen our competitiveness. We have another trump card as far as competitiveness is concerned - our internal market. We must fully exploit its potential - all its potential.
And let us be honest about this: the internal market is still incomplete or unevenly realized. The time has come to complete it. Too much business has been left unfinished for too long, and too many obstacles are still standing in the way of the action taken by enterprises. At the same time, the benefits of the internal market are being unevenly distributed: small- and medium-sized enterprises have more difficulty in exploiting the full potential of the internal market than do the major economic operators.
The Commission thus proposes that action be taken along four lines: completing and making better use of the internal market; improving the global European competitive environment; providing more effective assistance to small- and medium-sized enterprises; and improving access for European businesses to the world market.
For the sake of clarity, a number of things need to be done before the end of 1996. Three measures of particularly high priority have been blocked for years: the status of the European company, the absence of which, according to the Ciampi report - is costing the European economy ECU 30 thousand million per year; the legal framework for biotechnological inventions, the absence of which is a deterrent to investment in this leading-edge sector; and, finally, the internal electricity market, the absence of which is subjecting us to serious competitive disadvantages.
These measures need to be adopted before the end of 1996. But adopting directives will not be enough. Those directives also need to be transposed into national law, and applied as such. Now, the situation is particularly worrying in certain key sectors. And my hope is that all the Member States concerned will commit themselves to bringing before their Parliaments, before the end of 1996, the texts transposing those directives in the areas of public contracts, investment policies, insurance, intellectual property and company law.
The administrative and regulatory constraints which exist in Europe are giving rise to costs in excess of ECU 100 thousand million per year, to the particular detriment of small- and medium-sized enterprises. We have launched an initiative designed to simplify the legislation. We are going to extent it.
How many times has it been emphasized at the highest level that the completion of our infrastructure is essential in order to strengthen our competitiveness? How many times have the Heads of State and Government sung the praises of the transEuropean networks? What I want is to see these fine words converted into action and, once and for all, a decision taken on the proposals for supplementary financing made by the Commission.
As I have said, we need to do more to help our enterprises, and especially the small- and medium-sized enterprises. The adoption of the new action programme for small- and medium-sized enterprises before the end of this year would show that our governments are seriously pursuing that objective. Furthermore, the level of state aid is amounting to several tens of thousands of millions of ecus per year within the Union. We need to reconsider how this aid can best contribute to the creation of lasting jobs, while still safeguarding fair competition.
To strengthen our competitiveness is vital. And we also need to ensure that our competitive enterprises have fair access to the export markets. Trade has to be made a tool for the benefit of employment. And that calls for the strengthening of the multilateral system, access to the market, the defence of intellectual property and the reform of the common trade policy. Those, ladies and gentlemen, are our areas of action for the months immediately ahead.
I have given you, then, a broad outline of the action to be taken for the benefit of employment in the macroeconomic framework and the context of the internal market. I now come to the third aspect of the Commission's communication, which is certainly the most delicate and difficult: the reform of the employment systems in each Member State.
Obviously, and I emphasize it again, the essential burden of this task rests upon governments, national administrations and the social partners. But the Union does have its part to play, as was demonstrated by the European Council in Essen when it outlined the common framework for structural reform of the employment market in the form of five action priorities.
A procedure for monitoring the implementation of those five priorities has been adopted through the national multiannual programmes. This procedure builds a bridge between overall macroeconomic coordination and the future prospects for employment and unemployment. And, in the context of our action for employment, our Pact of Trust, we propose that this procedure should be strengthened by recommendations from the Council and the Commission designed to promote, for example, the use of the Structural Funds. This monitoring procedure will have to be definitively established within the Union's institutions on the occasion of the intergovernmental conference.
The analysis of the Member States' multiannual programmes prompts us to define two objectives in our communication: national employment policies need to be better activated, and the major projects for the future of employment need to be opened up.
In order to active the national employment policies, we recommend that the administrative systems for employment should be reformed, for example by simplifying aid to recruitment or to the creation of microenterprises. We recommend that the local actors should be mobilized, for example by the decentralization of employment systems and the promotion of local development and employment initiatives. We recommend joint initiatives by the social partners on the integration of young people, and that programmes like Leonardo and Youth Start should be seen as an inspiration for the development of new initiatives. Finally, we recommend the development of common guidelines on the future of social protection by way of the harmonization of direct taxation and of the replacement revenues.
As regards the major projects for the future, the Pact explores new approaches to the organization of labour and of education/training as levers to create access to employment. Let me give you a few key phrases in this context. A conventional European framework for the organization and flexibility of labour: the social partners must commit themselves to this. The consequences for labour of the information society: this needs to be dealt with. Education and training: a number of schemes need to be undertaken in connection with access and validation of skills. We are particularly strong supporters of the creation of a European apprenticeship and an Erasmus apprenticeship programme.
Now I come to the fourth and last section of our communication. The European structural policies, need, as a priority, to be placed at the service of employment. Three-quarters - and I repeat, three-quarters - of the sums initially earmarked for these policies for the period 1994-1999, amounting to ECU 170 thousand million, have yet to be committed by the Member States and the regions. So there is still substantial room for manoeuvre. That room must be used. It is a matter for the Member States, the regions, the local authorities and the economic and social partners to accept their responsibilities and use this room for manoeuvre in order to increase the impact of the structural policies on employment.
The Commission, for its part, would like the Member States to commit themselves to devoting to employment the ECU 5, 500 million for the period 1996-1999 deriving from the application of the deflator to all the programmes and objectives of the structural policy. Furthermore, the Commission proposes that the ECU 8, 000 million available for the Objective 2 planning over the period 1997-1999 be allocated to retraining schemes designed to maintain employment and to create new jobs in the regions in question. The Commission will be drawing up the new Objective 2 programmes on this basis.
A deadline is coming up as early as next month, with the mid-term revision of the structural action programmes relating to Objectives 1, 3, 4 and 5b. In the course of that revision, we would like the Member States to commit themselves in the light of the evaluation of the impact of the programmes on employment. Early in 1997, the Commission will decide upon the revision of the programme, taking account of that impact.
In applying the Structural Funds we must choose priorities that benefit employment. Thus, we want to give precedence to innovative action in favour of small- and medium-sized enterprises and a closer partnership between the Structural Funds and the European Investment Bank. It is also necessary to emphasize the anticipation of industrial change and changes in employment by making it a priority to support the most seriously affected sections of society, and innovative schemes. Finally, in this context, we need to encourage local development and employment initiatives. The Commission will take particular responsibility for these priorities and for cooperation with the European Investment Bank in the new or revised programmes.
The full efficiency of the reforms of the employment system, like the efficiency of innovative steps by businesses, depends on the mobilization of the public and private actors on the appropriate territorial scale. We do not want to create new structures. But we do need to launch and develop a political dynamic at local level, based on realistic economic and job-creation objectives. The European Council in Florence should give the political starting signal for a selection process to find pilot regions and cities willing to commit themselves to a local pact on employment. The objective would be, by the time of the European Council in Dublin, to identify a significant number of cities or regions in each Member State capable of illustrating the exemplary nature of local mobilization.
Mr President, ladies and gentlemen, that is a summary of our ambitions as set out in our Action for employment in Europe - our Pact of Trust. I am convinced that these ambitions are a match for the challenges they will have to confront. I am equally convinced that there is no get-out clause, and that it will be disastrous to adopt an ostrich-like policy in the face of unemployment, the crucial problem facing our society. I appeal, therefore, to all our governments, to the social partners at all levels and to all our institutions to accept their responsibilities and play their respective roles, each at its own level. In due course, in Florence, I shall be calling upon the Heads of State and Government to approve our approach at the highest level, and to enter into the initial commitments and provide the necessary stimuli to ensure that, at the European Council in Dublin, they can record positive steps towards the implementation of the Pact.
The reason why I have chosen to make you, Mr President and honourable Members of the European Parliament, the first to hear this presentation of our proposals is to acknowledge the primary role that you are called upon to play, because the ambition of this Pact is to serve the citizens whose elective representatives you are.
(Applause)
President Santer, first of all may I express our sincere thanks for the information you have given us on this morning's decision by the Commission to lift the export ban on gelatine, tallow and bulls' semen from the United Kingdom. I should like to remind the House that we have this subject on tomorrow's agenda and that the agreement reached by the groups is that we should discuss the topic of employment policy and the decision taken by the Commission on that subject this morning. You now know the rules, of course. Questions will be taken on the basis of requests to speak that are made in the course of Question Time and not on the basis of a list of speakers.
I now open Question Time with the President of the Commission.
President Santer, I very much welcome your statement today and your continuing efforts to promote the idea of added value at Community level in the field of employment. I hope you fare well in Rome at the forthcoming tripartite conference.
I want to make three brief points on what you have said: firstly, some of us in this House are a little concerned about the Commission's recommendation on the broad economic guidelines. We feel there is a little complacency and a lack of balance. For example, the urging of continued wage restraint, on the one hand, is only sensible, so long as on the other hand the record profits are put into productive use, and if we know what the Commission has in mind to put these record profits into productive use.
On your pact, in relation to the social dialogue process, what measures are in hand to make sure that the social partners themselves enter into meaningful, practical, concrete pacts to give your pact meaning on, for example, the issue of youth unemployment?
Finally, you mentioned the Essen follow-up process. One of the important elements coming out of Madrid was the idea of common uniform employment indicators. Could you tell us please what progress you are making vis-à-vis Member States. That is a very important democratizing element to the Essen follow-up process.
Mr President, first of all, we are of course presenting this action at Commission level, at Community level, in order - as you said just now, Mr Hughes - to promote the value added to the efforts made by the Member States. On the other hand, of course, it is necessary for the actions we are proposing today to be translated into specific agreements, especially as regards the employability of the young. It is necessary, then, for very specific commitments to be entered into by all those concerned, not only at government level but also at the level of the social partners. Furthermore, we are conducting a dialogue with the social partners on a number of these matters.
Now, as regards the elements arising from Essen, this is one of the integral parts of the action we are taking to promote employment, and on the basis of the multiannual programmes of the Member States - the first which, as you rightly said, was presented in Madrid - we are going to add further detail to the employment indicators.
Progress has been achieved in this respect, but to make that kind of progress on all the points arising out of Essen is not enough. It is statistical progress, but it needs to be given more substance if we are to make real progress along the road to the reduction of unemployment.
Mr President, I should like to ask Commission President Santer what message your communication sends to young unemployed people. Responsibility appears to lie with politicians and parties only and I wonder at the fact that the Commission does not to a greater extent gear itself to the driving forces which concern individuals; the politicians should now be removing obstacles to enterprise, employment and investment in Europe. I am quite well aware that employment can be created artificially but new jobs cannot be talked into existence. I should therefore like to see more measures to ensure the necessary structural changes, more deregulation, liberalisation and the abolition of old national monopolies in Europe.
Mr President, in our communication we provided for a number of schemes relating to the employability of young people, placing more emphasis on a common initiative by the social partners for the integration of the young. We are also going to submit to the social partners the entire complex of problems associated with the integration of the young. And we are asking for the development of mechanisms based - as I have said just now - on the Youth Start and Leonardo programmes. This is an initiative to be developed jointly with the Commission and Member States.
Otherwise, I naturally agree with you when you say that the internal market has yet to find, through a certain policy of liberalization, the resources to provide new, stable jobs - sustainable jobs from which the young people of tomorrow will be able to benefit.
President Santer, I hope your perseverance will obtain concrete results at the Florence summit. And with regard to the training and education policy I have not heard anything about a proposal - which was in the white paper - about lifelong learning. Do you not think that the Commission should tackle that subject of employment and the training for our human capital, which is so important for the future?
Mr President, Mr Barón Crespo is right to stress this point. It does indeed appear in our communication, and in the White Paper which was presented by Mrs Cresson. We must indeed place a very special emphasis on education and continuing vocational training, or the lifelong learning process. In this context, you will find that our communication has something to say about education and training as levers to open access to employment. I entirely agree with you that these elements are becoming a key factor in the framework of these activities designed to reduce unemployment, especially among the young.
Mr President, I want to congratulate President Santer on his continuing efforts to get national governments as well as the European institutions to give this serious problem the priority it deserves. In doing that I hope we will not give the national governments an opportunity to create the impression that the responsibility for high rates of unemployment lies with Europe. Since national governments control taxation policies, social welfare policies, working hours and rates of pay, obviously it is there that the greater part of the responsibility lies.
The President of the Commission pointed out that the parts of the structural funds not being spent are an embarrassment since we need greater investment to create more employment. Would the President agree with me that perhaps the additionality clause in the regulations needs to be looked at? On the one hand we are saying to governments that they must reduce their deficits and taxation, on the other they must increase spending in order to match European money. Does he think that this policy needs to be reviewed and that an individual regulation to suit each Member State is required in the spending of structural funds?
Mr President, you will notice, in the communication which we have presented to you and which you have had the opportunity to examine, that significant space is given to the reallocation and restructuring of the structural funds, again with reference to the objective of employment. I believe that these funds still offer a great many opportunities, because three-quarters of them are used in regions where two-thirds of our unemployment is concentrated. To put it another way, the funds are one of the main ways of guaranteeing the reduction of unemployment and greater employability in those regions within the framework of joint programmes - together with the Member States, naturally.
In that same context, you also refer to taxation. I can tell you that the Commission has drafted a communication on taxation, in connection with which we are currently discussing the relations between direct taxation, indirect taxation and the tax on employment. We have also begun thinking about a number of ways of reducing the tax burden on employment - the social costs, as they are called - because they have increased over recent years; we want to see how they might be replaced by other forms of deduction.
This, then, is an overall programme, and when it is studied is important not to take individual points out of context. You are right to lay particular stress on the importance of the structural funds which, perhaps, are not being sufficiently used to reduce unemployment in the regions in question.
First of all, President Santer, bravo. You see before you a Parliament of elected representatives who, each time they meet their constituents, have to justify the collective impotence of the Member States and of the Union when it comes to unemployment, which is becoming more and more of a scourge. We are glad to find you sensitive to this, to welcome the Pact for employment that you have adopted, and to believe that you are bolder and more receptive to sweeping solutions, shall we say, than the average government of one of the Member States of the Union. You can attend the forthcoming summit meetings confident in the strong support of this Parliament.
However, I cannot refrain from expressing my major fear. All these measures are small-scale ones. Flexibilization, tax improvements, better training - all these things are necessary. The ideas are right. What troubles me is the tempo, which will take between 20 and 25 years to eliminate European unemployment.
President Santer, why don't you include a serious question to the Member States, a suggestion that working hours should be massively reduced, which is the only weapon we have not yet used?
Mr President, Prime Minister Rocard is certainly right to stress a number of matters which, indeed, must be included in our overall strategy if it is to produce concrete results.
First, I should say that our communication, and our strategy, are not intended to replace the responsibility of our Member States, because we are fully aware that it is with the Member States that the primary responsibility lies, and that they and the national governments have their own homework to do.
On the other hand, it is appropriate to include a number of factors such as the length and arrangement of working hours, and we have examined this question in section 3 (15) of our communication. We consider that this is a special project which needs to be debated, negotiated and discussed between the social partners, and I alerted them to the fact at the Round Table on 28 and 29 April. The objective must be - building on what has already been achieved in the agreement on parental leave which the various social partners have succeeded in concluding for the first time - to go further in the quest for new ways of reconciling personal time and company time. This is an important debate which concerns all our Member States, and not one in which the Commission can impose a decision. It is necessary for our social partners themselves to embark on this route and to discover every possible way of exploiting this vast area, which also covers other arrangements such as part-time working, the calculation of working hours on a yearly basis, flexible retirement, the use of the time thus made available for the development of training, and sabbatical leave. In other words, this is a whole group of problems which covers what you have called working hours. We need to be innovative in this area, and I hope this is one of the major lines of thought which our social partners will be pursuing.
Mr President, I would like to make a request which links both parts of President Santer's report: the part on BSE and the part on employment. They are closely connected, because the President knows the mad cow crisis has already resulted in a great deal of unemployment.
I was particularly interested in one thing President Santer said, and I am sure everyone who works in the agriculture sector will be too. He said Great Britain has, for the first time, come up with proposals useful for restoring confidence. Well, the agriculture coordinators have reached agreement, considered and discussed at length, on a joint resolution which we will present tomorrow, and I think it would be helpful if we could possibly be told a bit more about these new proposals for restoring confidence in advance, to check whether certain concerns we have expressed in this document are still current and, especially, whether any of the solutions we are calling for have perhaps already been found.
Mr President, as far as employment is concerned, it is of course possible to establish certain links between BSE and the culling of livestock. A number of social problems have also been created, especially in rural areas and in the agricultural sector. I am certainly not unaware of the scale of this problem as regards the matter with which we are currently concerned.
On the other hand, I must tell you that the matters proposed to us yesterday by the British delegation will the subject of further discussions. What is at issue is a step-by-step approach to the ultimate lifting of the embargo. So a framework has been established.
I believe this is the right approach, and indeed it is the approach which we have been constantly recommending since the crisis began, ever since 20 or 21 March. The first essential is to restore consumer confidence so as to bring market stability via specific activities designed to eradicate BSE - mad cow disease - completely.
The British delegation has made a number of proposals to us. Commissioner Fischler will be presenting them to you tomorrow. He is the expert in these matters, not me.
My only regret, and I say this frankly before your Parliament, is that we have wasted at least six to eight weeks before reaching any specific solutions. That is my regret, and that is why I share your apprehension.
Mr President, two short questions. Yesterday the Council of Ministers, without the United Kingdom, adopted the directive on parental leave. The Commission is very alert to competition problems. Does it not feel that the absence of the child-minding directive in a single country might distort competition between the states?
My second question is this: our states are caught between two fires. One is compliance with the convergence criteria, and the other is the reduction of tax capabilities. You said that the Commission was going to think about matters of taxation, but how much time is that thinking going to take, and when are you really going to address the problem of European taxation of unearned income?
Mr President, in response to Mrs Dury's first question, I can say that, unfortunately, this decision was taken by 14 states, but that is connected with the social chapter and the United Kingdom's opt-out clause. As you are well aware, the Commission - in common with Parliament - requested that the social chapter should be integrated into the Treaty at the intergovernmental conference. I believe this is the right thing to do, and we shall support it fully; I hope that an agreement on this matter will be reached at the intergovernmental conference. For the moment, we can only live within the jurisdiction we have, in accordance with the provisions of the Maastricht Treaty, where in point of fact the social chapter applied only to 14 states, not 15.
As regards your second question, we have developed, within the Commission, a complete and consistent programme on taxation, incorporating both indirect taxation, to ensure the introduction of the final system for VAT, and direct taxation, including taxation of earned income. This programme contains lines of thought which Commissioner Monti has identified and which were the subject of discussions at the informal Ecofin Council held in Verona six weeks ago. On that occasion, the Finance Ministers decided to set up a committee of personal representatives, chaired by the Commission, to enable what I hope will be decisive progress to be made in the field which must concern us all. This approach ensures that joint consideration will have been given to the balance between the taxes on earned and unearned income.
Mr President, I should like to congratulate Mr Santer on putting such a high priority on unemployment. But I am rather afraid that the confidence pact will seem to be an idol with feet of clay, because I still do not see any real pact. I think several parties are needed for a pact and as far as I know the social partners are not really ready at this time to conclude a pact and the position with the Member States is the same. I should like to ask Mr Santer how he thinks of bringing about a really serious pact.
Besides, my view is that the Commission must set the example. The LEONARDO programme has been a failure on a number of occasions as an example where cooperation is possible between social partners and the business world. But I am amazed to find that in the preliminary draft budget that programme, which has been redrafted several times, is never increased but has its resources cut. I think we cannot be serious if we approach a pact in this way.
Of course, Mr President, in order to embark upon a course of action on the scale I have described, it is necessary for the social partners - and this is the essence of our discussions - to be included on an equal basis. In this connection, following the discussions I had in the various capital cities after the tripartite conference of 28 and 29 April, I am quite hopeful that the social partners will in fact embark upon the road I outlined. This commitment to negotiations between the social partners could initially be reached on four matters, which seem to me essential, as of now. Negotiations must begin.
We have the result of initial negotiations on parental leave. We have need to go further. One line of approach, it seems to me, relates to part-time working, which is atypical, and would in itself represent a significant support for the concept of the pact. Secondly, the social partners are going to try to produce a joint manifesto - that is what they have agreed to do - on the integration of young people in the employment market. Thirdly, they are going to produce a framework text on training, which is equally essential as a lever for providing access to employment. And fourthly, they are going to produce a joint opinion on the structural funds. All this in itself seems to me to represent a very decisive commitment by the social partners at that level.
From a different angle, on the matter of the budgetary resources relating to some of our programmes to which I, personally, am very attached, I shall be asking the European Parliament, as a budgetary authority, to take every care to ensure that sufficient resources are provided.
Mr President, as the third pillar in your proposals for improving labour-market policy you referred to the electricity sector, the creation of the single electricity market. I should like to ask how you assess the value of the single energy market in terms of new job opportunities. Is energy, as a cost factor of location in Europe, not perhaps being overpriced here? Should not rather the alternative and regenerative forms of energy technology be developed and encouraged more vigorously, so that such innovations can lead to real new jobs in Europe and new export opportunities for companies based in Europe? Have we not been grossly underestimating the importance of environmental protection as a means of securing and creating jobs?
Mr President, I can say that I am in agreement with what the honourable Member has said where it is not in conflict with what I have just said. What we want to do with the internal market is to take full advantage of all its potential. That market has been created by a number of directives, but it is not yet functioning as an internal market, since some sectors are still protected. We have decided to liberalize telecommunications. We have now made proposals to the effect that the electricity market should also be liberalized, but that is not the same as saying that we are opposed to alternative energy sources. Quite the reverse.
What we are trying to achieve is a situation where this internal market really functions as an integrated internal market, on the model of the American market, which operates as an internal market with a single currency. We have not yet reached that point. That is why European business is still unable to exploit all the potential inherent in this internal market. But this certainly does not exclude, far from it, the compatibility of the policy of competition with new initiatives, especially alternative energy sources and, as you have said, the creation of new jobs, the key to the future, on the basis of a sound environmental policy.
Not taking any risks is the greatest risk, President Santer, as you so rightly said. So it is not a matter of merely producing piecemeal measures but of ensuring that we create a common framework. As for the Member States, which fear different paths to unity more than the devil fears holy water and which only once, namely in Essen, where they identified five new key areas for action, have got round to pulling the various strands together, should we not make it clear to them that we do not want anything new? We do not want any new structural-fund resources but rather more effective application of the existing structural funds. We do not want to create any new local employment initiatives in competition with SMEs; such action should be taken as a parallel effort accompanying in a fair and balanced manner our promotion of small and medium-sized enterprises.
Is it not equally necessary to tell them that we must devote more of our resources to practical education and to the promotion of vocational training? But in our view this also means that we must not reduce still further the already meagre Leonardo funds. We must therefore make it clear to these countries that it is not a matter of pursuing new whimsical policies but quite simply of distributing more prudently the funds that are available.
Mr President, I am in agreement with the honourable Member, because - as I have been at pains to make clear - we are not intending to reinvent the wheel. We want to build on the substance of the 1993 White Paper on Competitiveness, Employment and Competition, but we are not trying to extend our jurisdiction. What we are aiming at is better allocation of the resources that will be available to us between now and 1999, and this applies equally to the structural funds and to the transeuropean networks. I am surprised, incidentally, that no Member has yet mentioned the question of the transeuropean networks, a question that has arisen at every European Council.
We do not want more money. All we want is to have the necessary financial resources within the framework of the present budget to be able to finance the 14 priority transeuropean networks which we have decided to set up, so that the citizens of Europe can see that decisions taken at the highest level do produce results.
That is our approach, and it is within that framework that we specifically want to implement, step by step and in the context of an overall strategy, all the elements of the 1993 White Paper.
Mr President, I must ask Commission President Santer to elucidate two points relating to the communication concerning the employment pact. You said that the Commission is to launch a joint pact in which the parties will be compelled to participate in the confidence pact. In view of the fact that the discussions which have taken place to date have not been particularly successful, I wonder what kind of ace it is that the Commission has up its sleeve, what means it intends to use, to compel the parties to agree in this way.
The other matter I should like to have explained concerns what you said about the importance of sound economic management, that EMU is our ally and that there is a broad consensus in favour of EMU. However, criticism is in fact growing among economists, among politicians and, above all, among the general public. So, what kind of consensus is it, Mr President? Is there not rather a yawning chasm separating us from anything resembling consensus?
Mr President, as far as the first question is concerned, we certainly do not want to compel the social partners to reach an agreement - quite the reverse. It is a matter for them, through the device of a social dialogue on their own terms, to find avenues, channels of thought, to bring them to specific results on the basis of a number of proposals which we are making to them. There is no question whatever of constraint, at any stage.
It is in this spirit that we have to mobilize all the economic actors - not just the governments of the Member States at national or local level, not just the Community institutions, but the social partners too, so that collective negotiation will lead by way of social dialogue to certain concrete results. There is no question at all of constraint, quite the reverse. This is a matter of considered approach.
I can assure you, the social partners whom I have met in all the Member States, without exception, are ready to meet this challenge. They are ready to commit themselves because they are the parties most closely concerned, and they are aware of the challenge that has to be met in the interests of tomorrow's society.
As far as the second question is concerned, it is of course true that economic and monetary union is one of the crucial elements for completing the internal market. I know of no other internal market in the world - as we are the largest - with 370 million inhabitants - that functions with 14 different currencies. We need to realize clearly what that means. So we have an interest in the coming of monetary union, as soon as possible and on the basis of the convergence criteria, to enable us to exploit the full potential of this internal market, so that our currency, the Euro, can play its part between the yen and the dollar, and so that our national currencies do not all reflect the fluctuations of the dollar and suffer from them whereas we have no control over it. That is the aim of monetary union.
Monetary union as such is not an end in itself; it is the instrument of a policy of economic and social development. That is how we need to think of it. And that is the spirit of the commitment we must enter into. We must do away with the idea that monetary union is the enemy of employment. Quite the reverse. Monetary union, as we want to see it, as it has been planned by the negotiations of the Maastricht Treaty, will - thanks to sound public finances and the reduction of interest rates - stimulate the necessary investment to bring more growth and more jobs.
I speak as Parliament's rapporteur on the 1996 annual economic report and on the broad economic guidelines. I should like to ask the President of the Commission to what extent Parliament's conclusions as set out in its resolution of 9 May were taken into account in drawing up the document referred to today, especially Parliament's references to the need to eliminate existing rigidities in the labour market, its reference to a reduction in non-wage labour costs and to the adaptation of working time and work organization. I notice that the President of the Commission referred to reduction in working time, not adaptation of working time.
Mr President, I do of course believe that these matters form an entity within the discussion and must be taken into consideration. When you read our communication, you will find these matters examined in the context of greater flexibility for our employment market. We believe that it is necessary to ensure that flexibility is reconciled with security - some people have called this 'flexisecurity' . I think this is a matter that needs to be taken into account.
It goes without saying that I am also in favour of reducing the cost of labour, but we shall then have to see how these costs are replaced by other measures, other means. The third element you mentioned, which also appears in our document as I mentioned just now when answering Mr Rocard's question, is the adaptation of working time with a view to reducing working hours by collective negotiation between the social partners. But the adaptation of working hours by using new forms of so-called atypical work is already becoming the normal, typical way of working in some of our Member States.
Mr President, President Santer has set out an argument which at the end of the day, as far as I am concerned, represents a voluntary declaration, with specific objectives to be achieved. But I have been asking myself a question, and now I am going to ask President Santer the same question. How are you going to restore hope to people when the reality experienced by millions of men and women consists of redundancies, closures, industrial restructuring, declining activity, all in the name of competitiveness? And you yourself, today, are speaking in the name of competitiveness and proposing to combat unemployment in that name. So I wonder whether your speech is not addressed more to the market forces than to the citizens, who for their part are wondering whether the economy is in the service of man or man is a slave to the economy.
First, Mr President, it is important to realize that competitiveness is not the enemy of employment. I state that categorically. And you need only read, or reread, the report by the Ciampi group, headed by the former Prime Minister and current Minister of Finance in the Italian Government who also chairs our advisory board on competitiveness, to see that competitiveness is not the enemy of employment. Quite the reverse. Unless you strengthen the competitiveness of a business, you will not increase the number of jobs in the medium and long term.
Indeed, the objective today is to strengthen the competitiveness of European business so that it can create new jobs, jobs for the future. That is the essence of our policy, which is designed to alleviate the sickness from which Europe is now suffering. We are suffering from having lost market shares around the world, because our companies are not as competitive as those in other regions. That is why we have to boost competitiveness, but in conjunction with the transition to employment. It is not competitiveness that is killing off jobs, but there is a need to find the link between competitiveness and the creation of new jobs. That is what we are trying to achieve in Chapter 3 of our communication, which I invite you to study very thoroughly.
Mr President, my question relates to the Swedish debate and the Swedish Government's proposal for an employment union. The original idea of the proposal was that Member States should be able to coordinate their financial policies, particularly in a recession, in such a way as to allow demand to be maintained through measures to stimulate the economy (investment, stimulating demand), thus preventing unemployment rising. Personally, I think it is an excellent idea. My question concerns how the Commission President sees it; does he think it is compatible with today's convergence policy and the convergence criteria for monetary union that demand and investment should today be maintained through the Member States' national budgets?
Mr President, I can tell the honourable Member that we are in full agreement with the proposals made on this matter by the Swedish Government in the context of the intergovernmental conference. I had the opportunity to discuss this subject with the Swedish Prime Minister.
The Commission supports the Swedish proposals which are not in conflict with the objectives of convergence as laid down. Within that framework, we must strengthen and definitively establish, at the intergovernmental conference, the follow-up procedure regarding the five points agreed on at Essen. By doing so, we will achieve a better balance between the internal market on the one hand and the social aspect on the other, to live up to our citizens' expectations. The Swedish proposals are on the same lines as the proposals we ourselves made for the benefit of the intergovernmental conference.
I welcome President Santer's discussion of the role of cities, towns and regions in the economic reconstruction of Europe. So much of our discussion about dealing with the unemployment problem takes place at the macro-economic level which seems very remote from the unemployed people we seek to help.
Is your announcement of pilot towns and cities mere window-dressing or will it unleash the potential of those towns and cities throughout Europe to contribute to the process of economic development? Will it be like the URBAN programme and the URBAN pilot projects, with just twenty or twenty-five towns able to participate or will there be the opportunity for towns and cities throughout our continent to take part? Will there be the objections we have heard from Member States on the grounds of subsidiarity which means they want to hold on to the money and do not want to let our towns and cities take part?
Finally, will there be new money which will go to our towns and cities and which will help them unleash that potential to put people back to work?
Mr President, I do indeed believe that we should be moving more towards regional pacts and municipal pacts. In a number of cases the Member States have had highly encouraging experience of this, through a gradual process of decentralization of employment.
In this context, we have suggested that regional pacts should be introduced to give a political starting signal for this type of pact at the appropriate regional level, based on a process of selecting, in each Member State, a significant number of pilot regions, towns or rural areas interested in these pacts. I hope that we will be able to obtain initial approval of these regional pacts when they are presented by the Commission at the European Council in Dublin.
We shall be making appropriate proposals about this to you when the time comes. I believe that the local development initiatives must be of overriding importance. That is why we have also emphasized the decentralization of our training systems and the employment systems, which appears us to be essential in order to ensure the employability of certain categories of people, especially the young.
Ladies and gentlemen, that ends Question Time. I thank everyone who took part, especially the President of the Commission, Mr Santer, who addressed us and answered our questions this afternoon.
I shall now take a point of order from Mr Holm.
Mr President, that is the second time you have called me by the wrong name. I have already corrected you in the Bureau too, and I find it rather irritating that this mistake makes you pass me over at Question Time, despite my having corrected the error. I believe it is reasonable to expect the Members who are in the Bureau to know each other's names! My name is Voggenhuber.
I accept your criticism. I am sorry, but in the papers I have here your name and the number of your seat do not correspond. Mistakes can easily happen in that situation. I do apologize.
Mr President, I just wanted to say that I myself would have been delighted to hear you call me by name, even the wrong name, but you pronounced it perfectly just now. You have let some fifteen speakers take the floor. I must have raised my hand some fifteen times and been amongst the first at least a dozen times; I am concerned that you might be a little short-sighted in your right eye.
The ladies and gentlemen who have been watching me here over the past few months will know that I am not short-sighted on the left or the right side but on both sides! There are a great many Members who raise their hands 15 times and more during Question Time to no avail, because the number of prospective questioners - thankfully - exceeds the number of question slots.
Agreement with Morocco - Human rights in
Morocco and Western Sahara
The next item is the joint debate on the following:
the report (A4-0173/96) by Mr von Habsburg, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council decision (COM(95)0740 - C4-0131/96-95/0363(AVC)) on the conclusion of a Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part; -the statement by the Commission on human rights in Morocco and Western Sahara.
Mr President, Morocco is a very important State to us. We need only look at the map to realize how important it is, with one coastline on the Atlantic and another on the Mediterranean. At a time when we are treating the Mediterranean region as a priority area, it is absolutely necessary that we take further steps to develop our relations with Morocco, because even geographical considerations alone make Morocco an important country from our point of view.
There are also political factors. In the Maghreb there are two Islamic states which are moderate - Morocco and Tunisia - and one which presents a real danger, because it is a time bomb that has started to tick, and that state is Algeria. It is therefore essential that we should support the forces of moderation in North Africa, which is vitally important to us, because from a historical point of view the Mediterranean has not been the southern frontier of Europe but the wheel on which Europe's destiny has been shaped. Throughout that entire area we should be defending the forces of moderation against extremism and strengthening them. Quite apart from that, we also have numerous cultural points in common. Anyone travelling across Spain today on the way to Morocco, through Seville and on to Marrakesh, for example, will observe that the Kutubiyah Mosque is very similar to the Giralda. We have common architecture, a common tradition, and though we have waged war on each other, there is still one example, or so I believe, of peaceful coexistence of religions, namely the Kingdom of the Three Faiths in Toledo. The Jewish, Islamic and Christian religions were represented there simultaneously, as can surely be recognized in the Cathedral of Toledo.
So we have various reasons for developing our common ground with Morocco. In addition, it is a fact that there are two states in the Arab and Islamic world which are very close to us. One of them is the Sultanate of Oman in the southern part of the Arabian Peninsula and the other is Morocco.
It is said time and again about Morocco, of course, that there are human rights abuses in that country. I do not deny that; it is undoubtedly the case. The fact is that there are various levels of culture and development. We should not simply say that everything has to be done in accordance with our standard. The crucial thing is how a country develops, and it must be said that Morocco has made enormous progress, especially in recent decades, including progress towards greater democracy.
That is why I believe that Morocco is really entitled to our attention, that we should make serious efforts to provide Morocco with the necessary connections and give it tangible support.
The Sahara question is also aired very frequently. I think I am probably the only one here in Parliament who can say that I made my first visit to the Sahara more than fifty years ago. There is no particular merit in that; I am, after all, the grandfather of this Parliament. But it does enable me to say one thing, namely that I can see the developments that have taken place there. When people speak today about voters and registration of voters, they should be fully aware of the situation. There have been repeated calls to proceed on the basis of a particular register that was drawn up back in the Spanish era. That would be totally wrong. Many new settlers have arrived since then, and their contribution has been truly enormous. Here in Europe we still consider it unthinkable to eject people who helped to build our continent. We should bear that in mind in relation to the Sahara too.
Then, of course, the old arguments against Islam are trotted out time and again, with repeated references to what happened in Iran at the time of Khomeini. The various shades of opinion within Islam must not simply be lumped together; it must be recognized that there are various groups within Islam and that many of them merit our respect.
There are, however, many who oppose it simply because they are basically racists but who do not have the courage to admit that openly. This is a fine piece of camouflage under which they introduce this additional factor into the equation. That is why we should really encourage Morocco. We should accept this agreement, which, incidentally, has been very well negotiated, and we should recognize in particular that if we want to work together there ought to be a certain spirit of friendly openness.
There is an old German proverb which says that flies are not caught with vinegar but with honey. May I ask the House to take that message to heart and to open the door to the Moroccans. They really do deserve it. I believe that, for all the reservations certain Members of Parliament may have - and most of those Members are not well acquainted with the situation - we should show the Moroccans that we are their friends. We want to support the moderate Islamic states, and above all we want to make the Mediterranean a region of peace.
Mr President, ladies and gentlemen, Parliament has unanimously asked the Commission to make a statement on one particular point: our view of the human rights situation in Morocco and the Commission's position with regard to the Western Sahara.
First, and as regards the subject of human rights and democratic principles in Morocco, the Commission regards it as important - and this is the point of view we put to the European Parliament -that these matters have developed favourably in the past few years. In fact since 1991 marked signs of a political opening-up and a perceptible improvement in the human rights situation have been noted in Morocco, particularly as regards legislation on imprisonment and freedom of the press, two questions which have given this House concern in the past.
The Commission thinks that no-one of good will can deny the substantial progress made in recent years on the subject of human rights in Morocco. The pace of the reforms, their content or their speed leave room for discussion. But, I repeat, no-one of good will could deny that recently, and particularly in the last few years, the situation in Morocco, as regards the European Parliament's traditional criticisms, has improved considerably.
Of course that does not mean that it has reached a situation which can be regarded as perfect. And the Moroccan authorities themselves, in their political dialogue with the Commission, acknowledge in fact that the desired level of observance of human rights has not yet been reached. They know too that progress must be made in this matter.
But, Mr President, I should like to give a special and detailed explanation of the reasons why the Commission thinks the European Parliament should make a positive response to the association agreement, whilst respecting the different points of view with regard to pace, content or intensity but accepting that progress in the matter of human rights is clear and definite.
This year, 1996, is decisive for the Moroccan constitutional system. You know that King Hassan II has announced a package of measures concerning reform of the constitution with the object of bringing the Moroccan democratic system up to a level which most of you would regard as appropriate. And precisely because you are Members of Parliament you will have to acknowledge a crucial feature of that reform: the direct election by the citizens of Morocco of the 333 members of the parliament and the establishment of a new chamber of regional representatives, the Senate. One feature which has always attracted some of the European Parliament's major criticisms with regard to the Moroccan parliamentary system is even now undergoing a constitutional reform, so that after the new parliamentary elections the parliament will contain solely members elected by their fellow citizens. So parliamentary democracy is, in this very year, 1996, at the centre of the Moroccan internal debate. I have myself visited the Moroccan Parliament and have been able to appreciate the intensity of this reform phenomenon, which it is proposed to implement during the second half year.
There are two political approaches to this situation: one is to go on criticizing; the other is to engage in dialogue and to promote this kind of change which is so fundamental in the Moroccan constitution. The Commission is clearly in favour of dialogue and helping the Moroccans' own political forces so that they may make the final leap, independently and respecting their own sovereignty, for the realization of a constitutional reform which will finally endorse the Moroccan system as regards what some of you - whether you are for or against - will recognize as a parliamentary system governed by the rule of law.
Moreover it is necessary to vote in favour of the association agreement for another fundamental reason: one of the decisive parts of the association agreement consists precisely of all the provisions with regard to respect for human rights. It is an integral part of the association agreement and constitutes an essential feature of the future of relations between the European Union and Morocco and it is expressly mentioned in the agreement for which we are going to ask you to vote. Consequently it seems to us in the Commission that the European Parliament's most subtle and intelligent course is specifically to see that this association agreement comes into force because in this way we shall have established a dialogue with the Moroccan political forces with the very clear objective of helping them to take the final decisive steps, without our meddling or interfering in the internal process, which is very sensitive and complex, to bring about this change which is at this moment under way in Moroccan society.
The second sensitive issue is the Western Sahara. The Commission has always contended that the initiative and leadership with regard to the Western Sahara is a matter for the United Nations. That has always seemed to us the natural setting in which possible negotiations should take place. You know that unfortunately the Secretary General, Mr Boutros Ghali, has been obliged to acknowledge that the United Nations mission, Minurso, is not in a position to complete the process of deciding who might take part in the referendum. The Commission regrets that Security Council decision, but it is a fact that Minurso, further reduced, will continue its duties of monitoring the cease-fire.
I imagine that the European Union's position will depend on the final report which the Secretary General of the United Nations has to draw up, to be submitted, as you know, on 31 August. We therefore still think that the only way of resolving the problem of the Sahara is through negotiation; that such negotiations should take place and efforts should be redoubled within the framework of the United Nations; and that we shall have to wait until 31 August when Mr Boutros Ghali submits his final report.
In any case it is clear that, whether as a result of the initiative of this Parliament or of some Member State, the European Union will have to concern itself with this question at the end of the summer once the Security Council has finally given its views.
With regard to the basic arguments concerning the association agreement, the Commission has not the slightest hesitation in associating itself with Mr von Habsburg's report and speech, which has exactly pinpointed the fundamental geopolitical aspect of this agreement for Mediterranean stability.
Since we are laying down a stable and solid southern frontier for Europe, the European Parliament will help us to consolidate the pieces little by little and one fundamental piece in the consolidation of a stable southern frontier is precisely the Kingdom of Morocco.
Mr President, we thank the Vice-President of the Commission, Mr Marín, for the detailed explanations he has given us. The opinion of the Committee on External Economic Relations is to a large extent based on some of the aspects he has mentioned, for example:
1.The importance of consolidating the European Union's links with the Southern Mediterranean by means of the new policy of association with the Maghreb and the Mashreq.2.This new policy should contribute to the stability of the region in a framework of security and the promotion of democratization and human rights; also greater institutional pluralism and economic development will help to improve the standard of living of all its citizens as regards social aspects and employment.3.The need to show yet again that the European Union wishes to bring the tolerant cultural traditions of the north and the south closer together.The agreement with Morocco, following those of Tunisia and Israel, is an example of that effort, aimed at providing a suitable framework for the political dialogue and for developing more balanced economic and trade relations which will take the form, after transitional periods, of the liberalization of trade in goods, services and capital.
This agreement, as the Vice-President of the Commission has said, includes the conditionality clause on which all relations must be based, that is, on respect for human rights and democratic principles. We are thankful for the effort Morocco has made in this direction. However, we are concerned about the impasse reached with regard to holding the referendum on the Western Sahara, because such paralysation might entail real risks for stability in the most western part of the Maghreb.
The European Union has demonstrated its political will. For Morocco this agreement is a fundamental political option aimed at anchoring its economy and society firmly to Europe, but it must not be forgotten that there are also economic risks inherent in carrying out the agreement. With all this in mind the Committee on External Economic Relations has given its approval with an opinion in favour of the association agreement between the European Union and Morocco.
Mr President, as draftsman of the opinion of the Committee on Research, Technological Development and Energy, I should like to add my speech to the previous ones, giving express support to this agreement with the Kingdom of Morocco. We must pay attention to the point made by both the Commissioner and the rapporteur, stressing the basic geostrategic situation of the Kingdom of Morocco. And we must appreciate the desirability of mutual understanding between two cultures - European and Moroccan in this case - for establishing important collaboration.
From my committee's point of view we think that specific agreements might be reached and I should like to mention to begin with the energy cooperation agreement and above all the opportunities opening up in the field of renewable energy sources. There is a possibility of exchange of scientific information and of exchanges in the policy of training of research workers which I think might be enormously profitable for both the Kingdom of Morocco and the European Union. We must not forget sources of energy vital to the European Union necessarily pass through Morocco. We must not forget that the European Union has important responsibilities to ensure that Morocco, which has managed to make moderation its trade mark, is also treated appropriately. We therefore heartily applaud the association agreement with the Kingdom of Morocco.
Mr President, this is a debate of particular importance and also of particular sensitivity for those of us who represent countries which, like Spain, have special ties not only of neighbourliness but also cultural and economic ties with the Kingdom of Morocco.
We cannot agree with those who prefer to reject this agreement for purely political reasons, citing the democratic deficit of that country, the question of human rights or of the Sahara. It is true that Morocco is not an exemplary country in that direction, but a politician neither can nor must ignore reality or practicality, trying to make everything fit the ideal of certain objectives which may be achieved with words and good intentions but which are closely bound up with economic and social development.
Morocco at present is calling insistently at the gates of the European Union for help to achieve economic growth. However, demographic growth there is unstoppable and, if it is not accompanied by job creation, the pressure of migration will continue to rise, with all the accompanying problems. On the other hand the Moroccan economy needs alternatives to the proliferation of a corrupt economy sustained by the cultivation of drugs, which increases as a function of the needs of the population as a result of their level of poverty and underdevelopment, not to mention the needs in infrastructures such as transport, health services or modernization of their own administration.
This agreement is aimed at collaboration in the full development of all those fields I have mentioned and indirectly to increasing stability and democratic development to make the country more prosperous and with a higher social and cultural level.
All that does not mean it is a blank cheque to the Kingdom of Morocco but implies more stringent monitoring as regards compliance with agreements and the rules of the International Labour Organization in the social sphere, particularly those relating to child labour and working women, respect for freedom of trade unions, dialogue and social protection which at the moment are clearly insufficient.
Morocco must also take steps to control not only its own emigration but the emigration taking place across its territory from African third countries and must collaborate to put an end once and for all to the degrading spectacle of the little boats in the straits of Gibraltar and Central African pressure on the Spanish frontiers of the Union such as Ceuta and Melilla.
In brief, Mr President, ladies and gentlemen, it is wise to vote in favour of this association agreement, because it will have a positive effect not only in giving Morocco a larger slice of freedom and democracy and the means to demand more, but in guaranteeing greater stability, peace and security in the whole Mediterranean region as was agreed at the last Euro-Mediterranean Conference held in Barcelona.
Mr President, Parliament's Committee on Development and Cooperation urges ratification of the agreement with Morocco, as another important step in the new Euro-Mediterranean strategy identified at Barcelona last November.
This involves moving to a new strategic equilibrium in the external relations of the European Union after the priority given to the central and eastern European countries in recent years. In fact the stability of Europe's southern flank affects the whole Union, and not just the more geographically exposed Member States.
The dialogue with the Mediterranean should primarily be a structured political dialogue, not one that is merely based on the exchange of goods. It should be an institutionalized dialogue leading to continuous political consultation between two cultures which need to have useful contacts.
Precisely because of this, because we are making Morocco a privileged partner of the European Union, we are obliged to stress two matters of concern deliberately ignored in the report, but emphasized by the Committee on Development and Cooperation, and we would like the Commission to take them into consideration. First, the serious violations of human rights perpetrated in Morocco, and which are going on now, not in the past. Secondly, the deadlock on the independence referendum for the Saharan people. A few weeks ago the latest Amnesty International report stated that the Moroccan security forces in Western Sahara have carried out serious violations of human rights. Condemning this is not a form of racism. In addition, Amnesty states that the Moroccan government is showing no intention of investigating these violations.
Another source of deep concern is the fact that the Moroccan government is blocking the United Nations Security Council's peace process, specifically based on organizing a referendum on self-determination. The committee also calls on the Polisario Front to seize the opportunity for peace that exists and continue along the path of dialogue and contact with the United Nations.
Mr President, the Committee on Fisheries has given its opinion in favour of the Association Agreement with Morocco, which was considered by both parties as inseparable from the conclusion of a fisheries agreement with that country for a period of four years.
However, whilst no question arises as to the raison d'être of that agreement, it must be mentioned that the sardine processing sector is a real martyr to that agreement. The sardine processing sector has in fact been contending with a long-standing crisis which may lead, with the complete liberalization of the market - unless something is done - to its disappearance, with consequent unemployment and the consequent tragedy for some 15 000 workers in Portugal and many others in countries such as France, Spain and Italy.
As a result the Committee on Fisheries in its opinion has recommended certain priority measures to the competent Community bodies. Amongst them the following should be stressed:
first, the introduction of a compensatory indemnity system for sardines intended for the Community processing industry; -secondly, to allow the industry to be directly eligible for the storage premium since a pre-determined price is paid for production; -thirdly more stringent controls on imported products in order to guarantee that the European Union's health rules are complied with.We hope that these measures will be taken internationally since we have no doubt that Europeans as a whole and the Moroccans as well can only benefit from this partnership and cooperation agreement.
Welcome
Before calling the speakers for the respective groups, may I welcome to the European Parliament the following representatives of the Albanian Parliament: Sernet Pellunpy, Socialist, Vice-President, Skender Gjinushi, leader of the Social Democrats, Neritan Ceka, leader of the Democratic Alliance Party, Petrit Kalakculla, leader of the Democratic Party.
I welcome them here and extend to them my best wishes for successful work with us.
Agreement with Morocco - Human Rights in Morocco
and Western Sahara (continuation)
Mr President, ladies and gentlemen, the economic and geostrategic importance of the association agreement on which we are being asked to vote is obvious. So I will talk about other aspects. Once again, we find ourselves in a position to measure our hopes against the hard yardstick of reality. This Parliament has consistently, and on very many occasions, demonstrated its desire to bring about genuine convergence, a complete synergy between the various facets of development, living standards and productivity, trade and respect for human rights. Reconciling these factors is difficult. No one is perfect.
In fact - and we previously had a rather similar debate on the subject of Turkey - when it comes to association agreements with countries with an unsatisfactory human rights record, our own choice is between refusal, equivalent to imposing a penalty, and resigned approval.
Neither solution is entirely satisfactory. The whole problem is knowing where to draw the line, how our politicians should make their decisions so that our requirements in terms of civilization and human rights remain unmistakably obvious and firm, without thereby undermining or obstructing the efforts of those countries which, although their initial situations may be undesirable and open to criticism, are undeniably demonstrating the desire to improve.
Mr President, ladies and gentlemen, democracy and respect for the human rights, which are so dear to us, are not just constitutional and legal abstractions: they are also the expression of a culture, a way of living and thinking built up over a great many years. In our case, these values and forms of behaviour took nearly 200 years to come into existence. In the Islamic cultural sphere, the movement to introduce democracy began much more recently. We can reasonably criticize those who reject it, but not those who are merely lagging behind.
The current position is that the human rights situation in Morocco is unsatisfactory. There are many political prisoners. No one can be sure that torture is not continuing. The course of justice is being obstructed in the search for certain missing persons. The peace process in Western Sahara is deadlocked. That is the immediate position.
Over the course of time, though, Morocco has made important advances: many prisoners released, secret camps shut down, huge advances towards freedom of the press, an institutional process which is moving slowly towards constitutional monarchy, and a parliamentary opposition which is increasingly influential and is asking us, urgently, to vote in favour.
In comparison terms, Mr President, Morocco has slowly become one of the least dictatorial of the Arab States. In the Arab world, which has had a raw deal from history, the only territory governed by an elected democracy is the Palestinian authority. Its closest rivals in the progression towards international standards of democracy are the two kingdoms of Jordan and Morocco. Are we going to treat Morocco as if it was Iraq? Do we want to support the reactionary Islamic forces within that country which are opposing closer links with the West, even trade links?
Mr President, ladies and gentlemen, we should vote in favour of this agreement, as a sign of encouragement, as a positive bet on the future, and also as a means of keeping up pressure whenever negotiations take place regarding application or renewal. We in the Socialist Group have been very hesitant about this. Eventually, we adopted the position I have had the pleasure of presenting to you. We must vote in favour.
Mr President, for us the approval of the Euro-Maghreb agreement under discussion today has the greatest importance. Following the signing of the agreements with Israel and Tunisia this agreement with the Kingdom of Morocco must be regarded as one of the objectives announced at the European Council of Essen and developed at the Euro-Mediterranean Conference of Barcelona. On the other hand this represents a demand put forward years ago by the European Parliament and particularly by its Committees on Foreign Affairs and on Development and Cooperation. Progress is thus being made in the rebalancing of the Union's policies to make it possible to deal with our relations with our neighbours in Central and Eastern Europe and in a similar manner with our neighbours on the southern flank of Europe.
The agreement we are discussing has an economic and commercial content, aimed fundamentally at the economic and social development of the Kingdom of Morocco and the growth of economic and commercial relations between Morocco and the European Union. But I should like to emphasize that the agreement itself lays down, as one of its first provisions, that one essential feature of the new framework of our relations is to be respect for human rights and democratic principles.
On the other hand, Mr President, we are sorry that the United Nations did not succeed in the task assigned to them of keeping peace in the Western Sahara and organizing the referendum on self-determination to bring the long process of decolonization of the territory to a close. For a Member of Parliament such as I am, elected as a native and resident of the Canary Islands, the question of the Sahara is not a problem of greater or lesser theoretical importance but a conflict which places the Islands on the margin of a zone of warlike tension for which the Canaries have paid a high price in political and economic terms, but above all in terms of human lives with the blood of some of our fishermen on the Canary-Sahara fishing banks.
I cannot finish, Mr President, without referring to the concern felt at the terms of the agreement with Morocco in certain economic sectors, particularly amongst growers of tomatoes, fruit, vegetables, flowers and plants in certain European regions - regions certainly among the least developed in Europe, which might in the end be placed at an unfair disadvantage by an agreement which, as a whole, is obviously of benefit to the signatories and which we, of course, support without reserve.
Mr President, the agreement with Morocco arrives third, after the agreements with Tunisia and Israel. So it constitutes an important stage and is a signal of consistency with the Euro-Mediterranean inaugurated in Barcelona, a concrete demonstration of the will of the European Union to become as present and active in the south as it is in the north and the east.
Moreover this agreement is not, as was said by other rapporteurs earlier, only an economic agreement. Like the other two agreements which have preceded it, as well as an economic dimension it has another, equally significant, of foreign and security policy. With this are being created the conditions to fill a void in these two policies for Europe, a void which has been untenable up to now.
Morocco, in particular, like Tunisia, is also a precious area of stability, which contributes significantly to the containment of the violence which is unfortunately still present in Algeria and hence contributes not only to regional but also Mediterranean and European stability.
True, there is the painful aspect of human rights. And it is right to demand that they be strictly protected and also demand the acceleration of the process of democratic reform. We owe it to ourselves however also to take account of the fact that the persistence of conditions that are not at all satisfactory runs parallel to the existence of a risk of serious emergency. Indeed, as Commissioner Marín has said, reform is proceeding at a fairly rapid pace and we are convinced that the greater the stability the greater will be the speed of implementing reform. Expecting everything immediately does not seem wise.
I therefore associate myself with the opinion Mr von Habsburg has expressed in his excellent report and I propose, on behalf of my group, approval of the ratification of the association agreement.
Mr President, ladies and gentlemen, we should all like to live in the Kingdom of Utopia so well described by Sir Thomas More, except that Utopia is always taken to be something illusory. To try to establish any kind of agreement between the European Union and a third country and to require the ideal - I repeat the ideal - of democracy and human rights draws us inevitably into the Kingdom of Utopia - that is, into an illusion.
But if this country has taken concrete, objective steps in the direction we require for political, economic and social democracy, it would be politically criminal to impede the progress which has been made and to reverse the positive trend. development.
For these reasons I think the agreement which the European Union is intending to conclude with Morocco, consolidating and developing what has already been achieved in the sphere I mentioned, is essential.
Apart from that, and in fulfilment of the undertakings of the Barcelona Conference, this agreement brings Morocco closer to the European Union and is one more step towards the good relations which the European Union wishes to establish with the countries of the Maghreb.
The excellent report of our colleague and friend, Mr von Habsburg, is in favour of the conclusion of the association agreement between the European Union and the Kingdom of Morocco and, for the reasons I have given, deserves our support.
Mr President, we do not regard ourselves as a Group of ill-will, or racist or short of intelligence; nevertheless we are by no means ready to support the development of political Islamism. We shall therefore vote against this association agreement between the European Union and Morocco.
We shall say 'no' because we believe that this type of agreement should further the economic and social development of the countries with which they are concluded, but it should also further their political development, which includes strict regard for human rights. How sad it is to hear in this House that progress has been made because a few political prisoners have been released! How sad to hear in this House that there is less infringement of human rights! How sad to hear in this House that although democracy has not been established by a particular government and human rights are not fully respected, nevertheless relations with that government must be privileged! How sad in this House to hear it regretted for example that the United Nations Security Council has decided de facto to withdraw the Minurso, yet not to hear in this House that it is the Moroccan Government which is basically responsible for blocking the process of self-determination for the Sahrawi people because for some years it has been preventing the work of the United Nations missions! How sad to hear in this House, once more, that political realism leads us to vote in favour of an agreement which will not serve either peace or stability in the region or even the development of democracy or human rights in Morocco.
Mr President, the Green Group will vote against this proposal. I myself shall do the same, not because I am an anti-Arab racist but because in my own country I am known as perhaps one of the foremost friends of the Arabs. I cannot accept the inverted racism which means that the suppression of freedom in Arab countries is acceptable on account of their culture and traditions. Those who take this line are no true friends of the Arab world.
For us Western Sahara is a crucial point. The question is when it will be appropriate to enter into an association agreement with Morocco. The Security Council recently decided to extend the Minurso mandate in the hope that it will be possible to resume identification work. In that connection the Security Council particularly stressed that Saharan political prisoners in Morocco must be released. The view that it is Morocco which is primarily responsible for the breaking off of the peace process is shared by practically all experts, from the OAU, the Organisation of African Unity, to the European Parliament's Committee on Development and Cooperation. We in the Green Group regard greater cooperation around the Mediterranean in a very positive light. There should be no doubt about that. However, we believe that right now it would be extraordinarily inappropriate to give King Hassan and his regime political support by approving the agreement. It would also be an insult to the legitimate battle for freedom being conducted by the people of Western Sahara.
Mr President, Michel Rocard said earlier that we must choose between our unreasonably high expectations and bitter reality. I often think that we find ourselves having to choose between commercial interests and democratic values. It is indeed tragic that the European Parliament, when push comes to shove, so often chooses commercial interests in preference to democratic values.
Mr President, in the seething cauldron of the Mediterranean, where Algeria is running with fire and blood, where Turkey is rent by internal warfare, where Israel and Palestine face the constant threat of latent violence, and where Libya is under the sway of a known terrorist government - in this region, a theatre of hostilities where death and injury are commonplace, Morocco, like it or not, is a relative haven of tranquillity, one of the few countries where an acceptable degree of collective security prevails. To attempt to give lessons to that country and select it as the appropriate locale for urgent intervention is either an error of judgment, which is what I hope, or deliberate, blind partisanship, which is what I fear.
The fact is that there are two factors that can militate against the adoption of the text before us today. First, it is true - let us not bury our heads in the sand - that the defence of human rights in Morocco today still involves police action, court judgments and conditions of imprisonment which are often unacceptable. The basic freedoms, those formal freedoms that our communist comrades used to talk about, are still granted grudgingly, if at all. To be resolutely hostile to government policy is no sinecure, no kind of picnic at all. All these things are still true but, to be a little more specific, they are becoming less and less true. And we need to help our democratic friends in Morocco to ensure that these things are no longer true at all. We should note though, in passing, that those who vow to bring down the regime and the Moroccan kingdom are not all apostles of liberty - far from it.
The second point which seems to be deterring some of our colleagues from endorsing the text produced by our rapporteur, Otto von Habsburg - who, incidentally, I must congratulate - is the matter of Western Sahara. The 'green march' and the de facto annexation of the territory more than 20 years ago have led to results that cannot be accepted as things stand. Clearly, it is necessary to consult the views of the people. But to accuse Morocco of sabotaging the referendum process is simplistic, to put it mildly. The Polisario Front, which - as I have said before and as I say again now - is detaining several thousand families -the Saharan refugees are literally detainees - this Polisario Front, then, which has taken away their papers, which indoctrinates them as a matter of routine and uses whatever threats are necessary against those who show any inclination to return to their homes is hardly in a position to lecture us on the subject. If no referendum has taken place, in accordance with the United Nations' decisions, it is frankly wrong - I didn't say dishonest, I said wrong - to hold the Kingdom of Morocco alone responsible for the unacceptable delays in organizing that referendum.
Let us be close to the Moroccans. Let us move even closer to them. It may be good business, but it is certainly right.
Mr President, ladies and gentlemen, Parliament has to be realistic. The Union's external policy has to draw the logical conclusions from the general situation in the Mediterranean, where economic and political instability and the rise of fundamentalism coexist with the growth of genuine development areas and real hope of stability.
In the Maghreb, the tragic events which have just brought bloodshed to Algeria, the cold-blooded murder of seven Trappist monks, the relentless civil war taking place there, all these must strengthen us in our determination to support those who, on our southern borders, opted for stability, development and friendship with Europe. Since the first days of independence, Morocco has pursued a dual objective: defending its own identity while developing in partnership with Europe. This bold and courageous choice was not, and is not, free of risk for the policy makers who made that choice and are still pursuing it.
If our Parliament refuses to give its assent to the association agreement, it will amount to abandoning those who made that choice in Morocco, and would weaken their position at a time when every country on the southern shore of the Mediterranean, including Morocco, is now being tormented by fundamentalism. The stability of Morocco cannot be taken for granted: it is the product of the determination of Morocco's rulers, and our cooperation has its part to play there. Furthermore, the opening-up of Morocco, from Pope John Paul II's visit to Casablanca to the festival of sacred art in Fez, is in any case too rare an example among the countries in that region not to deserve enthusiastic encouragement.
After all, at a time when the Member States of the European Union are using all their resources to fight against illegal immigration and the marginalization that it generates, Morocco has embarked upon the road of selfcentred development which proposes to make full use of all its human resources. By supporting this kind of development, then, we shall at the same time be helping to combat illegal immigration. Development, stability, openness, progress towards democracy even if that progress is sometimes hesitant - all these trends at any rate deserve our encouragement and support. We have an opportunity to express that encouragement and support clearly and specifically by approving Mr von Habsburg's report and the association agreement upon which we are being asked to vote. Let us not miss that opportunity.
Mr President, we approve the proposals put forward by Mr von Habsburg regarding the strategic importance of Morocco, a great and proud nation, and a friendly one, which has supported and still is supporting a dazzling civilization. Yet the association agreement you are offering us gives rise to serious reservations on our part, the same reservations that we have entered in all similar cases.
I should say at once that those reservations have nothing to do either with the Sahara question or with the political regime in Morocco; nor do they have anything to do with those human rights which we talk about so often and implement so badly. Ladies and gentlemen, before we presume to give lessons to the King of Morocco, let us start by putting our own house in order. Just four days ago, under the laws of the thought police, an examining magistrate by the name of Tchalian in my country, France, ordered the arrest of the director of an independent newspaper, the journalist Debeketsch, for expressing the wrong opinion. In many ways, there is more freedom of expression in Morocco than there is in Europe. So the Moroccans can do without your lessons on the right way to behave, as can we.
The main thrust of our reservations concerns the underlying nature of the Maastricht system. It is presented as being a stabilizing factor in Moroccan society. If the European Union were to produce that effect, it would be something new. On the contrary, how can anyone fail to see that unrestricted free trade produces a destructive effect, a point that was noted in former times by Karl Marx, who incidentally was a supporter of it for that reason.
What about your political imperialism, the arrogance of our subculture, the destruction of our spiritual values? Do you want to impose all that on Morocco?
The second reason relates to Title VI and Article 64: the alignment of the rights of Moroccan nationals with those of our own nationals. Clearly, Moroccans do have rights abroad, just as foreigners have rights in Morocco. But it seems to us that those rights should be determined by ordinary international civil law. We have just been talking about unemployment in Europe. But you refuse to see that extending our welfare systems and economic systems to nationals of non-member states of the European Union serves to attract people in those countries, at a time when the European Union, the economic area with the world's lowest growth rate at present, is in no position to accept them. As far as this is concerned, the corrective factors referred to in Article 71 are unlikely to be much of a barrier.
Thirdly, we have always believed that the European Union should confine itself to a European political, economic and cultural area. If not, and it is embarrassing to have to make such obvious points, it ceases to be a European entity and becomes one step on the road towards the construction of a global entity.
In conclusion, Mr President, ladies and gentlemen, what we needed here was not a general free-trade agreement but an agreement on cooperation, close cooperation. It is true that the Mediterranean countries are as deserving of our attention as those of central Europe, but you have not gone the right way about strengthening our links with this great country.
Mr President, Commissioner, ladies and gentlemen, the purpose of the Barcelona initiative is to promote security and stability in the area of the Mediterranean Sea, the south flank of the European Union - stability which may benefit both the Union and the North African countries. Here Morocco plays a very important part as a bridge between the Maghreb and the Union. In the past few years a cautious beginning has been made in the sphere of democracy. Commissioner Marín has just confirmed that.
Admittedly it is all a small start. But when such a man as Abraham Serfati who spent more than ten years in Moroccan jails confirms these small steps in the field of human rights, who are we to dismiss them out of hand and refuse to count their weight in balancing our scales for or against an agreement.
The human rights situation in Morocco is still far from ideal, but, ladies and gentlemen, a rejection of the association agreement before us will certainly not bring respect for human rights any closer. Only a critical dialogue with all levels of Moroccan society can bring closer the advancement of the State governed by the rule of law which we so keenly wish to see.
It smacks of Realpolitik and I support what Mr De Melo said about it - approving the association agreement on the basis of a joint resolution on democracy and human rights, rather than slamming the door on a country whose citizens are daily in our midst. Above all to approve it in order to avoid even the slightest risk of seeing Morocco slide down into an Algerian situation. That must be avoided.
I have received two motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, I should like to consider this subject from the point of view of finance since, if I did so from the point of view of politics I might be as inconsistent as the Member who expressed disagreement here today and yet voted in favour of an association agreement with Cuba. In the Committee on Budgets we gave an opinion favourable to the association agreement between the European Union and the Kingdom of Morocco in a letter signed by the chairman of the committee himself.
From the financial point of view the agreement is covered until 1999 by the appropriations earmarked for the MEDA programme, but that does not mean that our hands are tied since Article 90(2) of the agreement permits the Union to take any appropriate measures if the other party fails to fulfil the obligations set out in the association agreement.
For those reasons therefore this agreement may be approved.
Mr President, ladies and gentlemen, the agreement we have been asked to approve today is an especially important one both for our Member States and for the Kingdom of Morocco. This is no longer just a matter of renewing the previous 1976 agreement, but a matter of redefining the economic and politic relationships between the European Union and the Mediterranean seaboard States as was decided at the European Councils at Essen in 1994, and at Cannes in 1995, and since then at the Barcelona conference, which laid the groundwork for closer multilateral cooperation designed to create a Euromediterranean region of stability, peace and prosperity.
It is this last point, the creation of a region of peace and prosperity, that I would like to stress. We all know how the political situation in a country depends on its economy, and so we are also all in agreement that economic aid from the Union can help a country to maintain a precarious but essential political equilibrium. As far as the Kingdom of Morocco is concerned, we want to encourage it to pursue its economic reforms and political liberalization.
Following the model of the two previous texts of the same type, concluded with Israel and Tunisia, this new generation of agreements is more than just an attempt to establish a genuine economic partnership between Europe and the country concerned; it has a political aspect, too. Provision is in fact made for a regular political dialogue to be set up between our Union and the Kingdom of Morocco. And, within that dialogue, respect for human rights and principles of democracy will play an essential part. That is why, incidentally, the agreement includes a clause authorizing its suspension in the event of any violation of these fundamental principles.
Mr President, it would not be reasonable, then, to expect the European Parliament not to give its assent to the agreement between the Union and Morocco. To the contrary, we have a duty to support - as does the rapporteur Mr von Habsburg, whom we thank - we have a duty to support the Kingdom of Morocco and do everything we can to help it, because it is still a bastion against the rise of the extremists, extremists on the very borders of Morocco who, for their part, have not the least concept of the most basic of all human rights - respect for life.
Mr President, the Euromediterranean agreements may help to strengthen cooperation with the Mediterranean countries, and I am in favour of them. But they must find expression in genuine cooperation, based on mutual advantage and free of any thought of domination. I have to say that they are too much dictated by the ultraliberal logic of creating competition between economies and nations, based on free trade and the free movement of capital.
Furthermore, the agreements cannot be confined to financial and commercial aspects, leaving aside the questions of democracy and human rights. Undeniably, significant results have been achieved by Morocco in this field, thanks to the international mobilization of opinion to which this House made a powerful contribution. Prisoners have been released, missing persons have emerged from their secret prisons, yet there is still much to do before it can be said that human rights are really being respected. Opponents of the regime are still in prison: Abraham Serfati, who has been mentioned here, is still not being allowed to return to the country, and hundreds of inhabitants of Western Sahara are still unaccounted for.
The situation in Western Sahara, which was one of the main reasons this House rejected the financial protocol with Morocco in 1992, has not improved. The Moroccan government is still pursuing its policy of obstructiveness. Unfortunately, it is enjoying the tacit support of certain Member States and of the United Nations, whose Secretary General has just decided to suspend the process of elector identification. In our vote on the agreement with Morocco, we have the opportunity to send a signal to the Moroccan government, an indication that it should cease riding roughshod over the international human rights conventions, to which it is a signatory, and that it should finally apply the arrangements to the peace process in Western Sahara. I believe it will be illusory and ineffective to approve this agreement after having first made grandiose statements about human rights to clear our consciences.
Mr President, with regard to the European Union's desired agreement with Morocco, some people have been advancing the equality argument, saying that we must conclude the agreement because the EU is concluding the same type of agreement with other Mediterranean coastal states. But there are differences. Libya, for instance, is not one of the states involved in the MEDA programme. Morocco differs from the other Mediterranean states in that it has occupied the Western Sahara. The European Parliament has always taken a clear and unequivocal position on Morocco and the Western Sahara.
The realization of the Sahrawi people's right to self-determination has always been a matter of priority for us. We bear special political responsibility here too. The Sahrawi people have lived in refugee camps for 20 years. That is the result of an irresponsible policy pursued in the postcolonial era. That we should give humanitarian aid to the refugees and to the refugee camps is therefore a dictate of our humanity and part of our historical obligation. But before we can sign or approve this agreement here today, we need a political solution for the Western Sahara, and that means Moroccan withdrawal from the Western Sahara. The peace process was a good start. The ceasefire agreement was important. But the referendum is also important to us. Some people are still saying that dialogue is needed. We can see how dialogue works in the wake of the agreement with Turkey.
There is dialogue. There are Spanish and French tourist organizations represented in Morocco, there are fisheries, arms exports, police training in Germany. I believe that if we want to move forward here, it is essential that peace should reign in the region, that human rights should be respected and especially that the Sahrawi people's right to self-determination should be supported. We want peace in the Mediterranean Basin, but only on condition that Morocco demonstrates real commitment to it. Otherwise we advocate waiting until the referendum has actually taken place.
We agree with the rapporteur, Mr von Habsburg, that Morocco is one of the most advanced of the Maghreb countries and that the situation in Morocco cannot be measured with the same yardstick as for the countries of the Union.
But that must not prevent us from drawing attention to the human rights situation in that country. I am thinking above all of cases of persecution of religious minorities, particularly Christians. Only recently we received information about that from the European Evangelical Alliance. That is remarkable because religious freedom is basically guaranteed in Morocco, which has also signed various international human rights conventions. There therefore appears to be a serious discrepancy between the national authorities' policy of tolerance and the application of that policy by the local authorities. It must be discussed with the national authorities.
In addition Morocco must show signs of greater cooperation as regards Moroccans wanting to return from Europe to their home country. Returning is not at present an attractive prospect since the Moroccan authorities do hardly anything in the way of reception and guidance.
Finally it would be a good thing for curbing the drugs trade if support were provided from the European Union for developing alternative sources of income for the farmers who are now almost entirely dependent on the cultivation of cannabis. In spite of what I have said we shall give our support to the association agreement.
Mr President, ladies and gentlemen, at this stage of the proceedings perhaps I may concentrate on the salient points of this debate, because actually we are asked for an opinion on the association agreement with Morocco. I must say very clearly that the most important thing is its historic significance.
We have before us the most important agreement ever signed with the Kingdom of Morocco, and the first one based on the essential principles of reciprocity and association, the only agreement to launch a political dialogue, which must take the form of a new parliamentary dialogue between the European Parliament and the parliament of Morocco. The fact that this agreement is going to have to be ratified by the 15 Parliaments of the Member States of the Union may give us an idea of its parliamentary importance.
But, ladies and gentlemen, let us give it a chance and let us have patience to sort things out. We are speaking about an agreement which has not yet come into being. It is an agreement looking towards the future. Everything in it relates to commitments for the immediate short-, medium- or long-term future. It is an association agreement designed to bring about a different state of affairs. Let us not fall into the trap of turning this into a test for good behaviour. On the contrary, it is a question of making this association agreement what it is: a means of overcoming the past and taking a step towards a new situation in the future. How sad it is, ladies and gentlemen, to see that there are political Groups capable only of understanding the politics of frustration, yet not capable of understanding that what is before us is a new road to progress to build together the European Union and the Kingdom of Morocco!
Precisely for that reason, because it deserves this confidence, because we believe in a democratic Morocco, more democratic than the present one, because we believe in a Morocco in which there will be room for economic and social progress, for that very reason we have to say 'yes' to this agreement. How odd that the extreme parliamentary Groups on both sides should finally agree on the same position, by different routes but both of them on a negative vote!
Let us look towards progress! Let us vote in favour!
Mr President, this agreement with Morocco is a good example of lack of transparency. Although it is essential for the European Parliament and all the national parliaments to give their approval, the trade component - and I am speaking directly to you, Mrs Izquierdo Rojo, with regard to the question you raised - has already come into force without any ratification.
There are two possible alternatives - either the European Parliament has the courage to take up a clear political position and reject the agreement, or the Commission and the Council will continue to take the decisions without fully respecting the powers of this and other chambers.
In addition, in the case of this agreement there are other weighty reasons for rejecting it. To start with political reasons, notably the systematic procrastination and undermining of international decisions on the independence of the Sahara; it also has a profoundly unbalanced economy. Once again productive sectors of the poorest countries in the Union are affected, particularly in Portugal, with the unfortunate but active participation of the present government, with thousands of jobs placed in jeopardy by a trade liberalization which even manages to breach the conditions of GATT which themselves are so onerous.
We reject the hypocrisy of those who state that these are economically unimportant sectors. We regard them as fundamental activities for supporting thousands of families with a strong cultural and social impact on vast strata of the population and typical of one particular national identity.
Mr President, we all want to strengthen our links with Morocco. We admire the courage and energy of our many Moroccan friends, including the Moroccan MPs who are with us yet again in Parliament, with whom we have a very active dialogue. If Morocco had spent a fraction of the time it has spent on lobbying the European Parliament on cooperating with the peace process in the Western Sahara, the conflict and suffering would have ended many years ago.
I should like to congratulate Mr von Habsburg, our colleague who describes Morocco as a plural democracy. He has again shown he is a good friend of the King of Morocco and, unfortunately, an apologist for the illegal occupation of the Western Sahara by Morocco. This Parliament has consistently deplored that illegal occupation which has resulted in loss of life, political prisoners, torture and suffering for some of the most vulnerable people in the world for far too long.
In seeking closer links with Morocco for our mutual benefit, this Parliament is entitled to expect Morocco to show respect for international law, for human rights and for self-determination for the people of the Western Sahara. I trust that Parliament, the European Union and the Moroccan Government will not abandon the people of the Western Sahara who have suffered so much for so long and that we will use all our efforts and responsibilities to support the people of the Western Sahara in their search for freedom and self-determination.
(Applause)
Mr President, I shall vote, with conviction and hope for the future, in favour of this report. Not because I believe, like Mr von Habsburg, that support for any government which is moderate in matters of religion - whether we like it or not - is a good thing for curbing Islamic fundamentalism, but rather because I believe in openness and in the capacity of citizens who are ever more free to overcome such problems.
I have not the honour, like Mr von Habsburg, of being one of the oldest Members in this hemicycle, but I can remember perfectly well how in my country we still used to have situations in which religion controlled society, situations which were humiliating - for women, for instance. In view of Spain's subsequent experience I am in favour of this agreement and of support for the most active sectors of society.
Of course I feel, like so many others, frustration at the present situation of the conflict in the Sahara. I think that the Union must keep on paying great attention, as it is doing - and of course doing so very well - to the humanitarian situation of refugees, to the situation of many children, men and women in the camps, and we shall have to do our utmost, as the Commissioner was saying, to resolve this conflict.
But I think that this agreement is one step further in that most important process initiated in Barcelona and we must welcome that. The Mediterranean countries are asking us to play our part in the region, and we must do so and make the greatest possible use of the means which this agreement offers for turning the Mediterranean into a zone of dialogue for mutual understanding and so that our sea may be a more prosperous and a freer area.
Mr President, Commissioner, we have heard all the arguments in favour of this report and against this report, and for my part I shall disregard my notes and tell you that I shall be voting in favour of Mr von Habsburg's text, because I like the Moroccans. Oh yes, I like lots of other countries and lots of other people! But if I talk about the Moroccans it is because I have heard them in recent times, like all of us, on the various committees, saying to us - majority and opposition alike - that they have confidence in us and that this means of moving closer together was necessary precisely for the reasons that concern us: the human rights situation, and the situation in Western Sahara.
So, after the necessity to follow up the resolutions of the Essen summit, let us also follow up - and I pay tribute to Manuel Marín, the originator of these efforts - the efforts of the Barcelona conference. We need this stability; we need economic, institutional and cultural ties with the Mediterranean. That is true. And especially with Morocco, that is even more true.
I would like to dwell on the two points which are causing a problem. First human rights, and then of course the reference to Turkey.
We are not all that sure, ladies and gentlemen, that we did the right thing when we voted in favour of Turkey's entry into the customs union; we are not sure. A fortnight ago we were very dubious, and every day we worried that we may have been wrong. The situation is not the same for those who know the Moroccan people. And in fact I think it is not the same for those who know the history of that ancient land, that ancient people, that ancient kingdom and, I would say, that young nation. No, it is not the same. Let us bank on it being very different.
Then, of course, there is also the matter of the Saharans. I have no great enthusiasm for the way they are being treated, I must say, by Algeria and in the camps with which I am familiar. I have no great enthusiasm for it - quite the reverse. But I know that they fought courageously. I know that some of them are deeply sincere, and I know that causes a problem. But I have read the documents, the document that the Saharans have just sent us, the document that the Moroccan Socialist Opposition has passed to us, and Mr Boutros Ghali's document. And I believe that neither side can be accused of 100 % responsibility for blocking the peace process.
Let us put our trust in the UN. Let us keep the pressure on. This referendum is necessary. Let us not abandon the Saharans. Certainly not! I am taking this gamble, yes, because I believe that there are times in politics when we should follow the dictates of our hearts because our heads are not sure of the way. That is why my vote will be in favour of the Moroccans.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Non-admission of Croatia to the Council of Europe
The next item is the statement by the Council on the non-admission of Croatia to the Council of Europe.
Mr President, as Members are aware, Croatia applied for membership of the Council of Europe in September 1992 and in December of the same year the Committee of Ministers of the Council of Europe asked the Assembly for assent. The state of war which developed in former Yugoslavia obviously made the procedure for ascertaining that all the requirements necessary for Croatia's membership of the Council of Europe were in place more complex and lengthy. Anyway, in 1995 the Assembly gave assent, after a rather complex passage, but made that assent subject to certain conditions, in particular relating to full recognition and respect for human rights, with particular reference to refugees and minorities, to total commitment by the Zagreb government to implementing the peace agreements and to full cooperation by the Croatian government with the International War Crimes Tribunal at The Hague.
The Committee of Ministers of the Council of Europe took note of that position and sent the assent on, explaining the request to fulfil a series of conditions even more precisely to the Zagreb government. I shall mention them specifically: cooperation with the International War Crimes Tribunal in the territory of former Yugoslavia, including the immediate arrest and handover to that tribunal of persons suspected of having committed war crimes or other violations of international humanitarian law; full compliance, in its capacity as co-signatory of the Paris/Dayton agreements, with the provisions relating to the establishment and operation of the Federation of Bosnia-Herzegovina; cooperation in the holding of free and fair elections, which include the city of Mostar; the invitation to respect human rights and rights of minorities and refugees and to introduce an amnesty law, and finally, the request to respect the freedom of the press and the media, to cooperate with the Council of Europe in revising the rules of local government and to adopt a timetable for holding elections in the city of Zagreb.
We draw particular attention to this last request, not because the previous ones are not important, but because on the others - particularly those relating to the Paris/Dayton peace agreements and the consequences of the war in former Yugoslavia - the Zagreb government has repeatedly given assurances, at least in principle, of its willingness to comply, and the request by the Council of Europe for effective fulfilment of these conditions also corresponds to the stated intention of the Zagreb government. However, on freedom of the press and freedom and democracy inside Croatia, we are obliged to highlight a certain disparity between the requests made by the Council of Europe and the attitude frequently demonstrated by the Croatian government.
It is particularly important that membership of the Council of Europe should be consequent on total compliance by the Croatian government with all the conditions called for by the Council of Europe's Committee of Ministers and confirmed at the recent meeting of the standing committee of the Council of Europe in Salonika.
The European Union agrees with the Council of Europe's approach. In fact, the positions of the fifteen States of the European Union, members of the Council of Europe, have tended to be coordinated in support of the position the Council of Europe has taken.
The coordinated position of the European Union supports the Council of Europe's approach and was reflected in the positions that emerged at the meeting of the European Union General Affairs Council on 13 May, which confirmed, on the one hand, the importance of supporting Croatia's membership of the Council of Europe through a more general strategy of consolidation of the democratic transition of the central European countries, and reinforcement of all the measures and instruments that can help consolidate democracy in those countries, but, on the other, the need for the Zagreb government to comply with all the requests from the Council of Europe as the guarantee of achieving full democracy in Croatia and full application of all the political and civil principles of the rule of law.
There will probably be another meeting of the Foreign Affairs Ministers of the European Union on this agenda before the summer to coordinate current positions and assess the state of application by the Zagreb government of the conditions laid down by the Council of Europe, and clearly if these conditions are respected the European Union will of course take steps to hasten Croatia's membership of the Council of Europe.
Mr President, it will not surprise this President-in-Office of the Council that I entirely agree with him. My Group was indignant about the proposal from the Assembly of the Council of Europe to admit Croatia, albeit conditionally, as a full member of the Council of Europe. It looked as though that country was to be rewarded for its part in the peace process, and as though political arguments thus played a large part in the proposal then made. But that would amount to toying with human rights criteria by the Council Assembly whereas the Council of Europe's most important task is to put human rights to the test.
In our view Croatia, or must we say the Croatian Government, does not at present meet the criteria. Not long since, the President refused to accept the democratically elected mayor of Zagreb and did everything in his power to prevent the appointment. The independent media are seriously hampered in Croatia, and as has been said, the situation of the refugees and the minorities is very unsatisfactory. There are thus reasons enough for keeping up the pressure on the Croatian Government.
That actually applies as well to Croatia's role in the peace process. As long as full cooperation with for example the war crimes tribunal at The Hague is not established and the crisis round Mostar is not settled, Europe must not be in a hurry with its recognition of Croatia.
My Group supports the policy of the Council of Europe's Committee of Ministers to defer a decision about the admission of Croatia. We welcome the response of the European Union. We are also glad that the Political Committee of the Parliamentary Assembly of the Council of Europe supports this proposal. Next month and subsequently the Croatian Government will have the opportunity, as regards the questions I mentioned, which are also the criteria formulated by the Council of Europe, to prove itself as a potential member of the Council of Europe.
The European Parliament, and this is also in the joint resolution put before us, is willing to help Croatia in the field of human rights, to free funds from the rightly frozen PHARE programme for the development of democracy.
We shall follow developments closely and we ask the Council of Europe to keep us informed of its findings in the coming months. And more generally we shall follow closely the Council of Europe's admission policy. Previously we debated the admission of the Russian Federation to the Council of Europe.
I also think it is disturbing that the European Parliament and the Parliamentary Assembly of the Council of Europe came close to adopting opposite views on this matter. That is a pity because the Council of Europe may in a sense be an antechamber for the European Union in particular where assessing human rights situations is concerned. If this Parliament and the Assembly of the Council of Europe are going to interpret criteria differently we shall have a serious problem. I hope the content of the European Parliament's resolution will cause our colleagues there to think again.
Mr President, Mr President-in-Office, I should like to begin by observing that our debate today on whether or not the Council of Europe should admit Croatia as a member reflects the two sides of relations between the European Union and Croatia. On the one hand, we know how important it is for the Croatian people, their parliament, their governments and all political, economic and social groups in that country to be admitted to the Council of Europe and, having gone through the necessary stages, eventually to attain membership of the European Union.
We in the European People's Party and the Group of the European People's Party support Croatia and its people, as well as its Parliament and Government, in this aspiration. On the other hand, we know that the only way to their goal involves complete democratization. Like all other states of central Europe, Croatia must establish the same democratic rights and rules of play that apply in the countries of the European Union itself. Croatia has already made great progress towards becoming a democratic and pluralist society. In the peace process it has taken a moderate line, and its position is now one of commitment to peaceful solutions.
The economic and social groups - employers, trade unions and the other associations - are free and active. Croatia, in our opinion, is pursuing a prudent economic and monetary policy. Most of the conditions are in place for reconstruction to be carried out in a climate of stability. However, now that hostilities have largely ceased, we want the Croatian Government itself to keep all the rules of democracy. Freedom of the press and respect for democratic decisions and election results at all levels are indispensable prerequisites.
We are opposed to discriminatory treatment of Croatia in the domain of human rights. We should regard it as hypocritical, for instance, if the Council of Europe were to admit Russia despite the war in Chechnya but ultimately refused to admit Croatia even if the Croats fulfilled the required conditions.
But it is precisely because we favour the early admission of Croatia to our circle of European nations that we appeal to the Croatian President and his Government to do all in their power to end the intimidation and harassment of journalists forthwith and to ensure that freedom of the press and media not only exist on paper but are fully respected in practice. For the municipal government of Zagreb too, a solution must be found which is politically sound and which respects the outcome of democratic elections.
The European Union, for its part, should do everything possible to ensure that the resources available under the PHARE programme are committed at long last to the specific aims of developing the economy and democracy. To sum up, we believe that the ball is now in the Croatian court. We also ask the Council of Europe to keep us informed of any changes in its position on the human rights issue and in the criteria it has laid down, for the Council of Europe's criteria often serve as the basis of our decisions.
Mr President, in recent years this Parliament has pressed the governments of the Union to intervene to re-establish peace and respect for human rights in the countries of former Yugoslavia. In these years we have never hesitated to point the finger at the Serb Republic as primarily responsible for the tragedies that have occurred, especially in Bosnia, and our resolutions have frequently defended the right of Croatia to have the territory occupied by the Serbs restored to it. But precisely because of this, at a time when a more peaceful situation is developing in former Yugoslavia after the Dayton agreements - and this situation must develop - we cannot fail to condemn today, as forcefully as we have condemned mistakes and crimes in other countries, what is going on in Croatia itself as regards respect for human rights, respect for ethnic minorities, press freedom, press pluralism and, last but not least, the point you mentioned, Mr Fassino, about Croatia's commitment to cooperate with the Hague Tribunal and hand over those suspected of serious crimes.
None of this has happened, so we are totally in agreement with the decision by the Council of Europe and the Union governments you have announced and we are convinced that if the international community fails to establish a climate of transparency and respect for human rights while the IFOR troops are there, it will become extremely difficult for us to leave knowing that as soon as IFOR departs there is the risk of everything going up in flames again. So it is urgent to make this stand and it is right to make it firm and clear.
Mr President, Mr President-in-Office, my group appreciates the efforts the Italian presidency has made to remind the Balkan states of the principles of promotion and defence of human rights and democracy, and we also take a positive view of the decision by the Committee of Ministers of the Council of Europe to delay Croatia's membership of that important European Assembly precisely because of the clear violation of the right to free expression. We are in favour of conditional cooperation with Croatia, which must provide further guarantees of the irreversible democratic development of its institutions.
So we view with concern any authoritarian drift by the Zagreb government, the unacceptable boycott of the city elections, the fact that it has ignored the 21 commitments made in applying for membership of the Council of Europe, and its lack of cooperation with the Hague International Tribunal. All this means the Croatian government needs to show further signs of respect for democratic principles. Every obstacle to Croatia's membership of the Council of Europe should be removed once Zagreb has provided guarantees of the existence of real press freedom, once it has permitted the return of the Serb refugees and once it has taken steps to resolve the crisis affecting the city of Mostar.
When this Parliament approved the extension of the PHARE programme to Croatia, it was unanimously made conditional on respect for democratic principles. So I believe the Council, and especially the Commission, should not hesitate to demand the suspension of PHARE if Zagreb continues in the direction it has taken. On this last point I ask the President-in-Office of the Council to make the position clear to ensure that later, as we all hope, we can proceed to the agreements.
Mr President, ladies and gentlemen, the Green Group entirely agrees with the Council of Europe's Committee of Ministers in their decision provisionally to defer acceptance of Croatia as a member of that Council. There is indeed every reason for doing so. More than a year ago it was already decided in this Parliament by a considerable majority that there were serious problems in connection with democratic execution of policy in Croatia.
First I would cite the independent media which certainly suffer under Croatian Government repression. Then Mr Tudjman, the President, has still not appointed a mayor previously put forward by a majority of the people of Zagreb; there is poor cooperation with the International Tribunal, there are still serious problems in connection with the return of Serbs and in this respect laws have been approved in Zagreb and are also often applied, the direct effect of which is that return is made impossible.
So that is why we say: we agree about looking very carefully at developments in the future. I can understand my honourable friend Mr Schwaiger when he asks why we are more demanding towards Croatia than towards Russia; that is entirely connected with geopolitical considerations which often get the upper hand in this House.
Mr President, at first sight it is possible to justify the fact that a country like Russia should recently have been admitted to the Council of Europe and Romania and Bulgaria even before that, whilst the membership of Croatia is deferred. But Croatia's application needs to be assessed on its own merits. Otherwise the credibility of the Council of Europe would be still further impaired.
It is generally known that the protection of fundamental freedoms in Croatia still leaves a good deal to be desired. The media are under severe restraint and the independence of the judiciary is not guaranteed. In addition President Tudjman's conduct is controversial and there is little cooperation with the International Tribunal on war crimes.
But the state of the peace process in the former Yugoslavia above all makes us cautious for the present. Croatia's membership of the Council of Europe would favourably encourage a change of conduct, but in view of the sluggish process of implementation of the Dayton agreement we think accession would at the moment be premature. Compliance with Croatia's application might moreover act as a precedent with regard to Bosnia and what is left of Yugoslavia.
So, although we think that Croatia must be able to join the Council of Europe, we can agree with the decision to defer it provisionally.
Mr President, my understanding was that as a general rule our Parliament was against exclusion, but there is one area where Europe favours exclusion - the exclusion of Croatia. As far back as 1991 Europe's leaders had refused to recognize the independence of that country, which was then freeing itself from the federal and socialist yoke of Yugoslavia. They did not allow that nation to join the international Community until January 1992, when a third of its territory was occupied by the Yugoslav federal army.
Today, Croatia has gained its freedom, but it is still not in good odour with this House or with the Council of Europe. Indeed, the Council of Europe is refusing to allow Croatia to join the club. The reason cited is the Croatian government's failure to respect human rights, in particular freedom of the press. As if those principles were applied in every one of the thirty-nine member states! Is freedom of the press, or even freedom of elections, better respected in Russia than in Croatia? It's doubtful, to say the least.
Similarly, what right has the French government to give lectures on freedom of the press when, six days ago, the editor of an opposition newspaper, Mr Debeketsch, was prosecuted merely for holding certain opinions, arrested, and taken in handcuffs to a police station where he was stripped and then body-searched? As if that were not enough, the journalist in question is seriously ill. These appalling events happened not in Zagreb but in Paris. So perhaps it is time for European governments to respect human rights at home instead of being so fussy about what happens elsewhere.
Mr President, Mr President-in-Office of the Council, first I should like to say that I support, as does my Group, the decision which has been taken to postpone Croatia's admission to the Council of Europe. I consider myself a friend of Croatia, since I have lived there and in the former Yugoslavia during the hard years of the armed struggle, but I think that the message now being sent to Croatia will have a positive effect in overcoming the difficulties which still persist whilst the democratic political life of the country is returning to normal and also in the part which Croatia has played, is playing and will have to play with regard to the conflict in Bosnia.
Two days ago I had the opportunity to meet the Croatian Foreign Affairs Minister, Mr Mate Granich, following a week-long tour of Bosnia-Herzegovina where, after seeing the situation in Mostar in fair detail and having spoken to refugees of Serbian origin who had left Croatia, I was able to discuss with the minister the various issues, which Mr Fassino also mentioned, such as the main reasons for deferring Croatia's accession to the Council of Europe.
I understand, as the President-in-Office of the Council was saying, that the freedom of the communication media and the subject of the mayoralty of Zagreb are the questions which are the most direct, clear and obvious responsibility of the Croatian Government. But I should like to emphasize other aspects which have an enormous importance for the future of peace in the region and particularly in Bosnia-Herzegovina, both in relation to the electoral process in Mostar and the attitude of Croatia in general to the Republic of Bosnia.
I should also like to mention the subject of the minorities. The problem of the treatment of minorities in Croatia is serious and must be solved urgently in relation to those who have left. But the same problem must also be solved in relation to Eastern Slavonia which is due to come under Croatian sovereignty and where a considerable portion of the Serbian population - at present 100 % - live following the expulsion by the Serbs of all the non-Serbs in that region. The solution to this problem lies in treating the matter of the minority groups with sincerity and honesty and not by mere statements on the part of the Croatian Government; in addition the amnesty law must actually extend to all those who have not committed war crimes.
Moreover I think that the involvement of Croatia in Herzegovina and in support for the bands of mafiosi and ultra-radical fascists operating in the region of Herzegovina will not escape anyone who knows Bosnia. Croatia has a direct responsibility for that and only by the will of Croatia can the present situation be prevented from dragging on.
Finally I should like to say that equally firm, but different, measures will have to be applied to Serbia.
Mr President, it is a pity that Mrs Aelvoet had to finish before she needed to. Otherwise she would almost certainly have said as well that it is such a shame that considerations of Realpolitik of the crudest kind can so frequently outweigh moral and legal considerations in particular as regards even membership of the Council of Europe.
With us membership of the Council of Europe has always been something of a hallmark for a State where the rule of law prevails, a genuine democracy. We find it particularly disappointing and it is also particularly displeasing to us, to the European Union, that the Council of Europe no longer acts as that kind of hallmark. That is why we as a Group take such an interest in paragraph 5 of the resolution in which the Council of Europe is requested to state what its accession policy actually is. If there are alterations we should be glad to hear of them. To some extent when it comes to enlarging the European Union we are a little dependent on the policy they follow.
Then we naturally think of Turkey, of Russia and sometimes of other countries too. We always have mixed feelings about Croatia. On the one hand there are politicians who are clearly on our side, people who are genuinely from a State where the rule of law and a democratic environment prevail and then there are others. So we continually have problems with Croatia because we do not really know what choice they are actually making. From that point of view it is also a good thing that the Council of Europe, certainly not to the surprise and not clearly to the annoyance of the Assembly's rapporteur, René van der Linden, has thought that the accession of Croatia must still be deferred - a very good thing because in this way policy can still be corrected or if necessary even enforced. It was remarkable that the idea wrongly arose that admission was already agreed, so that all at once the impression was created that the policy might be harmful to press freedom in Croatia. I think that that is the most important point of our whole resolution, together with collaboration with the Hague Tribunal.
Mr President, I think we must in particular use the present situation to persuade the Government of Croatia to cooperate with us much more seriously in order to muzzle the wretched semi-political mafia in Mostar so as to improve the situation considerably through the influence of Croatia, which is very great in Mostar.
Mr President, there is increasing confusion in this Chamber and Parliament's credibility is evaporating fast. On the one hand, the decision to approve at the first reading a draft law which forbids Croatian children to go to minority language schools is rightly deplored; on the other, a few months ago customs relations were opened with Turkey regardless of the fact that the death penalty is in force there, mutilation is permitted, it is compulsory to state one's religion on the identity card, and in their spare time the Turks bomb the Kurds.
The Committee of Ministers of the Council of Europe was right to defer Croatia's membership for not respecting the freedom of expression of the independent press and media. One need only think of the way the Croatian government has intimidated 'The Voice of the People' and 'Glas Istre ' . Croatia is also pursuing serious systematic humiliation of national and minority groups and discrimination against them. Then there are the many commitments made by Tudjman and the President of the Croatian Parliament and never respected, for example, its unwillingness to cooperate in arresting war criminals. Turkey's customs union with Europe has not been assessed with equal seriousness and objectivity! But unfortunately these are not the only contradictions in this Parliament: human rights come second to the interests of the few and I am afraid hypocrisy triumphs.
Mr President, the decision to postpone admission of Croatia to the Council of Europe is important and correct. It is important that the countries which are admitted to the Council of Europe respect the fundamental rules and principles which the institution is in fact there to safeguard. Croatia at present does not do this. Anything else would completely undermine the Council of Europe's credibility.
Croatia is guilty of ethnic cleansing in that large sections of the Serbian population in Krajina and elsewhere have been driven out through a reign of terror against civilians, through the systematic destruction of their homes and through the obstruction of their return home.
There are also extremely worrying developments in Croatia as regards press freedom. In practice, the government is attempting to silence those critical newspapers which exist. This applies to Novi list, which is published in Rijeka, the only independent daily newspaper left. It applies to the satirical weekly paper, Feral Tribune, against whose staff legal proceedings have been brought for criticising the president, something which is illegal under section 77 of the Croatian criminal code. Such provisions are totally inappropriate in a democratic state.
Article 10 of the European Convention on Human Rights stipulates that freedom of expression shall be guaranteed. Croatia is unfortunately not complying with this provision, and we therefore support the decision not to admit the country to the Council of Europe at present.
Mr President, along with Mr Mendiluce Pereiro I went to Bosnia last week to study the situation for myself. We travelled by road from Croatia into the state of Bosnia. As we entered Bosnia we saw a huge election poster for President Tudjman of Croatia. At first I thought this was a mistake but the deeper we went into the Bosnian state the more we saw of these huge posters.
They symbolized the extent to which President Tudjman is prepared to ignore the Dayton accords and is prepared to fulfil his own agenda in undermining the peace agreement in Bosnia. That symbolism was reinforced for us when we went to Mostar where we were told by the authorities that one of the biggest stumbling blocks to a lasting peace and fair elections in Mostar remains the Croatian community which is clearly encouraged in its defiance of Dayton by the government in Zagreb.
Obviously the international community cannot ignore such deliberate defiance. I support the decision taken by the Council of Europe. We have to make it clear to all the parties in former Yugoslavia that they must adhere to the Dayton agreements and that we want to see the free movement of people which is being denied by the Croatian authorities in Bosnia. We want to see the return of refugees and we want to see free and fair elections. The essential prerequisite for free and fair elections is a free media. This is manifestly not in existence on the Croatian side.
Therefore I support this decision by the Council of Europe. I hope it will continue to drive home its message, as will the European Union, that the Dayton accords are the basis on which there will be peace and stability in the former states of Yugoslavia in the future.
Mr President, Croatia is an emergent democracy, and that is why we support the demands made by the Council. Allow me, however, to address the President-in-Office of the Council and to put to him the urgent plea that the Council apply the same yardsticks, the same criteria. I was the rapporteur on Romania for the Parliamentary Assembly of the Council of Europe. The list of unfulfilled demands made by the Council of Europe was far longer than the list referred to here for Croatia. Yet Romania was admitted, and of course is now under obligation to meet these requirements gradually.
The same terms, I submit, must be granted to Romania. It is not my intention to speak of the admission of Russia, which was based on political considerations with blatant disregard for the findings of the judges of the European Court of Human Rights, who delivered a written ruling that the government of Russia is not based on the rule of law and that Russia cannot be admitted under the Statute of the Council of Europe. The same criteria must be applied here, and that is why Mr Oostlander and Mr Schwaiger have both cited point 5 of the resolution.
But I should also like to refer to point 4, Mr President-in-Office, in which we explicitly and jointly demand that PHARE resources be allocated now - and not just at some later date - to promote the democratization process in Croatia. I consider it quite vital that we provide such help in this specific sector in order to play our part in ensuring that Croatia is admitted as soon as possible under the same conditions and criteria that have applied to other countries. There is no point in trying to be more Catholic than the Pope here. If goodwill is shown, we should be prepared to honour the decision taken by a two-thirds majority of the Parliamentary Assembly of the Council of Europe, in other words by the national parliamentarians of our Member States.
Thank you for those speeches. I have taken note of the points made and the presidency will make sure the Council is informed.
I just want to emphasize two points here. We know how complex and difficult the transition is for the countries of central and eastern Europe, and hence our attitude is not so much one of judgement but of support and assistance in a process. We need to see a proper rule of law established, full democracy, full protection of the rights of individuals, of the community, and of minorities. We need to act in such a way that the process of democratic transition becomes ever more consolidated and rooted, so that democracy can grow with deep roots in these countries. To do this we must be capable of sustaining and assisting the process.
I have made this point to explain that we agreed with the decision of the Council of Europe to ask Croatia to fulfil certain conditions before allowing it to join, not because of any punitive attitude towards Croatia, not because we want to discriminate against Croatia, but because we believe it is necessary to ask Zagreb and the Croatian government, just as other countries should be asked, not to delay achieving full democracy, and not to introduce factors that slow down or block a democratic process which should instead be pursued to completion with determination and speed.
So at the same time as the Council of Europe was asking that - and we share its approach - we ourselves asked Croatia to establish conditions which guarantee full respect for all civil, political and democratic rights in that country. We feel we have a duty to do everything possible to ensure that these rights can be guaranteed, assured and achieved. I think we should take the same attitude towards every country engaged in transition. Later we will be discussing Albania, where there is a similar problem not only of evaluating the transition, but also of deciding on a more practical and effective strategy to ensure that the transition has a positive democratic outcome. That is why we have supported the position of the Council of Europe, that is why we are hoping that Croatia will soon be in a position to demonstrate that it is fulfilling the obligations required of it and that is why we hope that before the end of the summer there can be a meeting of the Foreign Ministers of the Council of Europe, which will then be in a position to make a positive decision on Croatia's membership of the Council of Europe.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be taken at 11 a.m. tomorrow.
Elections in Albania
The next item is the statement by the Council on the elections in Albania.
Members are naturally aware of the progress of events so I do not need to go over what has happened in the last few weeks in Albania. What I need to do here is to bring you up to date with the assessment made on 29 May and to take account of the developments of the last few days to decide on the most useful approach at this stage.
The presidency of the European Union has been in constant consultation with the OESC which had its own observers in Albania, with our principal European partners, with the diplomatic representatives in Tirana, with the Albanian political parties, both in government and in opposition, and we have also kept in constant touch with the government of the United States to agree a position which follows on from last week's Euro-American statement on democratic transition in Albania.
This series of contacts has allowed us to bring together a number of points which are set out in the statement issued by the Italian presidency last Friday on behalf of the European Union. The facts are well-known: there was a high turnout in the first round of the elections, but that first round was marked - as all the on-the-spot observers have testified - by widespread and serious irregularities, both in the voting and at the count. This situation led the opposition to take particularly serious action, with accusations of ballot-rigging even before the polls had closed in the first round and the announcement of their withdrawal from the elections, which produced a state of grave tension between the government and the opposition, culminating in demonstrations and serious incidents. On the basis of all this evidence, the presidency of the European Union sought to respond to this state of tension by asking the Albanian government to comply with three measures: immediate cessation of any authoritarian repression which might result in a further increase in tension; cancelling the elections and rerunning them in those seats where proven and confirmed voting and counting irregularities occurred; guaranteeing that the second round would take place absolutely correctly and normally. At the same time as it asked these three things of the Berisha government, the presidency of the European Union invited the opposition parties not to estrange themselves totally and refuse to participate in any way in Albanian political life.
Last Sunday the second round took place and was certainly characterized by a much more correct and peaceful climate than the first, but also by a dramatic fall in participation as a result of the opposition parties' appeal to the Albanian electorate to abstain. So even if the climate was much calmer, there is no doubt that the second round was nullified by the abnormal situation.
In short, the completion of the first and second rounds of the election has not resolved the crisis situation in Albania. The position is still open, both as regards the outcome of the election because this anomaly, this crisis, has meant it is not yet possible to allocate the seats proportionally under the Albanian electoral system, and also because the opposition parties are contesting the validity of the election and the procedure has not been exhausted. Some parties entered appeals at an early stage involving 41 constituencies and, according to the latest information received today, further appeals entered in the last few hours involve 97 constituencies.
Faced with this situation two decisions by the government need to be kept in mind: the willingness shown by President Berisha and the Albanian government to re-run elections in four constituencies is significant. But this number seems far lower than the number of constituencies where the opposition parties are contesting the validity of the elections. More importantly, the central electoral commission seems to have autonomously decided, according to the news received today, and independently of the appeals, to carry out a general review of the counts in all the seats. I emphasize that this is a particularly important step because if it is true and if it is carried out sufficiently quickly, it may turn out to be an essential and decisive move for the final evaluation of these elections, for understanding to what extent they can be considered valid and where the irregularities are such as to require a re-run. In any case this decision - if confirmed, I repeat, because the news only broke today - about a general review by the central electoral commission could provide a framework of knowledge and information which would allow everyone, the Albanians first and foremost, but also the international community, to make a clearer and more complete assessment.
It seems to me that these considerations lead to two conclusions, which I set out here for Members. The first is that the electoral procedure is not finally completed so we must continue to monitor the situation and update our assessment in due course since our judgement may change and our final assessment may alter on the basis of the events of the next few hours and days, in particular the review of all the counts the central commission seems prepared to carry out. We need to understand what is going on and what is likely to happen, so the view I have expressed today will have to be updated later.
The second conclusion is that whatever happens in the next few hours strictly in relation to the electoral procedure, it seems clear in any case that the political and institutional crisis which has developed in Albania means a stage of political dialogue must be opened up, whether these elections are considered valid to all effects, whether they need to be partially re-run or whether the future determines otherwise. In the last few days Albanian society has split from top to bottom, with a crisis between the Albanian political parties which cannot be overcome in procedural terms alone but requires political dialogue between all the political parties of Albania, both in government and in opposition, to construct a political solution to this crisis which allows all Albanians to feel represented in the process of consolidating democracy in their country.
Mr President, I think that in contrast to the previous item on Croatia, I am in this case a little less in agreement with the President-in-Office of the Council, whom I regard as extremely cautious in his approach to and assessment of what is happening in Albania, whereas with Croatia he had such a clear point of view.
The elections in Albania were a fiasco. We were afraid from the beginning that the government was not dealing absolutely gently with the opposition and there were many signs of that. I think we may say that the Albanian Government may also be held responsible for the way in which those elections were conducted. There were serious irregularities. We heard of intimidation and any protest at the way things were going was put down with violence.
We think the elections were simply not fair and most observers agree. Political life was made impossible for the opposition. It is understandable that they are prepared to not work in a fraudulently elected parliament.
President Berisha may be held personally responsible for this tragedy. He creates the impression that he is busy trying to consolidate an autocratic regime as if Albania had not had enough of that. With that he is forcing his country afresh into isolation.
The Council's first appraisal is very reserved. They want to wait to see what official reports bring in the next few weeks. So the Council is not willing to go further in its assessment than is the case today. That is also why we are getting no answer to all our questions. Nevertheless we demand to know whether the Council is ready to make a comprehensive statement at Parliament's next plenary part-session in Strasbourg and to say what political conclusions it draws with regard to Albania if it appears, as we think, that those elections have not been correctly conducted.
On behalf of my Group I should like to say this with regard to those political conclusions: President Berisha must declare the result of the elections void, and not only in the four districts just mentioned, and he must organize fresh elections according to internationally valid standards. Until that happens the Council and the Commission must in our opinion suspend all cooperation with Albania; we also appeal to the Parliamentary Assembly of the Council of Europe to re-consider Albania's membership of the Council of Europe.
It must be made clear to the Albanian Government that its conduct has been entirely unacceptable. It has ridden roughshod over European standards. We must also, I think, be entitled to draw conclusions from that. We hope President Berisha will do so too, otherwise I foresee a very difficult period in relations between Albania and the European Union. We ask the Commission and the Council to make this view clear to President Berisha in unmistakable terms. The elections must be held again to rectify the situation which has now arisen. A call for dialogue between the parties is to our minds a weak response.
Mr President, unlike Mr Wiersma I am quite favourably impressed by the answer from the presidency of the Council. I think it is very fair to wait and see what developments the next few days bring. This Council presidency has clearly pinpointed the sensitive areas and has spoken of the need for a possible partial re-run of the elections in some districts. There are indications that the Council may also quite likely be able to give a more detailed commentary at the next plenary part-session as Mr Wiersma asked.
Of course Albania has been a problem for us all for a long time. True, it is a small country, and it is close at hand, but as regards development it is still a country which is a long way down on the list of world powers. Naturally that goes hand in hand with a very badly developed public administration. Knowing how things have gone with the administration of justice, with the staffing of the judiciary, which was no longer acceptable after the revolution and which has been taken over by half-trained personnel, we realize that in that sphere too there is an enormous leeway to make up, a leeway caused in particular by a very long-standing communist dictatorship, a kind of dictatorship which guarantees under-development rather than progress, which was the illusion at the time. We must take that into account.
When we see how the parties over there stand against one another, government parties and opposition parties of various shades, we can only be surprised about their destructive attitude towards one another. We see that the idea of the public interest on which a different view might perhaps be taken, actually hardly exists. The experience of an upbringing purely with class interests or else for example purely with ethnic interests, is at present tremendously divisive and leads to chaotic electoral procedures marked by that self-same stark polarization.
That of course does not mean that we must resign ourselves to it. But I should actually be very pleased if something could be done in particular by the Commission, especially so that a study could be made of the situation in Albania and what we could do to promote the rule of law and democracy there. I wonder whether it would not be useful for the Commission to give Parliament a policy report with regard to a country like Albania. But in that sphere too - we have just had the experience with Croatia -it is particularly necessary for PHARE democracy funds to be used to the best advantage. So whatever may possibly be done with regard to Albania, an extra special effort must be made in that respect because it is not only political morals which leave much to be desired with the parties and possibly with other government institutions but also training in citizenship; public morality amongst the citizens themselves requires considerable nourishment from the opportunities and the facilities of the European Union. Help with legislation, training and extra contact are all matters in which we can take care that such pitiful things as the abortive or half-abortive elections in Albania can no longer take place. I should be glad to hear the Commission's view and possibly those of the Council as well.
Mr President, many of us have placed great hopes in the new Italian government and in the Italian presidency, and I am sure that those hopes, which are sincerely felt, will not be dashed, and that problems that are arising in the immediate vicinity of the European Union will be approached in an honest and principled manner and with respect for democratic norms. In the light of that, and with reference to Albania, I think we can fairly say that the elections there were conducted in an atmosphere of violence that would not be acceptable in Italy or Greece and should not be acceptable for Albania either.
We are speaking about a country that is being rent apart, about the destabilization of a country that borders on to the Balkan situation, that is next door to Kosovo, to the former republic of Yugoslavia and to the Former Yugoslav Republic of Macedonia; about a situation that is pregnant with danger. I cannot see how the Council, the Commission and this Parliament can do other than what Mr Wiersma of the Socialist Group has proposed, namely to refuse to accept the whole election, to demand new elections right across the country - talk about just a few electoral districts is ridiculous - based on the democratic conditions that we apply in our own countries, and until then to freeze all economic and trade agreements with Albania. I think that we owe that to the Albanian people and that it is the only proper way to proceed.
I am grateful to Mr Fassino for his speech, but in the view of all the observers present - before, during and after the elections, and while the votes were being counted - the most elementary rights of the opposition were flouted. The political parties did not have equality of opportunity in the election campaign, the rights of voters were violated and all sorts of ballot-rigging occurred.
Examples of all this have already been given in the debate we had in Strasbourg. On that occasion we showed - for example in my speech in Strasbourg - that there was no equality of access to the media during the election campaign, and that certain parties and political figures were excluded. In addition, during the elections the electoral commission was made up entirely of spokespersons from the governing party and opposition parties were kept away from the polling stations and the count. In many seats a turnout of 100 % was recorded, despite the fact that some electors were prevented from voting. At the same time certain voters, known to be members of the governing party, received multiple ballot papers. Opening hours for polling stations were extended during voting and then changed by the various chairmen. During the count valid ballot papers were declared void. And I could continue in this vein at length.
What I want to say is that there is no question of resolving the matter with just four constituencies. The whole election should be re-run, yet we do not even know who will control the electoral commission, if it carries out a review in all the constituencies. That is why I am asking for pressure to be put on Albania to re-run the elections and the Greens will table a motion along those lines at Strasbourg.
Mr President, I think it is important to speak and thank Under-Secretary Fassino for what he has said, because at a time when Albania, which is effectively part of Europe, should be receiving our particular attention, we need to look at the negative and the positive aspects before we make choices and judgements. So it is important for the political dialogue to be geared precisely to understanding what is going on. I agree with what Mr Oostlander said because in my opinion, in our opinion, it is essential to understand exactly what is going on before making decisions, because it seems to us that some observers mentioned negative factors, others positive. So we need to begin a careful evaluation, be present on the ground and see if there is some way we can intervene.
So that is what we think is important, before making any choice, ...
(The President cut the speaker off)
Mr President, I have listened to honourable Members but, if I may say so, I have the impression that honourable Members did not listen to me! I have the impression that people said what they thought about the election in Albania - fair enough - but disregarded what I had said. So I would like to take a few minutes to confirm the position I have maintained on behalf of the presidency of the European Union.
Whether or not there was ballot-rigging is not in question. It says in my report - and I said so in my speech - that the elections were marked by widespread and general ballot-rigging, and voting and counting irregularities. I did not say we had to accept the Berisha proposal to re-run the elections in four constituencies, in fact I said that considering the 41 appeals entered up to two days ago, and the 97 appeals entered today, the Berisha proposal to re-run elections in four constituencies was totally unsatisfactory and unacceptable.
Our problem is not to decide whether the elections were properly conducted or not, because I do not think they were properly conducted. The problem is to find the most effective and appropriate strategy now to end this crisis. I do not want us to be judges as well as politicians. It is not up to us to pass sentence, it is up to us to find a solution to a very serious crisis. I think it would be legitimate to say that the best thing to do is re-run the whole election, but the question is how do we get a decision to re-run the election? That is the real question! It is not enough for us to say that the election must be re-run. If we say the election must be re-run and one of the parties involved refuses, we are immediately left without a strategy. And the crisis gets more and more acute and serious!
When I spoke of political dialogue I was not using that formula to suggest a generic methodological formula valid for all occasions and all political situations. No! I have in mind a specific formula, the need to identify a setting, a table, for political dialogue involving the participation of all the parties, in government and in opposition, attended by some international figures, if appropriate and if the parties think they should accept that, to find a way out of this crisis together. And personally I think one of the things to be discussed in this setting is precisely whether it is possible to agree a re-run of the election. But the political problem is not just to form judgements or set up objectives, it is primarily to establish the route to certain objectives. The problem in Albania today is precisely that the elections were certainly not properly conducted. The irregularities in the elections have opened up a dramatic rift and it is hard to see how this rift can be closed in the current situation. I do not think it is our role to minimize criticism of this election but, at the same time, we must implement effective and necessary strategies to help overcome this crisis.
So I think it is important to see what happens in the next few days. I agree with Mr Wiersma's proposal that we should assess the situation again during the Strasbourg session. I think that by then we will have the information we need to make a final evaluation and take a clearer, more precise and more definite position than we can at the moment.
Mr President, since Mr Oostlander has addressed himself to the Commission I should like to mention one or two points in answer.
First of all, in the past few years, and I am speaking of the period from 1991 to 1995, Albania has as a whole received very considerable aid amounting to more than ECU 400 million, and per capita that is very considerable assistance. Secondly, there is also a Community project with the Council of Europe to try to launch a real reform of the judicial system from a democratic point of view. So that seems to me to be worth while. Those are two pieces of information which I wanted to give, but I should like to end with a general political reflection.
There must naturally be no doubt at all that the further development of relations between Albania and the European Union depends essentially and crucially upon the quality of the democratic process. It must be made clear to Albania that naturally the European Union cannot go further with that project unless that distorted situation which now undoubtedly exists is set democratically to rights in one way or another. Obviously there must be a pragmatic approach, but there must be no doubt that the democratic process must be substantially correct so that the European Union may continue with its efforts.
The debate is closed.
Common transport policy - action programme 1995-2000
The next item is the report (A4-0075/96) by Mr Parodi, on behalf of the Committee on Transport and Tourism, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions (COM(95)0302 - C4-0351/95) on the common transport policy action programme 1995-2000.
Madam President, I would like to thank the members of my group, Union for Europe, for giving me two minutes more than I was allocated so that I can explain this report more fully.
The progress Europe has achieved throughout its history has been founded on the quality and extent of its communications networks. Transport demand has experienced virtually uninterrupted growth since the 1970s; with the creation of the single market and the free movement of persons and goods, it is destined to grow even more.
Without an efficient, accessible and competitive transport system, the European Union as a whole will be unable to pursue its social and economic development in a harmonious and balanced manner. It will be impossible to achieve sustainable, non-inflationary and environmentally friendly growth; neither will it be possible to achieve a high level of employment and social protection, or an improved quality of life and higher living standards. Lastly, it will be impossible to achieve greater solidarity and economic and social cohesion. In short, the basic aims of the European Union will be unattainable.
To meet this challenge, the Commission submitted a medium and long term action programme focusing on three principal areas: first, improving the quality of the European transport system; secondly, integrating transport policy into the single market, by respecting and applying current standards, especially as regards competition and state aid; thirdly, strengthening the external dimension of the common transport policy.
On the basis of this programme I have set out an action plan for transport up to 2000, aimed at informing the European Parliament about the problem areas within the transport system and the options for finalizing objectives in any given sector.
Indeed, the report deals with all the problem areas brought to our attention by the European Commission and all the specific points connected with particular means of transport, and it offers a series of proposals geared to improving the system and mobility generally.
In particular, the report stresses the need to promote interoperability and intermodality between different means of transport, so that the various components - infrastructure, means of transport, market organization, computer systems - at both national and Community level, are combined to form a single system. Here optimum and competitive use of means of transport must be encouraged so as to achieve maximum economic efficiency and minimum environmental impact, especially acoustic and atmospheric, promoting any means of transport with frequently under-utilized or not yet fully exploited capacity.
Secondly, it emphasizes the need to introduce effective European measures to achieve greater safety throughout the transport system: establishing a permanent safety observatory, applying the existing regulations, harmonizing vocational training, working conditions and hours, applying new technology, making patent medicines available on motorways and, where possible, providing better links with health and emergency services.
Thirdly, it deals with reducing traffic congestion, particularly for road traffic, and alternative means of access and mobility in the urban areas, where better public transport is a very high priority.
Fourthly, there is a need to develop a genuine transport culture, promoting educational programmes in schools on the use of means of transport, safety and respect for the rules. I think this report represents a firm and precise starting point for the future of transport. In that respect it links with the reports recently produced by the Committee on Transport and Tourism: the Piecyk report on the trans-European networks, the Farassino report on the driving licence, the Tamino report on combined transport, the Jarzembowski report on inspection of ships in ports, and so on.
Fifthly, and in my view very important, there is the possible spin-off for increased employment and new job opportunities resulting from more information and integration between the various regions, the likely upward trends in tourism and participation in the protection of an environment which embodies the culture and history of the European Union.
In fact, this report - which I do not consider mine but rather the product of lengthy discussion between all the members of the Committee on Transport - indicates the problems but also the solutions to the many emergencies and needs which face citizens of the Union every day. Actually it is a report about major harmonization of the infrastructure of our European Union, about priority political choices, rules and conduct in the area of transport. It is now up to the Commission to take this report forward by drawing up specific measures, with special reference to the financial implications, and a timetable for carrying them out, so that from the Baltic to the Mediterranean an accessible integrated safe and efficient communications system can be developed and become a reality.
Madam President the objectives of this action programme must be to offer basic mobility to all citizens without damaging nature and the environment. From this definition it is clear that our current transport policies are unsustainable and need a radical shift in direction. Yet this communication adopts a business-asusual approach, regardless of the dangers of current trends.
The Environment Committee is particularly concerned about the impact of road transport on the environment. At present, cars and lorries are responsible for about a quarter of the European Union's CO2 emissions. With the projected increase in transport on the roads, this large figure is likely to double by the year 2010, making a mockery of our EU commitment to stabilize CO2 levels and revealing our failure to meet the real targets.
Clearly what is needed are EU-wide targets for the reduction of CO2 emissions in the transport sector. To be fair, the Commission does talk about the necessary shift of traffic from the roads. But integrating the environment into transport policy must be more consistent and more focused. Principles already in place, like the polluter-pays and precautionary principles must be part of all transport legislation.
One way to ensure such integration could be to annex an environmental impact sheet to all new transport proposals outlining what environmental problems are at stake and what actions can be taken to solve them.
All the Commission has for the period 1997-2000 in this action programme are three proposals on air transport and one on maritime transport. This neglects the fact that the impact of road transport on the environment is one of the most serious problems being faced by the European Union and it will get worse if nothing is done.
However, the planned environment proposals are very welcome, as are the recently published Green Papers on the citizens' network and the internalization of external costs. The latter proposal, in particular, should make it possible for less polluting forms of transport to compete on a more equal footing with polluting ones.
Radical and far-sighted policies are urgently needed in this sector and unfortunately there are not too many signs of those in this communication. My committee therefore gives it qualified support.
Madam President, on behalf of the Committee on Budgets, may I express our gratification that the proposals made by the Committee on Budgets are reflected in the present resolution. The main observations we made were that the financial programming envisaged by the Commission is purely indicative and that at the time of its adoption the Financial Perspective contained no provision for the funding of trans-European networks or of structural improvement measures in inland waterway transport.
We therefore call on the Commission to submit a proposal amending this Financial Perspective, and we welcome the fact that the Council shares Parliament's view that a revision of the Financial Perspective is necessary to ensure the financing of the networks.
We welcome Parliament's endorsement of the 14 priorities, because the trans-European networks naturally have two key functions. First of all, the Commission believes - and we agree - that they are an important aspect of employment policy. Secondly, they should help to reinforce Europe's appeal as a business location. So it is important that we concentrate on these and do not dissipate our energies.
As an Austrian I welcome the fact that these 14 projects include the Alpine crossing, namely the Brenner Tunnel and its feeder lines, because we shall be confronted in 2004, as a result of the Swiss people's petition, with a virtual ban on road haulage traffic through Switzerland, which has already been severely curtailed by the introduction of a 28-tonne weight limit.
I should also like to mention the need to win over the Council for a replenishment of the networks budget within the limits of the own-resources ceiling which will enter into force after ratification by the Netherlands, so that we can proceed quickly to the actual implementation of these important projects.
The second thing I welcome as an Austrian is the plan to extend the envisaged high-speed Paris-Munich rail link to Vienna. I am delighted at that, not only for my native city of Vienna but also because I believe that it is important to the Union as a whole that we should prepare the way for links with the East, with those associated states that will accede to full membership in due course; it is, of course, vital to them that the infrastructure is already being planned with their accession in mind.
Parliament should therefore be absolutely rigorous - and I hope that the Commission will support us here - in ensuring that the required funds are made available so that the trans-European networks really can play their part in guaranteeing jobs and in securing Europe's long-term future as a business location.
Madam President, I should like to say, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy that the action programme presented by the Commission constitutes, in our view, an essential framework-programme which is important for achieving the objectives and priorities of the white paper on the future development of the common transport policy. We think, however, that it will be desirable to make a more specific approach with the inclusion of a comprehensive statistical background which in our opinion is inadequate.
As regards the financing of the trans-European transport networks, its importance is universally recognized by us all. The networks are an essential feature of the realization of the internal market. Their impact on employment and the social problems with which we contend every day are taking on a decisive importance. From this point of view we feel that the instruments and financial resources necessary for giving specific expression to these objectives must be substantially increased or we risk falling irrecoverably short of the objectives we are proposing to achieve.
We would pinpoint in particular an increase in the resources for infrastructures and we think also that special attention should be given to encouraging partnerships in the public and private sectors so that we may overcome the difficulties known to us all.
In the field of safety let us not forget to say that special efforts must be made to achieve a high safety standard which must be valid throughout the European Union and hence we think also that an observatory to keep track of these problems might be a particularly important instrument.
As regards the internalization of external costs, that is, in our opinion a matter of high priority. The ideas outlined in the green paper on this subject show clearly what possibilities there are and they must be followed by concrete measures at the appropriate levels as soon as possible.
Madam President, I will concentrate on social aspects of this report. Like the previous speakers, our committee is very concerned about the very cautious nature of the report, which was not wide-ranging enough taking into consideration that the common transport policy is very important for the Union.
We are particularly concerned about working time and how it affects the transport sector. We were promised earlier last year by Commissioner Flynn that he would bring forward proposals to cover the excluded sector dealing with pilots' hours and those other aspects of transport where the workers were not covered by the original working time directive.
That was a long time ago, in fact it was 18 months ago Mr Flynn first promised us this. He promised us it about January 1995 and we are now in June 1996. Our committee now feel that it is time that the Commission galvanizes us into action in this area.
We are also concerned about the TENs which other people have mentioned. We are worried about the fact that the Edinburgh facility, the economic investment fund that was established in Edinburgh, has remained a dead letter. This has impeded transport development, particularly infrastructure development schemes such as the west coast line in the United Kingdom and the electrified line into Glasgow airport. Many of the other good ferry services we could have linking cross- Channel states of the Community have remained another dead letter because there has been no funding. It is important that the Commission put some pressure on the Council to ensure there is adequate funding in this area of infrastructure.
Transport is very important for the European Union, to make sure that there is genuine freedom of movement and people and goods can go freely about the Union. The best way to do that is by good transport links.
Madam President, ladies and gentlemen, this White Paper is the logical sequel to the report by our former Italian colleague Mr Porrazzini on the future development of the common transport policy as a framework for sustainable mobility. We welcome the fact that this effectively represents a return to an old demand made by the European Parliament for a multiannual legislative framework with a timetable and priorities, and I believe that an equally favourable judgement can be passed on the treatment of the transport sector as an integrated unit, in other words on the fact that the various modes of transport are viewed in a consolidated manner, from a global perspective.
But we also have considerable deficits. I shall try to focus again on something my honourable friend Mr McMahon mentioned in passing in the opinion he drafted for the Committee on Social Affairs and Employment. We expect the relationship between harmonization and liberalization, which is still out of balance, to be kept under constant review. I intend to emphasize very clearly at every opportunity that our pleas to this effect should be addressed primarily to the Council rather than the Commission. We do, however, ask the Commission for its continued support in this matter. Our social standards are still not safeguarded; indeed, social standards are slipping, are constantly being forced downward. We need consultations; we need the development of consultative mechanisms so that management and labour can come up with effective legislative solutions.
That demand, as Commissioner Van Miert will recall, was very clearly articulated at the conference on Crete in 1994, where we not only related it to the interior of the European Union but also to our dealings with the states of central and eastern Europe, which had newly achieved their independence and were in the process of developing their own structures.
Only yesterday the relations of the European Union with the states of central and eastern Europe were under discussion when we in the Committee on Transport and Tourism and the steering committee accompanying the pan-European transport conferences welcomed a group from 17 different countries to Brussels, among whom were the parliamentary representatives of the transport committees that have been established and appointed in those countries. The results of these discussions will naturally be fed into the preparatory phase, as well as into the agenda itself, of the third Pan-European Transport Conference, due to take place in Helsinki in 1997.
I may say that my honourable colleague Mr Parodi has, of course, already taken part in this preparation in his capacity as rapporteur and that the main components of this highly complex report - which could not be otherwise, given the White Paper that has been presented, for it had to address an extremely wide diversity of subjects - will be incorporated into the agenda for this third Transport Conference in Helsinki. It is a good basis.
Safety problems and the quest for environmentally acceptable solutions are actually a matter for all transport operators. I touched briefly on external relations, and I should like to add something to that. I consider it very important that the Commission should be given mandates to represent the European Union in negotiations with third countries on transport matters and that this should be done more quickly than has hitherto been the case. In particular, of course, I am thinking of air transport negotiations with the United States, for which I was appointed rapporteur. That must be further expanded, for it is our only means of really guaranteeing that individual Member States of the European Union will no longer be played off against each other with adverse results, as has happened in the past. Wherever possible, then, we want to move away very rapidly from these bilateral structures and to see the Commission sit down much sooner at the negotiating table to look after the interests of the entire European Union.
Our honourable colleague Mr König referred to the trans-European networks. Mr König, we have made far less progress in this area than you seemed to suggest. Another meeting of the Conciliation Committee is currently taking place between delegations from Parliament and the Council. The Council has scarcely budged, and at the moment the whole scheme is tending to look like a dead letter. I should very much regret that, but the Council has to realize that there are powers of codecision involved here; it has evidently not understood that yet. But over and above the 14 projects, which we in Parliament certainly support, we wish to have an additional list of priority projects. Going beyond the work of the Conciliation Committee, we naturally also want to develop a financial basis at long last. On that we are agreed.
One of the problems at the moment is the siege mentality adopted by the Council. The further development of a transport policy for the whole of Europe is being curbed rather than encouraged by the Council. Without Parliament and the Commission the situation would indeed be bleak! I believe we can only support and endorse what the President of the Commission, Mr Santer, said this afternoon about the need for us to develop a more solid financial basis. We require investments totalling hundreds of billions, but only a ludicrous few hundred million ecus are earmarked in our European budget. So we must continue to assume that these tasks will primarily be undertaken by the Member States.
Mr Parodi's report marks an important step in the series of reports on this subject and in the ongoing development of a pan-European transport policy.
Madam President, the European People's Party welcomes the action programme from the Commission and I would like to take this opportunity to thank the Commission for its initiative and to congratulate our own rapporteur, Mr Parodi, on his report.
I would like this evening to highlight one or two issues, in particular, the need to use the action programme to complete the single market and to base the action programme on safety and competition, and enhanced consumer choice.
In relation to sea transport, I would like to draw my colleagues' attention to the request that we take positive measures to promote the European fleet, including the setting up of the Euros register.
I would also urge that the action programme take in those measures to enhance ferry safety, allowing landbased infrastructures for satellite systems enabling a rapid response when vessels run into difficulty. This would enable vessels to enter a harbour to find a safe haven and would strengthen port-state and flag-state control and the designation, where appropriate, of sensitive areas.
In the field of railways, we would like to see a better development of the European railways. We call specifically for the railway market to be opened up to new, private railway companies, thereby enhancing consumer choice.
Turning to safety and the fitting of seat belts, we would emphasize especially the importance of fitting threepoint seat belts on coaches and buses, as well as roll-over bars on coaches and mini-buses.
In the field of air transport, it is particularly important to have a unified system of air traffic control. We should bring to an end state aids to airlines and particularly call on Commissioner Van Miert to insist on the one-time, last-time principle being applied to state aids in the airline industry.
In paragraph 56, we believe that the rapporteur meant to push for an external relations policy for air transport and I hope that he can support our amendment along those lines.
As other speakers have mentioned, we support the TENs enabling a greater use of public and private partnerships and an imaginative approach to financing such schemes.
On a personal note, could I conclude by saying the Commission's proposals reflect in my view what is already happening in the United Kingdom in the provision of transport services by road, rail, air and sea, as well as combined transport. I hope the House will join me in agreeing that Britain is leading the way in Europe, not least in ensuring a level playing field with the removal of state aids but also the fitting of seat belts in coaches and mini-buses and safety at sea. We in the European People's Party commend the report to the House, we congratulate the rapporteur and thank the Commission for this initiative.
Madam President, I would like to compliment Mr Parodi, not just out of politeness but sincerely and enthusiastically, because I think he has provided those of us who want to go to the very end of the road to integration and rationalization of transport with a sure, definite and consistent map. It is consistent with the past, as Mr Lüttge has reminded us, but I think it also projects the new paths for the future. From the many stimuli it offers, I choose one, the one the rapporteur placed, perhaps not deliberately, at the end of his own presentation: finance. Carrying out projects is fine and exciting, but how can that be done without the necessary funds? There are already grounds for satisfaction about the approach to the project in the preamble, but there is also concern because it stands on feet of clay.
This concern arises from two figures: the funding requirement for the trans-European networks in the period 1994-99, as set out in the Delors White Paper, is ECU 200 billion, but the resources earmarked for these networks for the same period amount to ECU 1, 698 million. In other words only 0.85 % of the funds described as indispensable is being provided.
The European citizen can hardly fail to be a little confused when presented with promises impossible to keep. That is why the Commission, Parliament and the Council must make it clear how the money will be found and how the famous partnership, claimed as the definitive answer, is going to be constructed. Point 87 of the motion for a resolution proposes an innovation, not exactly original but very interesting, involving the creation of new stimuli and especially obligations on the European Union, to provide incentives for participation by the private sector.
But here caution is necessary: in fact, after supporting the creation of Eurobonds in point 1 of its conclusions, the Committee on Social Affairs and Employment also calls for a certain responsibility. This is further underlined by the greater realism of the Committee on Budgets, which points out in its general comments that the priority list should distinguish between those projects which offer a real return and those which constitute obligations for the European Union.
I remember Commissioner Kinnock telling us one day to convince our citizens that participating in the creation of these networks is a bargain. Well, I think we need to look at this invitation again with great realism and great honesty, and first set ourselves definite, clear and transparent guidelines.
Madam President, I am a little disappointed in both the Commission action programme and the report. There are a few things left out of the Commission's action programme. I think the association with environment policy is incomplete and in addition where security for example is concerned I think the response to the security problems on road transport and also on air transport does not go far enough.
Where the environment is concerned I cannot find even a reference to the aims of CO2 reduction as the European institutions themselves have previously laid them down. How can you maintain now that you are trying to create a sustainable mobility if in an action programme like this you do not even refer to aims of that kind and indicate how they must be achieved. Mr Parodi's report touches upon it but unfortunately the report has become so convoluted, such a long string of demands and wishes that we can no longer pick out the priorities. That is a very great pity because then it cannot be seen just where Parliament's main criticisms of this action programme lie.
So it will not surprise you that we as a Group have tabled a number of amendments to see whether we cannot point it here and there more in the direction of a better environment policy and that means for example that we think that with air transport, as has moreover been said by the Council of Environment Ministers and as was mentioned by the Commission in its report on excise duties that air transport must now finally be subject to indirect taxes, VAT and excise duties.
Madam President, the Commission's action programme is so general and comprehensive that there is little in it with which I can disagree. That is the strength, but also the weakness, of this document. Too many general statements with very little commitment and too few specific priorities. Admittedly the problems of transport are complex and very diverse. In all fields of policy numerous legitimate aspirations need to be expressed, but that must not prevent priority choices being made or some parameters being drawn.
The Parodi report rightly mentions this. So after the pan-European transport conference in Helsinki next year the Commission will have to draw up a new action programme and lay down clearer priorities. In that connection I should like to point out three areas for attention.
In the first place the enlargement of the Union which will result. we expect, in a great increase in traffic. The Union must address itself to that as a priority in collaboration with the countries of Central and Eastern Europe.
Secondly, with a view to the enlargement and because of the increasing traffic within the Union itself, the proportion of transport by rail and water must be considerably increased. Inland navigation, coast-wise trade and rail will have to acquire a much stronger market position. Measures for discouraging goods and passenger transport by road including the charging of external costs are insufficient where there is no good alternative. Opening up the railway market and continuing construction of the trans-European networks are therefore necessary.
Thirdly, in view of the strong growth of air transport the Union will have to do its best to arrange taxation of aircraft fuel on a world scale.
Finally Mr Parodi is to be congratulated on the extensive piece of work he has put before us. I am afraid, however, that there is a risk that sight will again be lost of the priorities since the report is so extensive and so complete.
Madam President, in its communication on the Common Transport Policy Action Programme for 1995-2000 the Commission has certainly heralded a step towards a comprehensive transport policy strategy. The concentration on four lines of action is indicative of the desire to take an integrated approach to transport legislation. What makes this all the more gratifying is that Members who serve on the competent parliamentary committee sometimes feel they are dealing with a motley assortment of unconnected legislative bills. Transport, and this can never be repeated too often, cannot be compartmentalized into separate modes. It must always be seen in its entirety and subordinated to overriding strategic aims, such as the reduction of environmental pollution.
These remarks assume particular significance if we look at the social dimension and the question of working hours. Each of us knows that compliance with legally prescribed driving and rest periods is patchy. This not only harms and endangers the drivers in question but also involves constant subsidization of an environmentally detrimental form of transport. The legal remedies available to us at European level appear modest when compared with the powers available under classic competition law and with those vested in DirectorateGeneral VI.
The communication from the Commission envisages the line of action entitled 'taking account of the social dimension' as amounting only to continued consultation of management and labour. However, to rebuke the Commissioner for such inadequacies is to miss the point, for the real problem is that the Member States are continuing to hide behind the mask of subsidiarity. But the consequences of this policy - or, to be more precise, this lack of policy - affect the whole internal market and distort competition between modes of transport. And so in conclusion I wish to voice my doubts as to whether the Commission can ever achieve the aim it has formulated in the White Paper by environmentally compatible means.
Madam President, in many respects the report which we are currently debating is a positive document which takes the offensive. It is necessary if we are to solve Europe's traffic problems in the future, not least in view of the extensive enlargement process which lies ahead. We also therefore have reason to be thankful to the rapporteur, Mr Parodi, for the work he has done. One major challenge still faces us, however, and that is to find an appropriate way of combining increased traffic with a better environment.
The UN has declared today World Environment Day. This debate and the decision we are about to take should reflect this fact. The environment is the biggest issue facing mankind as we approach the next millennium. Nothing can be more important for us than to solve the environment's various problems. In the same way as peace was the great vision when the EU was first established, and still is of course, the challenge of solving Europe's environmental problems should, as the 21st century draws near, be the vision which inspires all of us who are involved in some way in the European political arena. Road transport is indisputably to blame for many of the different problems affecting the environment.
I believe that it is possible to say this and at the same time still understand two things, first that the number of cars will in fact continue to grow in EU countries because this is quite simply seen by the greatest majority of people as the best way of getting about, and second that we will not solve the environment's problem with cars by simply imposing punitive taxes on car drivers the whole time. In several countries the only effect this is having is to ensure that nobody can afford to buy new, more environmentally friendly cars. As a result the cars in circulation are simply getting older and older as time goes by - and from the environmental point of view, worse and worse. This is nevertheless the policy we are pursuing in a great many countries today.
Instead, it is now time for the EU to formulate the long-term view that the negative environmental effects of carownership should be eliminated as one element in the process of solving Europe's environmental problems. This assumes that we have the courage to establish the objective and formulate the requirement that in the future cars will be powered by something other than today's internal combustion engine. It will presumably be battery power or some form of hybrid engine which will have to be made available commercially instead. This in turn presupposes purposeful research to enable the various problems to be solved. What we really need today is to direct all action towards a time when the problems will have been solved. If we allow the European motor industry to gear itself to this and also make available the necessary resources for research, I am convinced that this will work. It would, Madam President, be one of the best investments we could make for the next generation.
Madam President, ladies and gentlemen, within the common transport policy the environmental aspect, as it relates to nature and the affected populations, should be accorded the same priority as the aim of improving the competitiveness of the entire European economy. It seems to me that the development of areas with weak infrastructures is being overemphasized at the expense of the effort to solve the acute environmental problems in heavily congested areas, problems which stem mainly from transit traffic, especially in the Alps. For this reason too, as the Committee on Budgets suggested, the 14 top-priority projects for trans-European transport networks should be placed in order of urgency and common financing secured for them where more than one Member State is involved and the projects are in the general European interest.
It should also be mentioned in this context that it is absolutely essential to secure pan-European funding as soon as possible for the Brenner tunnel and its feeder lines. The three participating countries - Austria, Germany and Italy - cannot raise this money alone. The stoicism of the people living in this part of the Alps has limits that must not go on being transgressed indefinitely.
And this is precisely where I agree with the rapporteur when he says that not only the national benefit of transEuropean infrastructural projects for the individual Member States should be taken into account but also the net benefit to the Union as a whole. The realization of the Brenner tunnel project in particular will not only mean economic and ecological progress for the directly affected regions but will be of enormous benefit to the entire Union.
Madam President, I would first of all like to congratulate the rapporteur on a fine report. The trans-European networks are certainly extremely important to the future of the European Union, especially to peripheral areas of that Union, and I want to deal with that in more detail in my speech here this evening.
Good infrastructure within the European Union is important and air and sea links are imperative. In Northern Ireland we totally depend on the links from our ports to the mainland of the United Kingdom. All our imports and our exports depend on an efficient roll-on, roll-off infrastructure. Sea transport is our road and bridge to mainland United Kingdom and further to mainland continental Europe. We must not be disenfranchised by unfair support to other parts of the European Union and to other Member States through Cohesion Fund support, as is happening at the moment.
I welcome the inclusion of seat-belts because this is a very necessary safety measure for buses and coaches within the European Union. When we speak of harmonisation of fuel and vehicle taxes, I have some concern. I believe we must have a level playing field but we must harmonise at a realistic level.
Flags of convenience in our shipping industry have haunted us for years and we have never achieved a solution. This is a very serious problem and it will not disappear. We have not been prepared to date to face up to the consequences of increased safety on our sea routes.
Finally, I welcome the fact that Mr Van Miert is the Commissioner here this evening. Many years ago, when he had the responsibility for transport, I led a deputation of Westminster MPs to see him. When we arrived at his office it was found that Northern Ireland did not even exist. There were no links from Northern Ireland to mainland United Kingdom and Europe. I would like to play tribute to him tonight because after our visit to him, he ensured that we had links from Belfast and Larne and the other ports. I am very grateful to him for that and I have no doubt the Commission will continue to pay heed to the necessity and the importance for Northern Ireland of these links.
Madam President, this is indeed an opportunity for me to return for a short time to my old love, because, as has rightly been said, in my first term of office as a member of the Commission I did in fact have to concern myself with transport policy and I remember that that was a period when we were able to make certain progress.
But let me start by sincerely congratulating Mr Parodi and the Committee on Transport and other committees which have collaborated in this report on the Commission's action programme. It has become a very extensive document which demonstrates the thoroughness with which not only the rapporteur but also other members both in the Committee on Transport and other committees of Parliament have studied the Commission's programme.
The report, then, contains a wealth of useful suggestions and constructive criticisms which the Commission will naturally take into account in its deliberations. I must of course point out that not all objectives can be realized in the short term and that the development of the Community transport policy is a long-term operation. Moreover we know from experience that at one time Parliament itself had to go to the Court of Justice to get things moving. Since then we have certainly been able to achieve something, but the momentum which we had seven or eight years ago seems today unfortunately to have been rather lost.
Inevitably it is impossible within the compass of this short debate here to go into each separate suggestion, observation or criticism in Mr Parodi's report. The action programme was set up in accordance with an endeavour by both Parliament and the Council to set up a multiannual legislative framework programme for transport. That endeavour was in turn a result of the discussions on the 1992 Commission white paper on the future development of the Community transport policy. As you know, that was the period for which I still had some responsibility. You will still remember that a very interesting report on the subject was drawn up by Mr Porrazzini. We have thus come back to this endeavour and our starting point was to give a concise summary of the programmes we planned for the period up to 2000, and when I say we, it was in the first place my colleague Mr Kinnock who took the responsibility for that and who is sorry he cannot be here this evening, but you will perhaps excuse him if I take his place.
In setting up the action programme the Commission's intention is simply to present a number of possible actions. It is a misunderstanding to think of it as a global strategic approach; it is only a list of the initiatives which may be adopted or which the Commission thinks may be presented in the years ahead. The parameters for the policy and strategy were in fact already laid down in the white paper. It is true that the main areas of our activity are sketched out in greater detail in the action programme for the sake of clarity. The long list of requirements in Parliament's report must not let us lose sight of the fact that Parliament and the Commission have increasingly agreed on transport policy and the actions to be undertaken. I have noticed that too in most meetings; actually we are not so far apart. It is more a matter of appreciation, of emphasis. It seems to us impossible to discuss further in the framework of this debate all questions noted in the report.
I should like to refer to various points made, but unfortunately we do not have the time. So I shall be very brief, but there are individual points which must be mentioned. Thus the motion for a resolution asks for the drafting of a whole series of documents, an amended action programme by the autumn of 1997, every two years, starting in summer 1998, a comprehensive planning and implementation document, another white paper in 2000, a report about the suitability of the Maastricht Treaty as the basis of a new Community transport policy - all this on top of our annual programme of legislation.
That is naturally a serious message from Parliament but I should like to ask you and urge you to preserve some sense of reality, we cannot go on piling up reports and programmes. We must also try to be practical and to move ahead.
The report also repeats the idea, long held within Parliament, that our general policy and our specific proposals must be based on a better statistical foundation. Naturally we agree, but you know how hard it is to get reliable material from the various Member States. In some sectors the position is better. I am thinking amongst other things of sea and air transport, and as that material becomes available it will naturally be used by the Commission.
Then I should like to make an observation or a reflection with regard to various critical asides on the social and employment aspects of transport policy. Naturally we must be concerned about that, but there are present in this Assembly people who know very well that the Commission has tried over and over again, in the past too, to put forward concomitant measures, harmonization measures, specific social measures with regard to the liberalization policy which needs to be followed. But unfortunately we have had to recognize that on that plane too the willingness of the Council of Ministers and a number of governments was minimal. May I remind you that years ago the Commission took the initiative of trying to harmonize flying time and rest time for pilots, but we came back empty-handed. I could give you other examples, so I must say that it is not for lack of trying on the part of the Commission or lack of initiatives, but normally because the Council has not had the political will to make concrete progress.
Then I should like to touch on what Mr Lüttge said and I should like to sing his praises to some extent because he is one of the foremost originators of pan-European thinking at this time. I remember our first conference in Prague when not only we from the European Union but also the countries of Central and Eastern Europe met together and we discussed for the first time what was necessary for trying to build bridges over all the obstacles from the past. But unfortunately that too is a long time ago. We should have been able to do a great deal more if only we had had the necessary budgetary resources put at our disposal to support specific projects. But we must keep hammering away at it.
Naturally the position is the same with the trans-European networks. Here I assume that no-one in this Parliament can reproach the Commission with not making the necessary efforts. Here too moreover I should like to sing Parliament's praises. I remember, and this is what I should like to say to Mr König amongst other things, because he was not yet in Parliament, but the first financial resources we received for doing something with infrastructural works came from Parliament against the Council's wishes. That was how we received our first funds. Parliament together with the Commission have always had to fight the Council to get the money needed. With the prospect of the summit meeting of the European Council at Florence you know how hard the Commission and its President in particular will be hammering that point home again.
I can only express the hope that mad cow disease will not put a spoke in the wheel again to delay the matter for us once again.
I should like to conclude with that, ladies and gentlemen. Certainly there would be other things to say, but I think I can leave it at that. I should like to thank all those who have spoken for their contribution, and once more, on behalf of Neil Kinnock, I should like to thank the rapporteur for his excellent work.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.05 p.m. and resumed at 9 p.m.)
Driving licences
The next item is the recommendation for the second reading (A4-0123/96) on behalf of the Committee on Transport and Tourism, on the common position established by the Council (C4-0150/96-95/0109(SYN)) with a view to adopting a Council Directive amending Directive 91/439/EEC on driving licences (rapporteur: Mr Farassino).
Mr President, this directive can be summarized in a few words. At first reading, the European Parliament approved the Commission proposal of 16 January 1995 on the alternative plastic credit card model driving licence, making eight amendments. They were important amendments, and I shall mention only the most important three. The first saw the need to devise a future penalty points system; another important amendment related to the option, at the discretion of the Member States, to include on the licence medical information vital to the health of the holder or willingness to donate organs; thirdly there was the obligation on Member States to refrain from levying any annual tax on the licence; the only charge should be the actual cost of issue.
In the light of the European Parliament's opinion, the Commission altered its initial proposal, taking over the amendments on the inclusion of colours and markings on page one, and the option to show life-saving medical data or the holder's willingness to donate organs. The Transport Council of 7 December 1995 agreed on the common position, which was finalized on 26 February 1996. Its main points are as follows: no steps are to be taken at European level to incorporate microchips into the licence for the moment, but an expert working party is to study the repercussions of their introduction and all the security and confidentiality aspects; removal of the planned ten-year validity limit on the credit card driving licence - and this is absurd in my view, because a driving licence cannot be issued at 18 and remain valid till death with the same photograph. Other specific optional headings have been introduced for the holder's identification number if any and if different from the driving licence number, and for further information which a host Member State might wish to add at a later stage to a licence issued by another Member State.
Lastly, a new heading has been inserted, number 14 on page 2, to enable an issuing Member State to enter administrative information concerning a licence, for instance, the date the holder passed the driving test, or road safety. At the request of the holder, this new heading could also contain information not connected with the licence, like blood group, willingness to donate organs, holder's nationality, etcetera.
The scheduled date of entry into force of the directive remains 1 July 1996. In substance, the Council has accepted three of the European Parliament's eight first reading amendments. The rapporteur is therefore proposing not only to retable some of the amendments from the first reading, but also to alter some passages where the Council has changed the initial proposal.
First, Amendment No 1 reinstates amongst the aims and advantages of the new credit card model driving licence the references to flexibility of use, increased security and reduced risk of forgery. Amendment No 2 makes it compulsory again to mention the Member State issuing the licence, which the Council felt should be optional. Amendment No 3 merely slims down the Council's proposal by removing the first part. At this point I would also ask the session officers to note of the fact that a mistake must have been made in copying the amendment, which should read: ' The words 'Driving Licence' in all the Community languages shall be printed in pink to form the background of the licence' . Finally, Amendment No 4 reinstates the prohibition against Member States adding taxes to the licence fee. The fact is, people already pay for the licence, pay road tax, pay a pile of other taxes, and in my view they should not have to pay another annual tax as well.
Mr President, the proposal to introduce a European driving licence in the form of a plastic card of credit-card dimensions is basically a sensible and practical idea for all concerned. The licence card is actually intended to facilitate the free movement of European citizens and to promote the mutual recognition of driving licences. But after examining the Council's common position, I cannot help thinking that the Council wants to take systematic action to prevent any progress towards a stronger common identity within the European Union.
Almost every article contains one of the words optional and non-compulsory . These words, though quite innocuous in themselves, nevertheless mean that it is being left to the discretion of each Member State to do what it wants when it wants. A directive, however, is meant to establish the framework for a national law, and such a framework should not be turned into an elasticated stretch cover by means of the words optional and non-compulsory . The common position is indeed a prime example of the Council's inability to arrive at proper joint decisions. Only when it comes to disregarding the proposals of Parliament does the Council seem able to draw on vast reserves of solidarity.
The Commission's proposal for the optional - and I emphasize optional - incorporation of a microchip into the card was also rejected and has been replaced by a new space on the card. The basis of the proposal for the credit-card model, however, was the potential controlled use of future information technology. Through its decision the Council has now brought more bureaucracy and expenditure upon itself, because once the conditions for the introduction of the microchips have been negotiated, the new driving licences will have to be exchanged again. Strangely enough, the Council, and above all the German Minister of Transport, had rejected ten-year validity in favour of unrestricted validity with a view to saving time and money. I wonder how mutual recognition is meant to work in Europe on this basis.
If, for example, a German with a card that is valid indefinitely moves to a country of the EU in which a time limit applies, no-one is going to pretend to me that the German licence will be recognized. The problem must be resolved, even if we have to wait until an action for discrimination is brought before the European Court of Justice. I take the view that the term 'European driving licence' is a case of fraudulent misrepresentation.
The Committee on Transport and Tourism has adopted four amendments for the second reading. My group will support them. The directive, as we know, is due to enter into force on the first of July this year. We in Parliament do not wish any further delays, for the introduction of the credit-card format is already being used as an excuse, by the German Government for example, for not implementing the 1991 Directive by the prescribed date. Its stated intention is to wait until the plastic card is introduced.
Mr President, I welcome the Commission proposal that the Member States be given the opportunity to introduce a model Community driving licence on 1 July 1996 in the form of a 'credit card' -type document as an alternative to the paper version. First of all, such a document offers the basis for national driving licences that are comprehensible and recognized throughout Europe, which means greater security for licence-holders.
Secondly, it facilitates any spot-checks that may be necessary and thereby enhances road safety. Thirdly, it guarantees greater flexibility of use while reducing the risk of licence forgery. Fourthly, it satisfies the desire of many people nowadays for effectiveness and efficiency and for practicality and flexibility in the use of things and in dealings with authorities and institutions. That is precisely why I expect many Member States to take the opportunity to introduce this type of model driving licence as quickly as possible, even though it is unfortunately not compulsory.
I should like to congratulate the Council on its decision to side with Parliament in opposing the Commission proposal to limit the validity of the licence to ten years. This decision gives user states the chance to decide themselves on the term of validity of the driving licence, which, though drawn up in accordance with the EU model, is still a national licence.
At the same time, the Group of the European People's Party not only favours a far longer term but actually supports unlimited validity. This would help to save money and to minimize bureaucracy. The introduction of a separate space in which the issuing country may make optional entries is in line with the wishes of Parliament. The utmost care must be taken, however, with medical data in particular, in other words details of blood group, allergies and suchlike and indication of willingness to donate organs, to ensure that there is also a separate written statement of consent by the licence-holder.
The option of including bar codes and national symbols - which, of course, must not impair comprehensibility and mutual recognition - accords with the legitimate interests of the Member States. Let us hope that this also contributes to speedy implementation. I propose that we support Mr Farassino and his report.
Mr President, we have to be strict about not allowing Member States to collect tax on driving licences annually. I also support Mr Farassino in urging that a reference to the flexible use of driving licences and to the prevention of forgery should be included in the directive. It would also be sensible to include information on the driving licence about consent for organ donation. I failed completely to understand why a centralized monitoring system in the form of a register of penalty points should be introduced in connection with driving licences. Restricting the duration of licences to ten years would also increase bureaucracy unnecessarily.
The requirement laid down in the directive that lorry drivers who wear glasses should lose their licence after 1 July has caused great amazement among the Finns. The wearing of glasses or contact lenses with a strength of +/-4 does not in any way hinder their driving. There are proportionally more long-sighted people working as professional drivers than in any other profession. I would like to ask the Commissioner how this error will be rectified. Parliament will have to request immediate negotiations between the bodies concerned in order to correct the directive in this respect.
Mr President, with the prospect of more people moving around the European Union more freely, my Group and I welcome the harmonisation of driving licences. This proposal from the Commission, with the sensible amendments from the rapporteur, will take the harmonisation process forward by requiring a common code system for conditions under which any driver is authorised to use a vehicle.
In the European Union we have already had mutual recognition of driving licences for some time now. But that has not meant that every police officer in every Member State inspecting those licences fully understands what is communicated or written on them. The new licences will make certain that police officers will be able in the future to appreciate and understand the information contained in them. The driving licences are certainly going to be of value to road safety. They will certainly enhance the feeling of the right of movement by EU citizens and they will also certainly benefit disabled drivers.
The licence also contains a micro-chip and it is this that has caused the greatest debate among the Members. As well as codifying conditions under which the owner can drive, the micro-chip could store useful information as suggested already concerning the willingness to donate organs, as well as medical requirements and needs of the driver himself. I can understand and appreciate the fear that might be felt among certain people that this card would develop into an ID card, via the back door. To offset that danger, the rapporteur and the Commission have agreed to a special committee, which will examine the confidentiality and security implications of the micro-chip.
In the meantime, I certainly welcome the rapporteur's report with the hope that the Commission will give that report their full support. I also look forward to more people, even from the island of the United Kingdom who have the habit of driving on the wrong side of the road, driving even further on the continent of Europe.
Mr President, the common position of the Council on the amendment of the Directive on driving licences has already taken account of major proposals made by the European Parliament, which pleases us, although we should have welcomed the replacement of some discretionary clauses by peremptory clauses. So let us regard this proposal as a first step in the right direction, though not perhaps the last.
But driving licences are also part of our citizens' everyday lives. That is why it is important in our eyes that, besides being an instrument of harmonization, driving licences should also be a means of improving control and security, that they should perhaps also contain information which might even make the difference between life and death in critical situations. We therefore hope that all the Member States will agree on a sound compromise between data protection and the sort of information that contributes to safety in general as well as to the safety of the individual.
It does seem to me, however, that the most important of the amendments is the fourth, the aim of which is to outlaw the imposition of annual taxes on driving licences. If this amendment is not accepted, we run the risk of seeing the European driving licence pressed into service as a means of levying new vehicle taxes, which could also vary between countries. The beneficial effect of the introduction of a European driving licence would, in my opinion, be completely overshadowed by these disadvantages. That is why we also support Mr Farassino's proposal, and we hope that he will obtain a majority here in the House for all his amendments.
Mr President, despite the unresolved issues, I believe that we can generally be satisfied with the work done on this Directive. The Commission, with its credit-card model, has put forward a foresighted proposal. It represents a successful compromise between harmonization and respect for the specific characteristics of our Member States. Every citizen of the EU who lives for more than three months in another Member State will come to appreciate the advantages offered by this Directive.
In the same way, Member States will be able to switch in due course from paper licences to the credit-card format and will do so secure in the knowledge that the necessary interoperability of the 'credit-card' -style driving licence is guaranteed in all Member States. And from a parliamentary point of view, we too can take pleasure in the fact that some of the results of our work are reflected in the common position. Licence-holders who so wish, for example, will now be able to have their blood group and allergies entered on request and make a voluntary undertaking to donate organs. Anyone who remembers the first reading here in the House will know that even this dictate of common sense did not pass unchallenged by some Members. But let us hope that today at least we shall make the rapid administration of first aid our prime concern rather than exploiting the all-too-serious subject of data protection for the purpose of panicmongering.
Mr President, let us begin by heartily congratulating the rapporteur, Mr Farassino, on his report. Naturally it is not the first time this matter has been discussed here in Parliament, but we are in fact close to taking a further step in the right direction.
I am glad to note that in the Council's common position Parliament's amendments adopted in first reading and accepted and approved by the Commission at the time have been included. Consequently the Member States will be able to add, in a special heading designed for the purpose, data not connected with the administration of driving licences or management of road safety if the holder gives his agreement in writing.
I have noticed in what some Members have said that they naturally have some reservations with regard to revealing that kind of information, but that is why there is a guarantee that it will be done only with the holder's written agreement. As a result of that rule the driving licence can even be used as an identity card, but only, I repeat, if the holder agrees.
I would point out too that in the common position it is expressly stated that these additions can in no way make any alteration to the use of the new model as a driving licence.
As honourable Members are aware, special space is to be reserved on the card with a view to the possible introduction in the future of a microchip or similar computer device. The Commission intends to set up a working group to study this question and in the light of its conclusions we shall consider whether or not to make a formal proposal. I hope that as a result the disquiet expressed amongst other things by many Members at first reading will be allayed.
Another contentious point in the discussion was the length of validity of the card, which the Commission had proposed as ten years. Like a small majority in Parliament I regret that the Council has unanimously removed that provision. But I thank Parliament for giving the Commission its support at first reading.
As regards the amendments tabled for this second reading, I must inform honourable Members that the Commission cannot entertain them. Three of the four amendments proposed by the Committee on Transport are identical to those already made at first reading, when the Commission said that it could not accept them. The Commission also explained the reasons on that occasion and I am quite ready to do that again briefly.
Amendment No 2, which is to the effect that the full name of the Member State issuing the driving licence must be given, diverges from the existing provisions for the paper licence, for which the mention of the Member State is optional. A Member State will in any case have to be mentioned since the initial for the country must be printed on one side of the card.
Amendment No 3 aims at deleting the words 'European Communities model' on the licence. However, the position is that mutual recognition of driving licences is ensured by those words. For that reason we cannot accept that amendment either.
The subject of Amendment No 4, namely cost of issue, falls, as Members know, exclusively within the province of the Member States. Unfortunately no other answer can be given to the honourable Member who spoke more particularly on that point.
Amendment No 1, it is true, is new but, I think, premature. Naturally I can entirely agree that the incorporation of a microchip in the driving licence provides opportunities for greater flexibility of use, increased security and reduced risk of forgery. However, that amendment cannot be included in the text because it would anticipate the conclusions of the working group which the Commission is to set up to produce a report on the consequences of incorporating a microchip or a similar device in the driving licence. That will be dealt with later, but all in good time.
In conclusion I should like once again to thank Mr Farassino and his colleagues from the Committee on Transport. I hope that the whole matter will now be settled quickly even though honourable Members still put a question-mark in here and there.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Inland waterway transport
The next item is the recommendation for second reading (A4-0170/96) on behalf of the Committee on Transport and Tourism, on the common position established by the Council (C4-0096/96-95/0106(SYN)) with a view to adopting a Council Regulation on common rules applicable to the transport of goods or passengers by inland waterway between Member States with a view to establishing freedom to provide such transport services (rapporteur: Mr Le Rachinel).
Mr President, ladies and gentlemen, the proposal for a Council Regulation on my report relates to the free provision of services in the transport of goods or passengers. The intention is to create a legal guarantee of free access by transport undertakings in the Community Member States to inland waterway transport.
The Commission considers that, since Austria joined the Union, a new arrangement is required. This is because Austria has concluded bilateral agreements with Germany and the Netherlands. They make access to the international inland waterway transport market more difficult for carriers in that sector who are based in other Member States. These bilateral agreements are therefore incompatible with the principle of the free provision of services. Not only that, but they imply a discrimination based on nationality.
In this area, the Court of Justice of the European Communities, in a judgment of 22 May 1985, specified that, where inland waterways were concerned, the Council should within an appropriate period free access to the inland waterways transport market of any discrimination based on nationality. Austria's membership of the European Union thus offers an opportunity to do so.
The initial Commission proposal was adopted unamended by Parliament on first reading. The common position introduced only minor amendments, mainly editorial in nature, stressing however the fact that the owner of a vessel used for transport between Member States and in transit between those States must be under the flag of a Member State and have its home port in one of those States. I fully endorse this proposal.
This proposal has therefore been adopted unanimously by the Committee on Transport and Tourism on the second reading. It is therefore this report, which poses no particular difficulties, that I have the honour of presenting today to be voted upon in this House.
Mr President, I thank this House, and especially the rapporteur, for the exceptionally positive approach that has been adopted towards the common position of the Council on the basis of the Commission proposal. As the Commission made clear in its communication to Parliament of 7 March this year, it has accepted the few amendments made to its proposal by the Council, because those amendments effectively do nothing to change the objective aimed at. That objective, as the rapporteur has just reminded us, is to establish the free provision of services on transport links between Member States. This will enable the Community's inland waterway transport enterprises to have free access to all intra-Community traffic, with no discrimination based on nationality or home port.
It seems to me that this is an important step towards a properly integrated Community inland waterways market. And, once again, I thank the rapporteur and Parliament for their solid support.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Green Paper on innovation
The next item is the report (A4-0165/96) by Mr Argyros, on behalf of the Committee on Research, Technological Development and Energy, on the Commission Green Paper on innovation (Vol. I and Vol. II) (COM(95)0688 - C4-0609/95).
Mr President, ladies and gentlemen, Commissioner, today's debate on the Green paper on innovation is timely and I hope that it will be of help to the Commission and the Member States, and also to European industry, in the determining of priorities.
We in this House have debated the questions of competitiveness, development and employment on very many occasions, but only rarely have we focused on the importance of innovation in the pursuit of those three objectives. The challenge for a policy on innovation is four-pronged: firstly, to underscore the fundamental importance of innovation to prosperity; secondly, to assist the introduction to the market of new products and processes by facilitating their viability during the initial stage of an innovative investment; thirdly, to reward innovative activity through fiscal policies, and, fourthly, to ensure that the regulatory and administrative environment facilitates innovation. There are two truths which need to be emphasized, by way of qualification: the first is that research and technological development are not synonymous with innovation; the second is that successful innovation means, more than anything else, success in the marketplace.
In order to be relevant and effective, the research and technological development policy of the European Union should not, I believe, seek to define technological priorities for industries that operate in rapidly changing global markets. Nor should it become a form of hidden state aid for sectors that cannot effectively compete in such markets.
Lastly, we should not base our efforts on the false hypothesis that innovation is a linear result of the research and technological development process; that the more that is spent on basic research, the greater, axiomatically, will be the output of technology products, and that that, in turn, will lead to increased innovation. The innovation process is more complicated than that, and we in the European Union should ask ourselves whether the existing research and development policies and structures are based on an up-to-date understanding of the subject. In the opinion of the Committee on Research and Technological development, this policy must focus more on the diffusion of technical and scientific know-how by making technologies more accessible, relevant and exploitable across the European Union. And therefore a strategy focusing on the dissemination of research results must support research that is inter-disciplinary, application-orientated and network-driven. It must develop regional networks of non-industrial and industrial institutions and elaborate visible aims to help society understand the research and technology process and to become involved.
In that context, three routes of action in the Commission's proposal deserve special mention.
Firstly, the encouragement of innovation in small and medium-sized enterprises. This means that research policy must take account of the needs of SMEs and of their capacity to manage technology programmes by creating networks which will help those businesses and enhance links between the INNOVATION programme and national programmes.
Secondly, the furthering of the mobility of researchers as an important means of diffusion of innovation via the strengthening of links between the INNOVATION programme and Activity Four of the fourth framework programme. This route of action must include more industrial research laboratories in its fourth activity.
The third route of action that deserves special mention is the improvement of the financing of innovation. This is not, strictly speaking, a matter for government or for research policy. Rather, it is a matter for private investors and for the companies themselves, which are impeded by the prudence of institutional investors, the structure of tax systems and their own lack of technical expertise. Yet the investment structure with regard to the fostering of innovation in the European Union is so underdeveloped that the subject is an important public policy issue.
One of Europe's main weaknesses, in fact, lies in a failure to translate technological research results and technical know-how into commercial success, chiefly because of the ineffectiveness of the financing system. By establishing a more effective structure the INNOVATION programme does help, but there is a manifest need for more concerted and systematic action by the Commission to improve the financing sector. It might be useful for the Commission to think of other ways of improving the financing situation, such as the linking of research and development programmes with financing initiatives, the nudging of public authorities in Europe in the direction of innovation through public contracts, the strengthening of actions to translate university research into commercial prototypes and to make researchers into entrepreneurs. Without things of that sort I think that the Union will fail in its activities.
In concluding, Mr President, I would like to emphasize that innovation depends not so much on the financing of research collaboration programmes in the so-called 'strategic sectors' as on the existence of a dynamic single market with a clear administrative and regulatory framework. And I believe that the effectiveness of the Union's research and technology policy demands the promotion of collaboration and coordination via integrated strategic diffusion of the results of research and technological development.
I would like to begin by congratulating Mr Argyros on this excellent report and the work he has put into it. It is a credit to this House. Millions of years ago the dinosaurs died out because they could not adapt fast enough to a changing world. Today the same fate faces European industry if we cannot make change our ally.
Innovation is the lifeblood of the new global economy and our only hope for survival in a hostile economic environment. But the picture painted by the European Commission is none too bright. Clearly the European Union lags behind its major competitors in almost every field; research and development, the dissemination of information, attitudes to training, the business environment and so on.
The picture is made bleaker still by the attitude of Member States such as my own where innovation is sacrificed on the altar of short-termism. A lack of long-term planning and an obsession with dividend payouts to shareholders mean that innovation is left a long way down the list of priorities. Europe's role in curing this disease is strictly limited but that is why we have to make sure that what we do, we do well. Above all, we have to bridge the gulf between business and science, not only in terms of disseminating information but in building a working partnership between innovators and industry. The two are not chalk and cheese. They should be flip sides of the same coin.
Making this a reality begins at the most basic level. We have to create an environment that is favourable to science and innovation in every corner of society: making the most of science education for our children, providing better links between schools and the workplace, designating 1996 as the Year of Lifelong Learning, creating better research facilities for academics, financial incentives for research and innovation, and accessible scientific news for the layman. These are the foundations for an innovation-based society and industry.
The Commission's proposals and the recommendations in this report could kick-start this process. In particular, through the creation of a sectoral taskforce, they provide a basis for bringing science and industry together in a goal-driven team. They also mark a move away from the old subsidy-based approach. Our task must be to make sure that the Member States show equal determination to fulfil their part of the bargain. Action in Europe is no excuse for complacency at home.
Mr President, I would like to begin by thanking the rapporteur, Mr Argyros, for an altogether excellent report and for the fact that he paid considerable attention to the viewpoints of the Social Affairs Committee. I shall restrict myself to the social issues.
The relationship between society and innovation is a symbiotic one. On the one hand, the way a society is organised plays a major role in determining whether innovations come into being at all. On the other, innovations can in themselves change society. This is the way it has always been. Innovations have played a large part in the treatment of disease, conditions for the disabled, improving the environment, improving working conditions for people on the production line and in creating employment in thinly populated areas. They can also play a significant role in the future too.
I am often asked whether innovation will create new jobs. I usually answer that it depends on whether one takes the short-term or the long-term view, whether one sees the issue in its narrowest sense or more broadly. Narrowly speaking, and in the short term, innovation in a limited field can of course result in fewer jobs. However, history shows that societies which have been open to innovation have always been the most competitive societies, societies which have been able to carry on and create new jobs. I am therefore convinced that a society which favours innovation also creates jobs.
Education and training is important, the relationship here too being two-way, since a society with a high level of education will also give rise to greater innovation, while innovation itself requires highly skilled people. For example, innovation has resulted in the information society and in a high level of training.
Finally, a word about business and employees. It is sometimes said that employees and co-determination for employees are a burden on industry. Where innovation is concerned this is definitely not the case. In companies where employees have considerable influence and co-determination is important it is much easier to foster attitudes which are favourable to the implementation of innovations. This is why co-determination and employee participation is incredibly important in a society which seeks to be innovative.
Mr President, we have to face the fact that the Community's competitive position in relation to Japan and the United States is going backwards and not forwards. We must also face the fact that the evidence is clear that it is not a failure in research which is the problem but the failure to apply the research to products and processes.
This is not an assessment which is new to us on the Committee on Research, Technological Development and Energy. We have been aware of this for some time and, indeed, we can claim that it was at the insistence of Parliament that the innovation part of the framework programme has been increasingly important in recent years. In fact, as we know, within the current fourth programme innovation is a fully-fledged programme in its own right.
The Commission's Green Paper is a welcome document. It recognizes the need for some new thinking to encourage the innovation processes. Proposals for action at Community level are now awaited from the consultation process which the Green Paper has initiated.
I wish to congratulate the rapporteur, Mr Argyros, on the quality of his report and the very strong efforts he made to take into account fully the opinions of other committees, as Mr Andersson has acknowledged. The rapporteur subsequently went to the bother of tightening up the resolution to make it much more focused and that was unanimously approved by our committee. Because of this the Socialist Group fully agrees with the resolution and we will vote against any amendments.
The contribution which R & D will make to economic growth and employment in the Community in the next twenty years will depend little on future R & D. It will depend on exploiting the work that has already been done. Over the years Community research has created a great reservoir of ideas. The task now is to ensure that this knowledge reaches every manufacturing and service business. Production processes and services activities have to be broken down into their components and analysed for methods of improvement. That is the culture we have to encourage. It is truly a formidable challenge to the concept of the information society.
Actions at Community level will be useless unless there is a strong link with regional and local technology and innovation centres. Member States have a key responsibility to promote these centres and, where appropriate, the structural and cohesion funds of the Community should be used in support. The big idea concept will not solve our problems. A multitude of small applications probably will.
In backing this report, the Socialist Group calls on the Commission to incorporate the ideas which have been expressed in the resolution and in the explanatory statement into the action plan which we await with keen interest.
Mr President, ladies and gentlemen, I also see this piece of work, the Green Paper on innovation, for which I express my special thanks to the Commission, as an important contribution to the urgent and intensive discussion on the preservation and securing of jobs. This problem is currently the main concern of the European Union. Jobs will only ever be secure if we establish ourselves in a leading position in the technologies of tomorrow. In this respect, I believe that three particularly important points are made in the Green Paper. First of all, there is the dissemination and exploitation of research results. This process, which we sometimes rather indiscriminately call 'technology transfer' , is still inadequate in many areas, even in those fields such as biotechnology where the division between basic research and product development is often very blurred and fluid. For that reason, we call for more interaction between the Innovation programme on the one hand and the specific research programmes and Commission policies on horizontal dissemination of research results on the other, as well as for the development of a methodology involving the cooperation of all bodies responsible for the dissemination and exploitation of research results, both horizontal and vertical, in order to identify models for the more rapid conversion of research results into marketable products.
In addition, it is naturally essential that research findings should be presented in an informative and intelligible manner to the general public and that a technology culture should be promoted. At the same time, I am aware that these two efforts cannot be centrally directed but must come from below, so to speak, beginning in school.
Secondly, in the European Union we have 15 research policies, many of which are formulated in isolation. If our innovative capacity is to be enhanced, closer cooperation at national and Union levels is necessary. It is also important that the dynamic balance between two factors is preserved, namely the coordination of activities and promotion schemes on the one hand but also the necessary competition for the best solutions on the other. This necessary competition is not simply a matter of duplicated effort at twice the cost but also releases creativity and ideas for the future, and they are just what we need!
Mr President, Commissioner Cresson, I cannot begin to speak about technological innovation today without mentioning the event which was unfortunately on the front pages of many of this morning's newspapers: the loss of Ariane V. I think it is in difficult moments like this in one of the Union's strategic research and development programmes, that there should indeed be clear priority objectives without giving way to frustration or emotional criticism.
Coming now to the Commission's Green Paper, I note that it contains much valid analysis and thought: some traditional, some innovative. The analysis of Europe's decline in the innovation league is now traditional, as are the lack of fiscal and financial instruments for the creation of businesses, particularly as compared with the American models, the limited integration between public research and industry, the vague areas in the protection of intellectual property, the limited coordination of national and Union policies, and the limited mobility of researchers.
But the identification in the Green Paper of innovation in the firm with success on the market is new and strong, as are the recognition of the basic cultural problem, and that the success of the modern firm is based on technological competence, entrepreneurial competence and learning capacity, and hence, in particular, the importance of small and medium-sized firms using the emerging information networks in the now imminent challenge of the information society.
The previous Commission also raised the issue of the economic and commercial potential of research projects, and the fourth framework programme is steeped in this principle, but this Green Paper seeks to focus even more on firm/research involvement, introducing the task force experiment. Thanks to the dialogue Commissioner Cresson pursues with the Committee on Research, we have finally understood and largely concurred with the reasoning behind the task force experiment and the merit grid used to identify the issues proposed by the task forces themselves: being intelligible to public opinion, the capacity for economic and competitive decline, the potential for triggering off a virtuous circle between industry and research. This validates the task force model for later implementation in the Fifth Framework Programme.
I recognize the potential of this approach and I am sure we will continue the debate and exchange of views with Commissioner Cresson when it comes to refinancing the Fourth Framework Programme. For the moment, we approve and encourage the Commission's efforts in the Green Paper. But novelty should not deter us from taking the most traditional, familiar and yet necessary measures: development of a European capital market for small firms, simplification of administrative formalities, researcher mobility.
Finally, I would like to conclude by congratulating the rapporteur on the authority with which he has put together a coherent report which respects the opinions of the European Parliament, out of a sea of additions and suggestions, to the point that he actually invented a procedure which we have christened the 'Argyros procedure' in the Committee on Research.
Mr President, ladies and gentlemen, Commissioner, I should like to compliment Mr Argyros on his report and thank him for his positive cooperation both within the Committee on Research, Technological Development and Energy and outside it. That has resulted in a brief, cohesive resolution. The most important message of the green paper is that the Commission, like a number of Member States, is extending technological policy into innovation policy. In itself it is a readable document with a good analysis and lines of action which seem likely to be effective. The headpiece put on it with the task force is rather incomprehensible to the Liberal Group.
Close coordination of research efforts is necessary. But that must not entail covert sector support. For liberals that is something akin to swearing in church. The development of generic technologies useful for many sectors can actually increase the competitive capacity of the whole European Union.
Secondly, the distribution of powers between national authorities and the European authority according to line of action is arguable. Innovation policy including technology policy needs to be developed and implemented at national level unless the extent of the problem or of the scale is of such a nature as to require an approach at European level. Innovation policy for the small and medium-sized businesses seems to be pre-eminently a task for the national authorities. Naturally certain things can and must be fitted in to the European innovation policy directed to large undertakings, but it is to be expected that the national authorities are most aware of the needs and requirements of local small- and medium-scale businesses.
Thirdly, renewal of the economy and the economic structure must to a considerable extent be initiated by smalland medium-sized businesses, able to play a full part and not be obstructed by administrative procedures which act as a keener brake on a small firm than on a large one. Besides, small- and medium-sized businesses are not a homogeneous group of undertakings but an extremely diverse group. A different approach according to the target group is desirable. So I am glad that my amendment on that has been taken up.
From various enquiries it seems that with small- and medium-sized businesses one working year's research and development provides twice as many innovations as in big business. But the number of innovations successfully introduced on to the market is pitifully small. The percentage of success for Europe as a whole is only 20 %. That is primarily due to strong selectivity on the technological sides of innovation and insufficient attention to market aspects.
My Group hopes that a fundamentally different approach to the problems of innovation will lead to a new and effective policy with, as its aim, wide scope for innovative firms and new opportunities for employment.
Mr President, the Commission's Green Paper on innovation shows an awareness of the importance of the relationship between innovation and society, but in outlining the innovation strategy it fails to deal, for example, with the relationship between innovation policy and environmental policy, nor does it discuss innovation policy in relation to social policy and labour market issues. In the report of the Committee on Research, Technological Development and Energy Mr Argyros has taken due note of the points made concerning these issues in the opinions of the Committee on the Environment, Public Health and Consumer Protection and the Committee on Social Affairs and Employment in particular.
Innovations obviously have a positive impact in many ways, but not necessarily a positive social impact. Innovations can help to create new jobs and entire industries, but the opposite can also be the case. Research into the social impact of innovations should therefore form a part of innovation policy.
An increase in production efficiency as a result of innovations should also be beneficial to employees, for example by leading to shorter working hours and a redistribution of tasks. It is also important to emphasize, as the committee has done, that only in organizations with well-developed communication producers and high levels of employee participation can the opportunities provided by innovations be exploited effectively.
Finally, I should like to emphasize that the innovation policy presented by the Commission focuses too much on technology. Social innovations and cultural innovations should be supported by the EU, particularly since these areas are becoming more important in safeguarding individual well-being and improving employment prospects.
Mr President, I should like to begin by thanking Mr Argyros for a very good report, which I largely support. I have nevertheless tabled three amendments, as I believe there are a number of things Mr Argyros has forgotten. We Greens believe that it is important to create the right conditions for innovation but perhaps not so much in order to compete with the USA and Japan as to move towards a sustainable society with environmentally friendly policies.
My first amendment concerns environmental taxes. I believe that if the Union can bring about an environmental tax reform at Union level, this will as a matter of course enormously increase the level of innovation in three important sectors - the environment, energy and transport. These are three areas in which the Member States of the EU today lack proper innovation which would help them cope with environmental problems, growth and unemployment. The Union should not risk falling behind on these important issues because of a fear of innovation and change.
It is also absolutely essential that risk capital should be made available for innovators. I propose that the NASDAQ model should be used to achieve this. My final amendment is aimed at the inclusion of young people too in a European network, whereas the committee today only proposes women. Thank you.
Mr President, Commissioner, ladies and gentlemen, the will and the ability to innovate are the keys to the economic and social future of the entire Community. Europe in particular has to remain a leading player if it is to safeguard its international competitiveness, not only in terms of economic performance but also in the exploitation and widespread application of new forms of technology. For one thing, I advocate more vigorous support of the Scientific and Technological Option Assessment unit (STOA). I regard this as an absolutely essential point, because technology assessment helps to broaden the range of instruments available for technological forecasting.
The more complex scientific and technical developments become, the more important it is to explain the consequences of new technology to the public and to assist MEPs in their decision-making with the aid of STOA. STOA should cooperate closely with the Institute for Prospective Technological Studies (IPTS), and the IPTS should be assigned a key role in improving the coordination of European technology assessments.
One of the main aspects of innovation is the question of security and access to information. At the Euratom Conference on the Control of Nuclear Material in Novosibirsk, which I attended yesterday, it became clear how important innovation is in the domain of control. It is also important to be aware of the need to promote initial and advanced training in this domain. Innovation in the field of human resources must take place through the development of the existing programmes, such as Socrates, Leonardo and TACIS.
I also call on the Commission to create a European network of women self-starters. We are undergoing a comprehensive structural transformation from industrial society to service and information society. The service sector is a women's domain. The number of women who have started businesses has increased considerably. The reasons for the higher proportion of women self-starters lie in the marked improvement in the vocational training of women, and another factor nowadays, of course, is that on completion of their vocational training many women have no prospect of finding a job or have to work under the constant threat of unemployment.
The most important enabling measure for women self-starters is state-aided professional consultancy. A special coaching model would be highly desirable, in other words advice provided over a lengthy period by a consultant for particularly innovative self-starters, be they men or women. Consideration should be given to the establishment of intersectoral, supraregional and European coordinating agencies for business start-ups.
Mr President, ladies and gentlemen, I would first like to pay tribute to Mr Argyros for the quality of his report. This report comes at the end of the consultation period which has provided an opportunity to an unprecedented debate on innovation throughout the European Union.
The consultation process, for which more than 30, 000 copies of the Green Paper were distributed, involved a series of 17 national conferences attended by nearly 5, 000 executors from business and public authorities. I note that the comments and suggestions made by Parliament generally endorse those expressed during the consultation process, and I also observe that Parliament rightly insisted on the need to take the social aspect of innovation into consideration, in order to take account of the needs and expectations of our fellow citizens and involve the workers in the process of innovation.
I should like to comment on the main suggestions contained in Parliament's motion for a resolution. First, the dissemination and exploitation of research and technical development results. Parliament calls for more support for the Innovation and Mobility programme, and suggests the creation of a Dissemination and Exploitation Task Force. I thank Parliament for this support for programmes which the Commission proposes to reinforce in the fifth framework programme.
Regarding the creation of an Innovation Task Force, it is clear that - whether or not it be in the form of a task force - the fifth Framework Programme will have to ensure greater coordination between specific programmes and with the Member States. Parliament wants there to be greater awareness of the 'Innovation' process, with the preparation of innovation indicators and a rolling review of best national practices in the encouragement of innovation. The debate centred on the Green Paper has highlighted the need for deeper knowledge of innovation and the present shortcomings in this area. In particular, we need to have a way of comparing - within the Union and elsewhere in the world - undertakings' performance in the area of innovation, the regional and national innovation systems and the national and regional policies pursued with this aim in mind.
The Commission will in future be preparing a regular report on innovation in Europe and on the policies that support it, drawing on completely reliable indicators.
Parliament recommends improving the orientation of research. I shall come back in due course to certain observations in this chapter, especially those regarding the social aspects of innovation and the task forces.
The fourth concern expressed in this chapter is support for the various forms of cooperation between the innovation actors. This recommendation by Parliament reflects the perception, shared by the Commission, that innovation is an interactive process which feeds on the relations between undertakings and research centres or support bodies, including financial bodies, as well as between the undertakings themselves. Collaboration between complementary professions and occupations, which is one of the basic mechanisms of innovation, will have to be reinforced in the fifth Framework Programme.
Parliament expresses a wish for improved cooperation and coordination between national and Community research policies. As you know, I fully share this concern. At the time of my inaugural address, I clearly stated to you my intention of using every opportunity afforded by the Treaty in this area. This coordination exercise was systematically launched in the fourth Framework Programme, since every programme committee is required to devote a proportion of its working time to it each year. This first stage relates to the pooling of information on existing policies and instruments. The purpose of this inventory is to enable us to move onto a more active and forward-looking phase in the course of the fifth Framework Programme, to enable research and innovationsupport policies to be coordinated from the start of their preparation.
As far as task forces are concerned, I shall come back to that point, since they are the subject of a specific comment in the report, but I can state here and now that in my view they would not fully achieve their object unless they were to give priority to broadly based dialogue with the socioeconomic and scientific protagonists and to the coordination of national and Community research projects, for example by setting common objectives.
In reply to Mrs Heinisch's speech, I can say here and now that the Office of Scientific and Technical Options Assessment certainly has a place within this machinery, and that cooperation with the IPTS, in order words the Seville Institute, in particular, must be improved.
Regarding the economic and financial considerations for innovation, in other words the problems of finance and taxation, the report recommends a review of the impact of taxation policies on innovation, and concerted action in this area, and in the area of finance. In this context, I must recall that taxation is a national prerogative. The Union therefore has little power of its own to influence policy in this area. The review recommended by Parliament, and previously proposed in the Green Paper, is one of the measures whose feasibility is being examined by the Commission.
As for the financing of innovation, this is one of the priorities which emerges from the consultation, and the Commission intends to advance in this area, within the limits imposed by subsidiarity. The action to be drawn up for the autumn will include a section entitled 'Finance and innovation system' , with four objectives.
First, encouraging investment in risk capital and equity, especially for the high-growth innovative undertakings which represent an important source of new job creation. Secondly, supporting the development of high-liquidity transeuropean capital markets for innovative undertakings. All the necessary conditions for the success of such markets, such as the federation of new markets or the ASDAQs, need to be in place. Particular aspects need to be considered on the legal and fiscal framework conditions and the provision of training in the necessary new professions, such as that of financial analyst. Thirdly, the conditions for access to long-term loans needs to be improved. Finally, the interfaces between technological innovation and the financial world need to be improved. This is where Parliament's suggestion of technical ratings come in. This idea, already carried out in Belgium and the Netherlands, could if successful be adopted by other countries. And the Commission may, in that event, be able to assist its dissemination.
The Commission also has to ensure that the existing instruments are fully utilized. The Commission departments, together with the European Investment Fund, are exploring ways of steering the latter's instruments towards innovation.
As regards the legal and administrative constraints - and you will know that simplifying administration is one of my major concerns - many measures have already been introduced or tightened up with my request in the fourth Framework Programme: for example simplified contracts, the two-stage procedure, etc. I have set up a working group, including users, to make further progress in this area. And a seminar on the subject has been arranged for 25 June.
Regarding intellectual property rights, I have duly noted the fact that Parliament is expressing a desire to see the cost of such rights and the time necessary to obtain them reduced, but that it also mentions the need for variable periods of protection according to product type in order to maintain competition from generic products. I would recall that, as far as patents are concerned, our position is less favourable than that of our main competitors, who have the advantage of being subject to unified patent law. Which is more than we can say. The Community Patent Convention has not yet been ratified, despite the agreement concluded in 1989. Also, it has been suggested either that the convention should be simplified or that such a drastic measure as reintegrating patent law into Community Law should be introduced. The prospects that such a proposal will be adopted - as you know, it will have to be adopted unanimously - by the Council seem poor at the present time. But we cannot leave things as they are.
As regards the information society, where the economic stakes are substantial, in the case of biotechnology for example, I have asked my staff to study the possibility of introducing specific measures to assist small and medium-sized enterprises and the universities to protect their inventions, along the lines of the 'small entities fees' which exist in the United States.
Another point that was mentioned, and an important point, concerns the need to encourage innovation by small and medium-sized enterprises. The Commission is well aware of the potential represented by the SMEs in the areas of innovation, job creation, flexibility for the economy, and growth. Numerous steps have already been taken to benefit the SMEs: the measures known as 'technological stimulation of SMEs' , in other words the extension of the CRAFT programme, offering them the possibility of two-stage applications - a simplified first stage, enabling them to obtain a feasibility bonus, simplification of forms and contracts, and the inclusion of filing costs and renewal fees within the eligible basis for the new framework of state aid to research. It is equally desirable to take account of the diversity of these enterprises, and hence the need for policies adjusted to the different categories of SME. Many of them simply want to improve their products or processes by using the most appropriate new technologies, without necessarily having the desire or ability to conduct independent research. The action taken to assist enterprises of these types is mainly designed to strengthen their capability to absorb new methods and leading-edge technologies. All these activities aimed at the SMEs are not, however, always very clear to them. Their clarity and effectiveness need to be strengthened on the occasion of the fifth Framework Programme.
A number of measures are being considered, such as those to merge, within a single horizontal programme, the activities aimed at the SMEs - in other words, primarily technological stimulation schemes - and the Innovation programme, which would strengthen their cohesion and make it possible to offer the SMEs a single innovation interface within the Framework Programme.
I also consider it essential not to underestimate the potential represented by large undertakings in the field of research and innovation. Support for collaboration between large undertakings and SMEs is therefore a line worth pursuing.
Among the many recommendations and new ideas that it presents, the report expresses the desire that consideration should be given to means of steering the structural funds to innovation. The Commission has already taken action along these lines: first by virtue of the Community initiatives or Article 10 of the ERDF, for which it is mainly responsible; and secondly by virtue of the definition of the Community support frameworks which, in a way, are a general charter negotiated between the Member States and the Commission to define the purposes for which the structural funds should be used.
The mid-term revision of these Community support frameworks, currently covering the period 1994-1999, can provide an opportunity to emphasize this orientation.
The report also suggests the establishment of a network for women who set up in business. Such a network for women who set up in business is proposed in the integrated programme for SME 1997-2000, drawn up under the authority of Mr Papoutsis, which is currently being studied by the Council and by Parliament.
Regarding the social and training aspects of innovation, I have duly noted that Parliament recommends that the social dimension of innovation should be taken into consideration, both in order to steer the broad guidelines and evaluation of policies and to emphasize the necessary communication with the public and the educational role of television, consideration for the consumer, worker information and participation, and the training of the social partners in taking due account of innovation. The Commission entirely agrees with Parliament regarding the need to take account of the social dimension in innovation policies. I myself wanted the final socioeconomic research programme to include a section on training and one on exclusion. This social concern, like environmental protection, education and health, prompted the choice of themes for the first task forces.
As regards involving workers in the process of innovation within enterprises, my conviction is that this practice must become more widespread and become one of the basic principles of human resources management and the quest for quality.
Regarding education and continuing training after initial education, I believe we are equally convinced that this is the crucible in which individual capacity for innovation has to be forged. It must therefore play the greatest possible part in the acquisition of skills, such as creativity, a taste for experiment, and the aptitude for communication and teamwork. Technical education and vocational training must not be devalued, but the acquisition of a basic general culture is essential to facilitate the lasting suitability for new functions which innovation requires. In any case, it is an illusion to believe that a satisfactory education can be acquired once and for all in the early years of life. Training becomes a necessity that lasts all one's life. A great many proposals on this subject are included in the White Paper on Education and Training. The implementation of the Socrates and Leonardo programmes will incorporate specific measures to encourage innovation.
Although the responsibility for this is primarily national, it is important that a stimulus should be provided at Community level. That is why, together with my colleague Martin Bangemann, I launched the initiative entitled 'Learning in the information society' . This initiative has four main axes. First, the interlinking of schools throughout Europe; secondly, encouraging the development of software and syllabuses necessary to give a genuine educational value to this exchange network; thirdly, deciding with future users on the exchange topics to be organized as a priority, designed to meet both the educational needs that are common to the various states and the demands of pupils and students, while taking advantage of the existing cultural diversity; and, finally, assisting the formation of teaching teams to utilize the new technologies.
As for the establishment of innovation training courses for the social partners, this is a field to be explored in due course within the Leonardo and Socrates programmes, on the basis of successful national experience in this field.
Regarding the idea of a register of new qualifications created by innovation, I can tell you that I shall take due note of it. A study will be undertaken, after a stocktake of what is already in existence.
I now come to the subject of the task forces. This is a subject which was extensively debated on the occasion of the review of the proposal to extend the fourth Framework Programme. That debate enabled the situation to be clarified. I believe, in particular, that the two objectives aimed at by the creation of this instrument have been identified. First, helping to solve a number of priority themes by approaching them on a global basis, with collective identification of needs and a focus on specific results. And secondly by stimulating, as Mr Argyros's report emphasizes, cooperation in these fields at European and national level.
I have noted that Parliament regrets the insufficient attention paid to innovative sectors such as the information society, biotechnology and environmental technologies. I would remind you that it is not the purpose of the Green Paper to undertake an in-depth study of specific technological or sectoral themes. Nevertheless, I do of course recognize the importance of the information society and the promise held out by biotechnology and environmental technologies. The rapid utilization of all the potential opened up by the new information technology is certainly one of the major sources of innovation, both for business and for the public authorities and services. The setting up of the task force on educational multimedia and the initiative to be undertaken in the area of the information society form part of this logic.
That, Mr President, ladies and gentlemen, concludes the comments I have felt prompted to make by this very comprehensive and dense report, benefiting as it does from the opinions of several committees. Innovation is a crucial issue for the economy and for employment, and it has indeed been treated as such. I can only welcome that, and I have no doubt that this political conclusion will shortly be confirmed at the Florence summit.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
EURET programme
The next item is the report (A4-0090/96) by Mrs Plooij-Van Gorsel, on behalf of the Committee on Research, Technological Development and Energy, on the report from the Commission on the evaluation of the EURET programme (European research on transport) - final report (COM(95)0450 final - C4-0511/95).
Mr President, ladies and gentlemen, Madam Commissioner, the EURET programme is the first specific programme for research and technological development in the field of transport. It started off in 1991 under the second framework programme. The transport sector is pre-eminently a sector requiring a European approach. Research on and the introduction of new techniques and technologies are of decisive importance for solving the European transport problem. The start of European research in this field in 1991 must therefore at least be referred to as late. So it is no wonder that there is no European vision in the direction of R & D in the field of transport by land, sea or air.
The report before us today is an evaluation of the EURET programme prepared by a panel of five independent specialists. This evaluation was only started a year after the programme was due to come to an end. Moreover at the insistence of the Commission the evaluation had to be prepared within six weeks. It therefore lacks depth. The experts say so themselves. After that it took a further eight months before the evaluation report was sent to the European Parliament and then only in three languages - one more assault on the principle that every European citizen should be able to read documents in his or her own language.
Every Member of this Parliament has the right according to the Treaty of Rome to work in his or her own language. Nevertheless that right is regularly trampled under foot by the Commission. This question plays a part at Council level also, because yesterday the Netherlands ministers announced that they would take decisions exclusively on the basis of documents translated into good Dutch and ready in good time.
The way in which the evaluation of the EURET programme has been approached is not acceptable to your rapporteur. It would have been possible to start with the evaluation before all projects had been wholly completed. It is true that an interim report was made in 1993 but even that report came out a year later than had been envisaged. It referred to all the gaps in the control and management structure of the projects. Nevertheless there was no adjustment. The final report on the EURET programme was drawn up only after the specific transport programme in the fourth framework programme had been approved.
The final evaluation of EURET thus failed in its mission. It made no contribution to the fourth framework programme. The Committee on Research therefore hopes that the experts' recommendations will at least be used in the implementation of the specific programme and in the drafting of the fifth framework programme.
According to the panel's recommendations the Commission needs to take appropriate steps to arrive at joint or at least coherent aims with regard to research and technological policy and the common transport policy. The 1995 external monitoring report also calls on the Commission for a more specific vision in the field of transport. Cohesion between the programme's various areas of research and collaboration with other DGs in this field is essential. Overlapping must be avoided.
Sustainable mobility can be achieved only if the proper strategies are developed. The fourth framework programme is directed particularly to transport efficiency and only marginally to prevention and changes in modal distribution. Tele-working therefore needs to be encouraged throughout Europe because that is a specific technological application which may reduce mobility.
A further aim of many Member States is to reduce environmental pollution such as the emission of various harmful substances, by means of energy efficiency. Research can make an important contribution to the development of environment-friendly technology in the transport sector. For that too a European vision with a planned approach would not be out of place. Clean engines which use considerably less energy and therefore burn more cleanly would make the car more acceptable as a means of transport. For that a European directive on maximum emissions is needed.
Finally my last point. In 1994 when the period envisaged had expired, a further ECU 8 million was spent on extra appropriations in order to ensure that a number of projects within EURET were continued. Can the Commission say how that ECU 8 million breaks down? And what was the percentage contributed by Member States to these projects?
In conclusion, Mr President, transport, together with energy, the environment and town and country planning, is a crucial sector for the European economy in the coming century. Well-regulated transport means energyefficient, environment-friendly transport with the infrastructure geared to town and country planning. It would be sensible if the Commission were to develop such a vision in consultation with the European Parliament.
Mr President, we are taking part in a debate which shows both sides of the coin of research projects and I congratulate both Mr Argyros and the Commissioner who have been able to explain to us in detail a series of thought-provoking ideas about innovation in the European Union.
The positive obverse side of European research lies in innovation. But the reverse side of the coin is the project which we are discussing at the moment on the evaluation of a series of programmes related to transport. Experience in this respect has been problematical but the research which is at present under way and which is due to continue, is very important. Transport is increasingly one more structural variable on top of so many other social, economic and all sorts of other variables. It has not been possible for the recommendations of the group of experts to be incorporated in the fourth framework programme, and that is really serious.
We must put an end to such things in the European Union, because we may be brilliant at making declarations - like the green paper on innovation - and then very slow when it comes to considering evaluation studies and to the practical application of these interesting plans we draw up. We are dealing here with interconnection and interoperability in transport, a very fundamental subject; with the environmental effect of this transport; with accidents; with noise and atmospheric pollution; with systems of administration of air traffic. That is to say, a series of factors of enormous importance. And all that - if we may be critical - has been spoilt by inefficiency and red-tape which have ensured that studies do not arrive in time, that they cannot be used, that the money spent has been badly allocated by not arriving in time.
I hope there will be no repetition of this and that studies on transport will nevertheless continue to be an important feature of subjects for research.
Mr President, ladies and gentlemen, I would like to make it clear that I am replying here on behalf of Mr Neil Kinnock, who is currently travelling on official business.
The Euret programme has replaced the Union's original research programme in the transport sector. That was a trial. To judge by the general tenor of the evaluation report by the independent experts, that trial has been considered conclusive. Like the evaluation report, the report prepared by Mrs Plooij-Van Gorsel acknowledges the important contribution made by research to the definition and exploitation of an efficient European transport system which at the same time respects the environment. I welcome that. Mrs Plooij-Van Gorsel does however make various critical remarks regarding the content of the evaluation report and the way in which that evaluation was undertaken, and those remarks are reflected in the motion for a resolution. Rather than considering them all one by one, I would like to comment briefly on some of them.
In point 2 of the motion for a resolution, it is stated that the conclusions of the evaluation of the Euret programme could not be taken into consideration in the transport research programme because of poor synchronization between the timetable of this new programme and the timetable of the evaluation. That is only partially true. The first period for submitting proposals for the new programme in fact ended on 15 March 1995. Some of the recommendations made by the experts were thus able to be taken into consideration. Overall, however, the Commission shares the feeling that the evaluation report on Euret was not available at the time when it would have been most useful. Nor was it the only one to be in that situation, because of the provisions adopted in the third Framework Programme.
This situation was rectified with the fourth Framework Programme. In the adoption decision, it is clearly stipulated that the evaluation reports must be available and disclosed to the European Parliament before the Commission presents its proposal for the fifth Framework Programme.
The question of the coordination and complementarity of the European and national efforts, mentioned in sections 5 and 6, also has to be considered in a qualified manner. A minimum of coordination was guaranteed, as is always the case, through the agency of the programme committee. Here again, especially, I can reassure you. In the follow-up to the Commission communication, ' Achieving coordination through cooperation' , the CREST had its coordinating mandate strengthened. Ad hoc groups, broadly supporting programme committees, were set up. They were intended to make it possible to ensure good coordination and optimum complementarity between national and European activities.
As to the problem of administrative expenditure, mentioned in section 13 of the motion for a resolution, it must be considered in the light of all the different aspects. Of course this figure is higher than the average, too high, and in future we will need to ensure that expenditure in this category does not rise to such a level. But the programme was a small-scale one and, as you know, there are fixed costs that cannot be reduced. It is more difficult, therefore, to keep the administrative costs of smaller programmes at the ideal level. Above all, this was a first programme, so that this expenditure can be regarded as investment outlay. Thanks to this above-average effort, the administrative costs of the 'Transport' programme amounted to only 4.9 % of the total committed credits.
In conclusion, while we share Mrs Plooij-Van Gorsel's general opinion, as regards the points I have mentioned and various other points in the motion for a resolution, the Commission would have preferred to see more qualified statements, showing greater understanding of the constraints under which the Commission has to work when implementing research programmes.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Cooperation in research and technological development
The next item is the report (A4-0160/96) by Mr Pompidou, on behalf of the Committee on Research, Technological Development and Energy, on the communication from the Commission: ' Perspectives for international cooperation in research and technological development' (COM(95)0489 - C4-0502/95).
Mr President, ladies and gentlemen, this report is being presented on an evening when we have just discussed the excellent report by my colleague Mr Argyros, and my own report is naturally complementary to his.
The aim is to define, for the first time, the principles of a strategy for scientific and technical cooperation between the European Union and the rest of the world. This attempt had never been made before. Contacts were made haphazardly, as it were, between the European Union, especially the Commission, and its Permanent Representations in third countries. There was no defined strategy.
In fact, I could ask no better proof of this than the confusion - the unacceptable confusion - that exists in the Commission's report between scientific cooperation as such and technological cooperation. I believe a distinction should be made between the sharing of knowledge on the one hand and the conquest of new market shares on the other, thanks to the development of new classes of products through technological innovation, research and development.
And, as in the Commission report, which might have been discarded if Parliament had not been there, the projects are not identified. It seems to me necessary to identify major global projects designed to improve the overall state of the European Union, the Member States and the associated third countries, major targeted projects, research and development in respect of high-technology products intended to improve industrial production or consumer products, and then, on the other hand, research and development in respect of high value-added, innovative products, as is the case in particular with agri-foodstuff products.
The European Union also needs to be able to develop, together with third countries, a megascience in the field of particle physics, as is already happening at CERN in Geneva, and in the observation of the universe. And it is nevertheless necessary to maintain and recognize those fields of excellence that are specific and particular to the European Union.
Finally, the Commissioner, thank God, improved this report verbally this afternoon, or just now, by talking about the Argyros report and stressing the need to improve the protection of intellectual and industrial property, and we welcome that. After all, this is a real cause for concern, because in order for information to be able to pass between the European Union and third countries it is necessary to be able to define agreements regarding the protection of industrial and intellectual property.
And then, of course, we are also delighted that agreements are gradually being concluded, as they develop, with the countries of central Europe, the Baltic States and the independent States that emerged from the breakup of the former Soviet Union.
As far as the SMEs are concerned, the emphasis was on technological innovation, but I believe that - as the Commissioner said - it is necessary for there to be ties between big business and the small and medium-sized enterprises, based on observation of balanced partnership agreements, or otherwise the small would be crushed by the large. We can wave our arms around as much as we like, we shall achieve nothing.
In addition, we need to develop major transverse projects - that is our committee's opinion - on energy production, so as to improve the energy efficiency of transport, new information and communication technologies, environmental protection and climatology. This approach calls for a number of task forces, which have been defined.
Next, it is important to initiate targeted projects for monitoring space and the earth, for telecommunications and multimedia and, especially, for biology too, particularly in the field of genome research.
Also, one point that has not been touched upon either in the communication on innovation or in the Commission communication on cooperation with third countries is scientific and technical surveillance. Here, again, I welcome the fact that the Commissioner has indicated the need to strengthen ties between STOA - the Scientific and Technological Option Assessment Unit - and the Institute for Exploration in Seville, which she supports and has set up, and that all this is leading to specific measures which will be supported by financial funds, and in particular a European-style NASDAQ - an EASDAQ, for example.
In conclusion, Mr President, it is important to make a distinction between countries which are candidates to join the European Union and qualify for association agreements, the industrialized countries which qualify for cooperation agreements, and developing countries which qualify for assistance agreements. This can provide a basis for defining a genuine policy of cooperation with third countries, designed to bring to the fore a Europe of competences.
As far as the amendments are concerned, they have all been adopted by the Committee on Research, Technological Development and Energy, as have the amendments proposed by the Committee on External Economic Relations, the Committee on Development and Cooperation, and the Committee on Foreign Affairs, Security and Defence Policy.
As regards the last amendment put forward by Mr Holm, I have to confess that I don't understand it. It seems to me that he is firing at his own side, since research into the elimination of fissile materials will in fact lead to dangers of proliferation.
Mr President, I congratulate the rapporteur, Mr Pompidou, on his splendid report, but also and especially on his classification of the type of cooperation the European Union can put into effect depending on the type of partner country and the type of policy to be pursued. This is the key which has made the examination of this communication by Committee on External Economic Relations so much more effective. There are the countries applying for membership, where the intention is to promote a European model of free market development; the neighbouring Mediterranean countries, where improvements in quality of life and sustainable development are sought; other third countries, including technologically advanced countries, typically our competitors; developing countries, some already competing, others needing assistance.
Today the European Union is opening its Fourth Framework Programme to all European businesses, but the definition of a European business is not always very clear, and it is not always the most appropriate definition or the best adapted to stated policy. A breakdown on the basis of policy objectives ought to be considered for the Fifth Framework Programme.
The Committee on External Economic Relations therefore recommends that whenever the Commission draws up a new external cooperation agreement the chapter on opening up trade should be systematically accompanied by a chapter regulating intellectual property for technological trade and a chapter on scientific and technological collaboration geared to general policy objectives. That is the thrust of the three amendments proposed by the Committee on External Economic Relations to strengthen Mr Pompidou's text further, and I congratulate him again on an excellent report.
Mr President, let me first thank the rapporteur, Dr Pompidou, for the excellent report that he has produced. I also thank him for the special attention he has paid to the priority given by the Development Committee to the need to intensify the cooperation between the European Union and developing countries in research and technological development.
I would also like to thank the Secretary-General of the ACP, Dr Carl Greenidge who during an interesting hearing presented to the Development Committee the ACP perspective on the most important issues. His contribution helped us to identify the needs of the developing countries.
There is an increasing demand for cooperation on the part of the developing countries because of their awareness of the fundamental importance of being involved in the rapidly increasing innovation that is taking place in research and technological development.
Some of the areas of specific interest that have to be addressed include food supply, health and environmental protection and energy issues. These can make an important contribution in relation to new employment opportunities, to remove the many development bottlenecks and to overcome the marginalization of developing countries in global agricultural production and manufacturing. Food security and the health sector represent the main priority.
The need to strengthen cooperation between developing countries is urgent as underlined by the alarming report from the World Health Organisation on the increasing spread of epidemics and resurgence of diseases in new, resistant forms. A global emergency has been declared by the World Health Organisation on tuberculosis, which has killed millions of people in recent years.
Famines which were relatively rare in Africa in the 1960s, re-emerged as endemic in the 1980s and 1990s. According to the Food and Agricultural Organisation, 44 out of 52 African countries are presently threatened by severe food shortages. Devoting resources to getting more food to a given area is therefore of high priority.
A few guidelines should be essential to our cooperation with the developing countries, if we are to implement a research policy that truly serves development needs. Close association of the beneficiaries with the research activities from the earliest programming stages and sustainable development of local research capacity can lead to significant development of the skill levels available to developing countries and help ensure the dissemination of scientific results. The Development Committee was very happy to commend this report, as do I here tonight.
Mr President, ladies and gentlemen, allow me first of all to thank the rapporteur, Mr Pompidou, most sincerely on behalf of the Group of the Party of European Socialists for a really excellent report, and we shall certainly follow his recommendations.
On the report itself, I should like to say the following: when historians come to write the history of the 20th century, the section covering the last 20 years of this century will probably be headed 'Globalization' . For many years, indeed, we have seen the economic structure, the financial system and even environmental hazards assuming global dimensions. It is not only astronauts who see the world as a single entity. The world itself is developing an increasing number of common visions.
But the coordination of many activities into one global action must not blind us to the fact that continental, national and regional conflicts are on the increase. Some of them, as you know, are discussed here in the House too. The Cold War may be over, but real wars, conflicts between groups, regions and states, have not subsided. In addition, we are increasingly conscious of differing attitudes on to ethics, tolerance and human rights, as well as to environmental matters and technological safety. These have become more visible, especially against the background of global competition.
Now science - and this is Alain Pompidou's premise - can and must help to bring about a worldwide consensus on values and attitudes, on our relationship with nature, with the animal kingdom, with plant life and with our fellow human beings too - and thereby, I might add, to promote fair competition. The global scientific society must follow the global economy.
In the same context I should like to refer to a study that was compiled by the Commission a few years ago about the different attitudes of Europeans and Asians to things like the living world and the inanimate world. Interestingly, it was found that Europeans make a clear distinction between flora and fauna on the one hand and human beings on the other, whereas in Asia, with a Confucian culture, humans and animals are seen as very much closer to each other, and the gulf between them and plant life is far wider.
This is not a purely philosophical discussion; the phenomenon described here has implications, for example in the pharmaceutical industry with regard to experiments on people or animals, and it can even influence the competitiveness of entire continents. What I mean to say is that it is extremely important for us to develop, nurture and intensify a dialogue between the various cultures on values, on basic attitudes. Mr Pompidou rightly pointed out that we even have instruments for that purpose, namely the European Technology Assessment Network (ETAN) or the Scientific and Technological Option Assessment unit (STOA), as well as other establishments and instruments which feature in our budget, and I therefore recommend that we do not restrict our conception of broader scientific and technological cooperation to the economic or scientific domain alone but extend its scope into the realm of values, for only in that way can we lay the foundations for a global scientific society. We shall be supporting the resolutions tabled by the Committee on Research, Technological Development and Energy.
Mr President, research and technological development have important social, economic and political ramifications. They contribute to improvement of the quality of life on our planet and are helping to provide solutions to the major problems currently facing human society. For example, in energy, and with regard to renewable energy sources in particular, energy efficiency, transport, the information exchange technologies, environmental protection, multimedia, biology and biotechnology, to mention just a few sectors, we can expect important developments, discoveries and inventions whose applications will have an enormous effect on people's lives.
The establishment by the European Union of a stable environment for research and technological development, involving, as part of the process, the promotion of international cooperation in the various sectors - cooperation, that is, with other countries - which can act as a catalyst and increase the efficiency of research workers is therefore clearly essential. Cooperation and the exchange of knowledge in research and technological development are a sine qua non for research workers. They presuppose, of course, adherence to basic principles, and especially the protection of intellectual and industrial property. The cooperation must embrace basic research and research in respect of high technology and innovative products between universities and research establishments, with the involvement also of industry, and cooperation, of course, on large-scale programmes concerned with space, telecommunications, the information exchange technologies, multimedia, renewable energy sources, biochemistry and molecular biology and biotechnology and the environmental technologies. These agreements must promote the exchange of knowledge, via the use, especially, of global information technology networks. The involvement of the European Union's neighbours, namely the countries of the Mediterranean basin and of central and eastern Europe, the Baltic countries and the newly developing countries of the former Soviet Union, is important. The huge network of agreements, programmes and cooperative ventures will help to maximize efficiency in research and technological development and will certainly advance the search for satisfactory responses to the major challenges facing Europe and the rest of the world.
In closing, I should like to say that this report to a large extent covers the points to which I have referred. It gives me pleasure therefore to congratulate Professor Pompidou on his truly excellent work.
Mr President, I should like to begin by complimenting Mr Pompidou on his report and in particular the distinction he draws between scientific cooperation and technological development is excellent. Universities have been cooperating on scientific matters for a long time past. Even before there was any mention of an information society the universities already had EUARN (European Academic Research Network).
New advanced applications often come from the academic world, where there is good collaboration in the field of information technology. Now all European national research networks, associated in DANTE, have applied for a project TEN 34 which aims at linking all these networks by means of 34 megabyte optical fibre cables. It will be possible to carry out experiments and to develop European standards which we are so looking forward to.
So it is incomprehensible for the Liberal Group that this project, which can really help us in the competition stakes has already been blocked by DG III and DG XIII in the Commission for a year past. I hope that in the future the Commission too will learn to cooperate so that international cooperation will be possible in the academic world also.
Mr President, as a number of speakers have already stated, it is a very important and good report that Mr Pompidou has produced. I tabled several amendments in committee which Mr Pompidou and the committee endorsed. However, there is still one thing on which Mr Pompidou and I do not agree, and that is my amendment concerning plutonium. What we want to see is not the proliferation of plutonium, of course, but global cooperation to resolve the problem of plutonium and other fissionable material.
In the Union alone there are today 340 tonnes of plutonium, which makes the resolution of this issue of the utmost importance. This can be done in cooperation with other countries which unfortunately also, like those in the Union, have large quantities of plutonium. Plutonium is dangerous and this is an issue which affects me as a young person a great deal because I know that something could happen involving it. International cooperation on this subject is therefore of the utmost importance. Thank you very much.
Mr President, the two reports we have dealt with this evening - the Argyros report and the Pompidou report - are very closely interrelated. That is also demonstrated by the almost identical lists of speakers. As this debate draws to its close I really wish to confine myself to a very few remarks. First of all I should like to congratulate the rapporteur on his very clear report, which has brought a great deal of order to a number of instruments that had never before been properly collated.
The devil, however, is so much in the detail here as in the implementation. For example, we are going to need clear statements on codetermination and on the possible cofinancing of research projects by third countries. There must also be decisions regarding the right to use the results of such research and regarding entitlement to subsequent profits. That brings us to the question of intellectual property. The absence of harmonized rules governing intellectual property is not unique to Europe. We shall also have to incorporate the national rules that already exist, of course, into international agreements. We shall have to guarantee compatibility.
We shall also have to guarantee compatibility in any joint ventures that may take place between researchers and business, something that has not really been tried out at all in our part of the world and does not exist here yet as it does in the United States, for instance. But we also need compatibility between all the factors associated with venture capital and with mixed public/private funding.
A great deal has been said today about all these points. There are many things we cannot regulate at EU level, but I hope that we here in Parliament - and in the Commission too - can provide inspiration and ideas so that national governments can work together to promote harmonization. Such harmonization will serve us well when it comes to cooperating at international level.
Mr President, ladies and gentlemen, first and foremost I must offer my warmest thanks to Mr Pompidou for the quality of his report and of his work on this complex and multifaceted subject of international cooperation in research and technological development.
Parliament has always shown a special interest in this question, and has undertaken various initiatives in this field. The fact that the European Union's programme of scientific and technological cooperation has extended to include new regions, such as the countries of Central and Eastern Europe and the Mediterranean States, is largely attributable to the efforts of Parliament. This report and this motion for a resolution are a logical continuation of those efforts.
In its communication of last October, the Commission tried to establish, for the first time, a general framework of thought and action regarding the Union's international activities in scientific and technological cooperation and to launch a debate on this subject between the institutions. Mr Pompidou's report comprises a very valuable attempt at clarification, and the motion for a resolution - while broadly supporting the Commission's approach - introduces a number of ideas which undeniably deserve consideration. Overall, then, the Commission can only express its agreement.
Without going into detail about the very numerous articles contained in the resolution, I would like to make a few brief comments on three points. The resolution calls on the Commission to specify the arrangements for cooperation, by distinguishing between the various types of collaboration and the major categories of countries. I would remind you that between now and the end of the year the Commission will be presenting specialized communications on cooperation with, respectively, the States of Central and Eastern Europe, the Mediterranean States and what we refer to today as the emerging economies.
The resolution also calls for the Union's scientific and technical cooperation to be the subject of a prospective and collective evaluation by the Institute for Forecasting in Seville, the European Science and Technology Assembly, and the ETAN and STOA networks. I can tell you that a seminar on international scientific and technological cooperation, attended by representatives of all these bodies and of the Commission, will be held during the second half of this year.
Finally, the resolution rightly emphasizes the need for closer cooperation between the activities of the Union and those of its Member States in this field. Work on this question has begun. The hope is that it will shortly result in the establishment of an initial basis for improved coordination, and I shall be sure to keep you informed of the developments that occur in this field.
Together with the Committee on Research, Technological Development and Energy, the Committees on Foreign Affairs, Security and Defence policy, on External Economic Relations and on Development and Cooperation have unanimously stressed the importance to the Union of international scientific and technological cooperation. The Commission intends this importance to be clearly reflected in its future actions.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Financial instrument for the environment (LIFE)
The next item is the recommendation for second reading (A4-0166/96) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council (C4-0223/96-95/0093(SYN)) with a view to adopting a Council Regulation amending Regulation (EEC) No 1973/92 establishing a financial instrument for the environment (LIFE) (rapporteur: Mrs Marinucci).
Mr President, in Italy the name LIFE is currently being used by a group of secessionist tax refusers, so its reputation is none too good. In Europe, on the other hand, LIFE has become the banner of environmental protection, a programme which certainly does not have the range of the structural funds which should be used to restore and protect the environment, yet the experience of the first three years has shown that the projects financed by LIFE have produced great added value, especially in terms of demonstration and example. In fact, LIFE's role is to contribute to the development and implementation of Community policy and legislation on the environment, through specific measures geared to environmental problems in the various social and economic development sectors, measures which should give life and direction to investments made with the support of other Community or national financial instruments.
To achieve this result, the LIFE rules need to be clarified, gaps filled in and obstacles eliminated. So the proposal for a regulation we are debating is intended to redefine, in the light of acquired experience, the projects eligible for financial support under LIFE, extend its field of application to the associate countries of central and eastern Europe, clarify the procedures for managing projects by making a distinction between nature protection and other activities, and improve the project selection process by defining new eligibility criteria.
After unanimous approval by Parliament at first reading the Council forwarded the common position, albeit with some delay, which took up fully, substantially or partially a large number of the European Parliament's amendments included by the Commission in its modified proposal. There was acceptance of the introduction of a consideration on the application procedure for LIFE and on the general information procedure, to improve transparency and efficiency, and of a second consideration which defines the nature of the preparatory activities. The inclusion of air protection and the setting of a maximum intervention percentage for LIFE in the nature protection sector for measures affecting bird species threatened with extinction were also accepted.
On the financial side, while not accepting the doubling of funds that Parliament voted for, the common position does provide for a review of the reference figure in 1997, recognizing that the interest shown in the LIFE programme is disproportionate to the available budget.
So while appreciating the fact that Parliament's work was well received by the Commission and the Council, it is considered essential to table some amendments to reinstate the reference to rivers which flow into coastal areas and to the sustainable management of the wetlands created by such rivers; to reinstate the reference to the protection of water resources and water management to be provided for as part of the preparatory activities; to point out that the 3 % intended for assessment and support for activities must also be available for use with the remaining part of the first stage; to specify more clearly the assessment and selection procedure for innovative projects, whereas it is already clearly established that for LIFE-nature activities, reference must be made to the 'Habitats' directive. Lastly, we must insist again on the doubling of the budget.
Finally, Mr President, may I thank the Members present, the officers of the Committee on the Environment, Public Health and Consumer Protection and the Commissioner and her department for their assistance, and I hope the new regulation will be approved as soon as possible.
Mr President, ladies and gentlemen, the aim of LIFE is to help develop and implement the environmental policy and environmental legislation of the European Union, especially in relation to the impact of industrial activity and the protection of nature, but also in the context of cooperation with third countries, particularly those of the Mediterranean Basin and of central and eastern Europe. In view of the broad spectrum of projects which it would be desirable to finance, the funding of the LIFE programme, though considerably increased by the European Parliament - for which I thank Mrs Marinucci - remains very meagre.
That means that we must be very cautious in awarding these funds and ensure that the money is spent on useful projects. In the past there have been repeated complaints of a lack of transparency in the awarding of funds. The main root of the problem has been that no precise criteria for the selection of projects were laid down in the original LIFE programme. So the primary objective of the revised LIFE proposal under discussion today is to establish such criteria.
Today's text considerably improves the catalogue of elimination and evaluation criteria for LIFE applications. On behalf of my group I very much welcome that. How the evaluation criteria work in practice remains to be seen and will have to be reviewed in due course. There is, however, one point with which I am not happy: LIFE can only make good its claim to be an instrument for the promotion of innovation in the industrial sector if the best available technology is taken as the starting point for innovative projects for the development of technological refinements, because otherwise we should find ourselves promoting a project in one Member State to develop technology that has already been in use for several years in another Member State. Given the shortage of funds, that is something we simply cannot afford to do. That is why I say that the best available technology must be used as the basis of evaluation when it comes to selecting projects for the further development of existing technology. The common position on the Directive defines the term 'best available technology' , which means that an agreed basis for the use of the term is already in place.
For that reason I should like to ask Commissioner Bjerregaard again whether she does not agree with me on the need to include this in the LIFE programme, because that would be a consistent policy and position for the Commission and the European Union to adopt. If Mrs Bjerregaard could agree to that, perhaps Mrs Marinucci could also support my motion, for I consider it very important that we should not pursue a redundant policy but rather apply the rules that are needed. Some countries do need to catch up, and instead of being content to go on letting them lag behind we should ensure that their technology reflects the state of the art by providing them with the necessary funds.
Mr President, ladies and gentlemen, it is fair to point out that Community policy on the environment has been carried out ever more comprehensively and effectively. Even though it does not cover every aspect of the environment to the extent we should like, Community policy has encouraged in all Member States the development of programmes and projects aimed at environmental protection and consequently at improving the quality of life in the European Union.
The proposal for a Council regulation on the establishment of a financial instrument for the environment - the LIFE programme - which we support, forms part of this policy.
But at the moment we should like to say how pleased we are with Mrs Marinucci's report, which considerably improves the proposal for a Council regulation, extending its field of application to rather sensitive areas such as the protection of wetlands of rivers flowing into coastal areas, the protection of water resources in general and the conservation or restoration of significant habitats of threatened species of flora and fauna and also because the report proposes a financial reference amount for the implementation of programmes, for the period 1996-1999, of ECU 600 million, 150 million more than provided for in that proposal.
I should like to believe that the Member States will take proper advantage of all the aid this regulation offers them. And as regards particularly the ultraperipheral areas of Portugal - the Azores and Madeira - it is to be hoped that above all in the protection and rational management of coastal areas, in the protection and management of water resources (including waste or contaminated water treatment), in the reduction of toxic and dangerous residues and in all actions relating to the protection of nature, with special emphasis both on the preservation of the typical forest, exceptional and valuable - the laurisilva - or its restoration, and in other eco-systems, biotopes and species endemic to those islands, it will be possible to follow firmly and wisely the ways which are being opened up or enlarged as a result of the Community instruments fortunately being produced in the sphere of the environment.
Mr President, many thanks to Mrs Marinucci for her very good report that we have been discussing here. 'Environment' , it seems, is but a word, an empty shell. ECU 600 million had almost been voted by the Council. A majority of the ministers were on the point of agreeing, when things suddenly took a turn for the worse. Petty jealousies, concern that too much money might be poured into the South, finally won the day, and agreement was reached on ECU 450 million.
Does this amount really reflect the wishes of the European people? When I consider that in 1996 we are promoting tobacco production to the tune of ECU 1.1 billion and spending ECU 894 million on textile fibre plants and silkworms, I have to ask whether the European environment is not worth more than silkworms. What is more, this amount of ECU 450 million has been earmarked for a multiannual programme. This is downright scandalous, Mrs Bjerregaard!
There am I, on the one hand, protecting the livelihood of tobacco-growers, while on the other hand they probably have no clean water to drink and too little pure air to breathe. The one is really no substitute for the other. I should also like to mention the Commission's laxity with regard to the investigation of the misuse of LIFE funds in Italy. Why has it taken so long to institute proceedings? This reticence on the part of the Commission is losing us a great deal of money every year!
Lastly, I wanted to mention that the inclusion of the countries of central and eastern Europe is very important to us, because environmental conditions in some parts of those countries are disastrous. But if that is mentioned as a priority, Commissioner, we must also be prepared to find the necessary resources. Where will you obtain the money for such priorities? I am interested to hear that.
Mr President, we shall support Mrs Marinucci's proposal for presenting these seven amendments again. We should like to draw attention to two of them. With regard to no 1, which relates to the conservation of rivers and wetlands, the Commissioner knows very well - in my country for example - the number and value of the wetlands and how they are deteriorating. I could mention many: Doñana, las Tablas de Daimiel, Santoña and so on.
On the other hand Amendment No 5 proposes more funds. The problem always lies in the scant resources allocated for dealing with a programme like Nature 2000. DG XI itself has sent us today a very interesting bulletin, no 1, in which it is clearly shown how many countries there are which have still not started to designate their special areas for conservation.
So it seems to us that this instrument in the first place needs to be effective and in the second place to prevent the disasters already occurring in fauna, flora and habitats which will wipe them out before the year 2000. This very week in my country, in the Island of Lanzarote, which is a biospheric reserve, military installations have led to the disappearance of a plant which is unique in the world. The only place in which it lived was the Risco de Zamara in the Island of Lanzarote.
It seems to me that if the financial instrument is not equal to preventing that from happening and if we do not manage to set up this Nature 2000 network in the time envisaged we shall be losing a great opportunity.
Mr President, Madam Commissioner. LIFE has proved to be a successful environmental policy instrument, not least as far as Finland is concerned, judging by our experience of one year of membership.
The proposed budget of ECU 450 million for the entire second stage of LIFE is, however, totally insufficient, especially if the intention is to broaden the scope of the instrument. As far as the share allocated to third world countries is concerned, where the problems are severe, the amount is really negligible, a mere five per cent.
The effectiveness of LIFE should be safeguarded. In other words, efforts should be made to ensure that projects are implemented as planned, but monitoring problems should be solved other than by means of increased bureaucracy.
Since the aim is to improve the procedure for project selection by laying down new criteria to govern eligibility for financial assistance, the entire application procedure should be made as clear and as open as possible. Projects should have genuine merit. With respect to industrial projects, particular attention should be given to whether the project really is innovative. They should promote the development and application of the most useful technology available.
A clean, viable environment is fundamental to the future of mankind. We will not achieve real and lasting environmental improvements until such time as a sufficient number of people are aware of the real state of the environment and are willing to assume responsibility for it. This is why I consider it very important that the results of these projects are communicated efficiently, so that the information can be circulated as widely as possible.
Mr President, first of all I should like to say that the Commission much appreciates Parliament's speedy second reading of the Council's common position. In addition I should like to take the opportunity to emphasize here this evening the reasonable and constructive spirit which has been typical of the work of the Committee on the Environment and I should like to give my special thanks to the rapporteur, Mrs Marinucci.
I am happy to note that we are approaching the target in the best possible conditions. It may be regarded as being the bright spot for the European environment and for the fruitful development which LIFE is trying to promote thanks to a creative strategy in which new methods and technologies are used. Personally I am quite pleased with the Commission's common position, which is the result of lengthy discussions and which represents a compromise which the Commission can use as a working basis in the period 1996-1999. Of course it is not a perfect compromise since the Council has not included some of the improvements which Parliament had proposed and which the Commission had accepted. But that is not so serious, since the most essential is included, and as the rapporteur, Mrs Marinucci rightly said, the text resulting from the common position has turned out clear and positive.
The Commission thinks that the greater part of the amendments - and there are in fact only a few - put forward here in second reading, point in the right direction. The Commission actually accepted the first four in November last year and incorporated them in the modified proposal in January. Amendment No 6, tabled by Mrs Marinucci, is new and explains what is, in the Commission's opinion, a quite essential point. I share Mrs Marinucci's view that with no reference basis, the most suitable projects may be selected by a transparent application of the criteria in the regulation. The choice of the criteria to be taken as the basis, together with the procedure for selection of projects is the only way to avoid misunderstandings at the implementation stage. Although I can, therefore, concur with the procedure proposed, I must point out that it is impossible to incorporate Amendment No 6 in the regulation in view of the legal implications for the Commission's powers of initiative. I therefore undertake to draft a statement from the Commission to the Council on the basis of Amendment No 6 in order to call attention to Parliament's wishes. So I can say that the Commission accepts the principle of the amendment but will in due course give it a suitable form. Amendment No 7 can of course be accepted in the light of that statement replacing Amendment No 6.
Mr President, I shall urge the Council to look again at the aspects raised by the amendments in the hope that it will accept this in principle, if necessary with certain adjustments in drafting. I must on the other hand admit that the Commission does not regard Amendment No 5 as being a step in the right direction. The amendment concerns an increase in the LIFE budget to ECU 600 million and in that connection I can only confirm that it was discussed at length in the Council and reiterate the Commission's usual view as regards form and content. With regard to form the Commission cannot agree with the idea of stating a specific amount in the document. With regard to content the Commission does not think that it will be possible with the present budgetary perspectives to go further than the Council's proposal to consider the situation afresh in 1997. At the present time therefore it is impossible to accept the idea of increasing the LIFE budget even though the ECU 600 million may be regarded as a compromise between the amount of ECU 800 million proposed in first reading and the ECU 450 million entered in the common position, which the Council decided to accept until the further assessment in 1997.
In my opinion the essential factor is that the Council has recognized the disproportion between the interest in LIFE and the budget available. That shows in a way that the Council shares Parliament's view, as expressed here this evening, and that the Council is trying to improve the situation as far as possible. With regard to the amendment which has just now been put forward, namely Amendment No 8 introduced by Mrs Schleicher to Article 1(5) of the common position, which she was advocating a moment ago, I should like to say that the Commission prefers the more general text in the common position. According to the wording it is for the Commission and the Member States' experts to decide themselves whether the industrial technology which is to receive LIFE support is the best technology available, depending on whether an individual country or the Community is concerned. The Commission will therefore submit a remodelled proposal to the Council as soon as possible with a view to approval of the second stage of LIFE in June. If that comes about - and I think it is possible in view of the assurances I received from the Italian presidency - it will be due in my opinion particularly to the effective work Parliament and the rapporteur, Mrs Marinucci, have done, to Parliament's interest in the specific problems confronting us, which we must solve.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.30 p.m.)